             1:17-cv-01201-SEM-EIL # 90-15                           Page 1 of 64                                                         E-FILED
                                                         Transcript of James Keller                       Monday, 08 July, 12019
                                                                                                                             (1 to02:46:58
                                                                                                                                   4)       PM
                                                                                                              Clerk, U.S. District Court, ILCD
                                                        Conducted on August 22, 2018
                                                                 1                                                                          3
1             IN THE UNITED STATES DISTRICT COURT                       1                           I N D E X
2            FOR THE CENTRAL DISTRICT OF ILLINOIS                       2    DEPONENT                                   PAGE NUMBER
3                                                                       3    James Keller
     CURTIS LOVELACE, LOGAN      )
4    LOVELACE, LINCOLN           )                                      4        Examination by Ms. Thompson               6
     LOVELACE & CHRISTINE        )
5    LOVELACE on behalf of       )                                      5        Examination by Ms. Emery                  251
     her minor son LAROSN        )
6    LOVELACE,                   )                                      6
                                 )
7            Plaintiffs,         )                                      7
                                 )
8        - vs -                  )   No. 1:17-CV-01201-                 8
                                 )      JES-JEH
9    DET. ADAM GIBSON, POLICE    )                                      9
     CHIEF ROBERT COPLEY,        )
10   SGT. JOHN SUMMERS, LT.      )                                      10
     DINA DREYER, DET.           )
11   ANJANETTE BISWELL,          )                                      11
     UNKNOWN QUINCY POLICE       )
12   OFFICERS, GARY FARHA,       )                                      12                        E X H I B I T S
     CORONER JAMES KELLER,       )
13   THE CITY OF QUINCY, and     )                                      13 NUMBER           DESCRIPTION                    MARKED
     COUNTY OF ADAMS,            )
14                               )                                      14 Keller 1         2-page document Bates          154
             Defendants.         )                                                          stamped Plaintiff 10348
15                                                                      15                  and Plaintiff 10349
16                                                                      16 Keller 2         1-page document Bates          157
                                                                                            stamped Plaintiff 6427
17                                                                      17
                                                                             Keller 3       4-page document Bates          158
18            DEPOSITION of JAMES KELLER, taken in the                  18                  stamped AC 289 through
                                                                                            AC 292
19 above-entitled case before Gina L. Nottingham,                       19
                                                                             Keller 4       1-page document Bates          159
20 Certified Shorthand Reporter of Adams County,                        20                  stamped AC 301
21 Illinois, at 9:05 A.M., on August 22, 2018, at                       21 Keller 5         2 documents Bates stamped      162
                                                                                            Ac 261 and AC273
22 625 Vermont Street, Quincy, Adams County, Illinois.                  22
                                                                             Keller 6       2-page document Bates          168
23                                                                      23                  stamped Ac 236 and AC 237
24                                                                      24


                                                                 2                                                                          4
1        APPEARANCES:                                                   1    NUMBER         DESCRIPTION                    MARKED
2             MS. TARA THOMPSON                                         2    Keller 7       6-page document Bates          174
              Attorney at Law                                                               stamped AC 225 through
3             Loevy & Loevy                                             3                   AC 230
              311 North Aberdeen Street
4             3rd Floor                                                 4    Keller 8       2-page document Bates          184
              Chicago, Illinois 60607                                                       stamped AC 159 and AC 160
5             (312) 243-5900                                            5
              tara@loevy.com                                                 Keller 9       1-page document Bates          187
6                                                                       6                   stamped SAAP 344
                           appeared for the Plaintiffs.
7                                                                       7    Keller 10      3-page document Bates          190
              MS. ELLEN EMERY                                                               stamped Plaintiff 5969
8             Attorney at Law                                           8                   through Plaintiff 5971
              Ancel Glink Diamond Bush DiCianni &
9              Krafthefer                                               9    Keller 11      1-page document Bates          193
              140 South Dearborn Street                                                     stamped AC 293
10            Chicago, Illinois 60603                                   10
              (312) 782-7606                                                 Keller 12      5-page document Bates          196
11            eemery@ancelglink.com                                     11                  stamped Plaintiff 5860
                                                                                            through Plaintiff 5867
12            MR. WILLIAM MECKES                                        12
              Attorney at Law                                                Keller 13      1-page document Bates          207
13            Scholz Loos Palmer Siebers & Duesterhaus                  13                  stamped Plaintiff 5843
              625 Vermont Street
14            Quincy, Illinois 62301                                    14 Keller 14        14-page document Bates         213
              (217) 223-3444                                                                stamped Plaintiff 9756
15            wmeckes@slpsd.com                                         15                  through Plaintiff 9769
16                         appeared for the City of                     16 Keller 15        1-page document Bates          243
                           Quincy Defendants.                                               stamped Plaintiff 5980
17                                                                      17
              MR. JAMES HANSEN
18            Attorney at Law                                           18
              Schmiedeskamp Robertson Neu & Mitchell
19            525 Jersey Street                                         19
              Quincy, Illinois 62301
20            (217) 233-3030                                            20
              jhansen@srnm.com
21                                                                      21
                           appeared for the County of
22                         Adams Defendants.                            22
23 Gina L. Nottingham, CSR                                              23
   License No. 084-002584
24                                                                      24



                                                       PLANET DEPOS
                                          888.433.3767 | WWW.PLANETDEPOS.COM                                                          EXHIBIT N
          1:17-cv-01201-SEM-EIL # 90-15                   Page 2 of 64
                                           Transcript of James Keller                                   2 (5 to 8)

                                          Conducted on August 22, 2018
                                                      5                                                                7
1          THE VIDEOGRAPHER: Here begins tape                1 your position as Coroner?
2 number 1 in the videotaped deposition of James             2      A. No. It was just a -- I don't believe I
3 Keller in the matter of Curtis Lovelace, et al.,           3 was called. They were going to and I don't think
4 versus Detective Adam Gibson, et al., in the United        4 it went through, no, no, no.
5 States District Court for the Central District of          5      Q. Okay. So have you ever actually had a
6 Illinois, case number 1:17-CV-0201-JES-JEH.                6 deposition --
7          Today's date is August 22nd, 2018. The            7      A. No.
8 time on the video monitor is 9:06 a.m. The                 8      Q. (Continuing) -- go through for yourself
9 videographer today is Carrie Hooper representing           9 before?
10 Planet Depo. This video deposition is taking place        10     A. No.
11 at 625 Jersey Street, Quincy, Illinois.                   11     Q. Okay. A couple of background rules to
12         Would counsel please voice identify               12 make this work. First is the court reporter is
13 themselves and state whom they represent.                 13 writing down everything that both of us say and
14         MS. THOMPSON: Good morning. My name is            14 things that anyone else says, and so in order for
15 Tara Thompson and I represent the plaintiffs.             15 her to be able to take down what we say, I will do
16         MR. HANSEN: Jim Hansen for the county             16 my very best not to interrupt you when you are
17 defendants.                                               17 giving your answer, and likewise, I would ask that
18         MS. EMERY: Ellen Emery for the Quincy             18 you wait until I finish asking a question before
19 defendants.                                               19 you start talking so that we're not talking over
20         MR. MECKES: William Meckes for the City           20 one another. Is that acceptable?
21 defendants.                                               21     A. Yes, ma'am.
22         THE VIDEOGRAPHER: The court reporter              22     Q. If you don't understand any of my
23 today is Gina Nottingham representing Planet Depo.        23 questions, let me know; otherwise, I'm going to
24 Would the reporter please swear in the witness.           24 assume that you understood. All right?
                                                      6                                                                8
1          (Witness sworn.)                                  1      A. Yes, ma'am.
2               JAMES KELLER,                                2      Q. You need to give a verbal answer. So if
3  having  been  first duly sworn by the Notary Public,      3  you  are saying huh-uh or uh-huh, the court reporter
4 deposeth and saith as follows:                             4 can't type that down. So if you're intending to
5               EXAMINATION BY                               5 say yes or no, please answer the question in a way
6               MS. THOMPSON:                                6 that the court reporter can record. All right?
7       Q. Good morning, Mr. Keller.                         7      A. Yes, ma'am.
8       A. Good morning.                                     8      Q. You can take a break at any time. I
9       Q. As I said, my name is Tara Thompson and I         9 would just ask that if there is a question pending
10 represent the plaintiffs in this matter.                  10 that you answer the question before we break. All
11         A couple of background things to go over          11 right?
12 with you before we begin the deposition. First of         12     A. Yes, ma'am.
13 all, have you been deposed before, sir?                   13     Q. Is there any reason that you would be
14      A. As in?                                            14 unable to give truthful and accurate testimony
15      Q. Have you ever sat for a deposition?               15 today?
16      A. Yes, once.                                        16     A. No, ma'am.
17      Q. And what kind of a case was that for?             17     Q. And are you under the influence of any
18      A. I believe one with a coroner's -- it's            18 medications today that would impact your ability to
19 been   a while ago.                                       19 understand questions and to answer truthfully?
20      Q. When was it, as best you can recall?              20     A. No, ma'am.
21      A. It's been several years, I think. I               21     Q. What did you do to prepare for this
22 believe  it was a deposition. I guess I'm not             22 deposition?
23 really sure. I can't remember.                            23     A. I looked at some documents.
24      Q. And this deposition had something do with         24     Q. What documents did you look at?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                      Page 3 of 64
                                           Transcript of James Keller                                     3 (9 to 12)

                                          Conducted on August 22, 2018
                                                         9                                                               11
1      A. From the first -- that was given by                   1      A. I'm not.
2 Mr. Hansen.                                                   2      Q. All right. And my understanding is that
3      Q. And without going into any of your                    3 you previously served as the Coroner for Adams
4 conversations with counsel, do you know what                  4 County; is that correct?
5 documents you reviewed?                                       5      A. Correct.
6      A. They were the -- of the first trial, I                6      Q. And is it correct that you have resigned
7 believe, of the testimony.                                    7 that position?
8           MR. HANSEN: He reviewed his trial                   8      A. I did.
9 testimony from the first trial and some e-mails.              9      Q. On what date did your resignation become
10 BY MS. THOMPSON:                                             10 effective?
11     Q. All right. So your counsel has just                   11     A. The 12th of July.
12 represented you looked at your first -- your                 12     Q. Are you currently receiving a salary from
13 first -- your testimony from the first trial and             13 Adams County?
14 some e-mails. Is that what you reviewed, sir?                14     A. I am not.
15     A. Yes.                                                  15     Q. And has anyone ever told you that they
16     Q. And what e-mails did you look at?                     16 have concerns about the manner in which you
17     A. Just the e-mails that were provided.                  17 performed your job as the Adams County Coroner?
18     Q. Were they e-mails that you either sent or             18         MR. HANSEN: Let me start by nipping this
19 received?                                                    19 in the bud before we get into it. If you are going
20     A. Yes.                                                  20 to get into anything that's going on currently, I'm
21     Q. Did you look at any e-mails that you had              21 going to instruct him not to answer. I understand
22 not originally sent or received? Meaning e-mails             22 the question is kind of vague. So I'll object to
23 from other people that weren't -- didn't have                23 the vagueness, and I just want to put you on notice
24 anything to do with you.                                     24 that we are not going to be answering any questions
                                                         10                                                              12
1      A. Yes. I was cc'd on some, but I had                    1 about things that have come out recently.
2 looked at the ones, yes, that were given.                     2          MS. THOMPSON: And when you say you are
3      Q. All right. And without going into the                 3  going  to instruct him not to answer, on what basis?
4 content of any of your communications with your               4          MR. HANSEN: It's his constitutional
5 counsel, did you meet with your counsel to prepare            5 right against self-incrimination if you are going
6 for this deposition?                                          6 to try to get into that, because there is an
7      A. I did.                                                7 ongoing investigation.
8      Q. For how long?                                         8          MR. THOMPSON: All right. I'm happy to
9      A. About an hour.                                        9 make a record that he would exercise his rights as
10     Q. All right. Did you meet more than one                 10 to those questions if he is going to indicate that
11 time?                                                        11 that's what he would do.
12     A. No, just -- no.                                       12 BY MS. THOMPSON:
13     Q. All right. And was anyone else present                13      Q. So, sir, my understanding is that there
14 for your meetings -- for the meeting you had with            14 is currently an investigation that is pending
15 your counsel to prepare for this deposition?                 15 against you -- or pending concerning your
16     A. No.                                                   16 performance as Adams County Coroner, and my
17     Q. Have you ever talked about this lawsuit               17 understanding from your counsel is that if I were
18 with anyone else who was a defendant in the case?            18 to ask you any questions about that investigation
19     A. No.                                                   19 or any questions about your performance as Coroner
20     Q. And did you talk with anyone about your               20 with respect to that investigation that you would
21 deposition -- about the fact that you were going to          21 decline to answer those questions; is that correct,
22 be deposed today, other than your counsel?                   22 sir?
23     A. No.                                                   23      A. That is correct.
24     Q. Are you currently employed, sir?                      24      Q. And on what basis would you decline to
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 4 of 64
                                           Transcript of James Keller                                   4 (13 to 16)

                                          Conducted on August 22, 2018
                                                         13                                                        15
1 answer those questions?                                     1 any jobs as an adult?
2      A. My rights.                                          2     A. I was -- went to school, was going to
3          MR. HANSEN: On the basis I just gave               3 school, so I was in school and was in the mortuary
4 him, so...                                                  4 after that in Quincy.
5          You would -- would you rise your                   5     Q. What kind of schooling were you attending
6 constitutional right against self-incrimination and         6 before coming to Quincy?
7 refuse to answer those questions?                           7     A. Mortuary school.
8          THE WITNESS: Yes.                                  8     Q. Where did you attend mortuary school?
9          MR. HANSEN: Thank you.                             9     A. In Skokie, Illinois.
10 BY MS. THOMPSON:                                           10    Q. And what was the name of the program?
11     Q. All right. Setting aside the                        11    A. Worsham College of Mortuary Science.
12 investigation that is currently pending, has anyone        12    Q. Can you spell that for the court
13 ever told you that they have concerns about the            13 reporter?
14 manner in which you've performed your job as               14    A. W-O-R-S-H-A-M.
15 Coroner?                                                   15    Q. Did you receive a -- did you graduate
16     A. No.                                                 16 from that program?
17     Q. And setting aside the current                       17    A. I did.
18 investigation, other than issues which relate to           18    Q. And what certification or degree did you
19 that, to your knowledge, has anyone ever accused           19 receive?
20 you of using your position as Coroner for your             20    A. Mortuary science degree.
21 personal gain?                                             21    Q. All right. How many years was that
22     A. No.                                                 22 program?
23     Q. I want to talk -- I want to ask you some            23    A. It's two years of another college, which
24 questions about your medical -- well, I want to ask        24 means just to get prerequisites, and then one year
                                                         14                                                        16
1 you some questions about your background. When did          1 of mortuary science.
2 you become Coroner of Adams County?                         2     Q. Did you attend those two years from
3      A. 2012.                                               3  another college?
4      Q. And before that, you worked as a deputy             4     A. I did.
5 coroner; is that right?                                     5     Q. Where at?
6      A. I did.                                              6     A. Joliet Junior College.
7      Q. When did you begin working as a deputy              7     Q. Did you get an associate's degree or
8 coroner?                                                    8 another --
9      A. In '88 or '89.                                      9     A. No, it's not an associate's, no.
10     Q. All right. And did you work -- did you              10    Q. So you did two years of your
11 work consistently as a deputy coroner from '88 --          11 prerequisites at Joliet College and then went to
12 or '89 to when you became the Coroner?                     12 mortuary school?
13     A. Yes.                                                13    A. Yes.
14     Q. Prior to becoming the Deputy Coroner, can           14    Q. All right. And have you ever worked at
15 you go through for me the jobs that you've had as          15 any other funeral homes other than the funeral home
16 an adult?                                                  16 you've identified earlier?
17     A. A funeral director at Duker Haugh Funeral           17    A. No.
18 Home, and that's all the jobs I've had since '82.          18    Q. Did you have any personal or professional
19     Q. All right. You became a funeral director            19 connections  to Quincy before you came to Quincy to
20 there in 1982?                                             20 work?
21     A. Yes.                                                21    A. I did not.
22     Q. Okay.                                               22    Q. All right. And I'm going to --
23     A. I came to Quincy in 1982.                           23    A. Sorry. I apologize.
24     Q. Prior to coming to Quincy, did you have             24    Q. Thanks. Why did you come to Quincy to
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                  Page 5 of 64
                                          Transcript of James Keller                                 5 (17 to 20)

                                         Conducted on August 22, 2018
                                                        17                                                     19
1 work in a funeral home here?                               1 funeral home business?
2      A. Job opening.                                       2      A. Yes, uh-huh.
3      Q. You are a licensed funeral director                3      Q. Do any of those courses have anything to
4 currently; is that right?                                  4 do with crime scene investigation?
5      A. I am.                                              5      A. No, huh-uh.
6      Q. All right. And prior to that                       6      Q. In your mortuary science program, were
7 licensure -- well, let me ask you this.                    7 any of the courses that you had to take either at
8         You are currently a licensed funeral               8 Joliet College or at mortuary school, were any of
9 director and embalmer; is that right?                      9 those science courses?
10     A. I am.                                              10     A. Yes.
11     Q. All right. And was there some point at             11     Q. And for those courses that were science
12 which you became licensed in embalming separate           12 courses, can you tell me what those courses
13 from the funeral director license or have you             13 covered?
14 always held the one license?                              14     A. Anatomy, pathology, microbiology, some
15     A. The licenses are -- when you obtain a              15 chemistry. That's all I can remember.
16 license, you are licensed for funeral director and        16     Q. Have you taken any pathology courses
17 embalmer.                                                 17 since receiving your mortuary degree?
18     Q. All right. When did you become licensed            18     A. On my own?
19 as a funeral director?                                    19     Q. Yes.
20     A. 1982. It would have probably been, I'm             20     A. No.
21 going to say, '82.                                        21     Q. Have you taken any microbiology courses
22     Q. At the time you became licensed in 1982,           22 since completing your mortuary science degree?
23 what were the steps that you had to take to become        23     A. No.
24 licensed?                                                 24     Q. Have you taken any anatomy courses since
                                                        18                                                     20
1      A. The steps, I'm sorry?                              1 completing your mortuary science degree?
2      Q. Did you have to apply for a license?               2     A. No, huh-uh.
3      A. You did. You had to apply -- you took a            3     Q. At the point that you became a deputy
4 state board exam to get your license.                      4 coroner, did you have to complete any training or
5      Q. Was there anything else you had to do to           5 classes to work as a deputy coroner?
6 obtain your license other than to take the exam?           6     A. No, I did not.
7      A. You had to complete mortuary science, you          7     Q. And at the point at which you were
8 had to do a year of apprenticeship, and then you           8 appointed coroner, did you have to take any classes
9 got your license after the apprenticeship.                 9 or training to assume the role of Coroner?
10     Q. Have you ever had any continuing                   10    A. We -- we take continuing education
11 education requirements in order to maintain your          11 classes.
12 license as a funeral director?                            12    Q. Did you go to any specific training aside
13     A. Yes.                                               13 from continuing education at the point at which you
14     Q. What are those requirements?                       14 became Coroner?
15     A. You have to have 24 hours of continuing            15    A. I took a class, I don't exactly know
16 education   every two years.                              16 when,  it was in New haven, Connecticut, on my own,
17     Q. And on what topics have you taken classes          17 a Dr. Henry Lee class in New Haven, Connecticut.
18 to satisfy your continuing education requirements?        18    Q. When did you take that course?
19     A. Whatever topics are available. They have           19    A. I can't recall the year, ma'am.
20 programs and you go to the continuing education.          20    Q. And what did that course cover?
21     Q. Do those --                                        21    A. It covered death investigation, crime
22     A. So the topics very.                                22 scene.   I don't recall all the -- just pertained to
23     Q. And I'm sorry for interrupting you.                23 death and crime scene investigations.
24         Do those topics pertain to the, you know,         24    Q. Did you take that course before or after
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                  Page 6 of 64
                                          Transcript of James Keller                                6 (21 to 24)

                                         Conducted on August 22, 2018
                                                     21                                                        23
1 you became Coroner?                                       1     Q. Do you have any records beyond what you
2     A. I believe it before -- to be before I was          2 produced in this litigation?
3 Coroner.                                                  3     A. No, ma'am.
4     Q. Can you give any -- do you have any                4     Q. Okay. Did you have any similar
5 estimate as to when it was that you would have            5 continuing education requirements while you worked
6 taken that course?                                        6 as a deputy coroner?
7     A. No, I can't.                                       7     A. I believe I went on one occasion to --
8     Q. Was it in the 1990s?                               8 prior to.
9     A. I can't recall when it was, ma'am.                 9     Q. When you say you "went on one occasion,"
10    Q. Do you recall if it was before or after            10 can you explain what you mean?
11 2000?                                                    11    A. To one -- I think I went to one
12    A. I can't, no.                                       12 conference.
13    Q. Did you pay for that course yourself?              13    Q. When was that?
14    A. I did.                                             14    A. (Shook his head from side to side.)
15    Q. And how many hours was that course?                15    Q. Was that before or after 2000?
16    A. It was a couple days of classes. I don't           16    A. It would have been probably before.
17 know  if it was put into hours or not. I'm not -- I      17 Before 2000?
18 don't recall. It's been quite a while ago.               18    Q. Yes.
19    Q. Was that course run through a particular           19    A. I don't remember. I don't recall the
20 school or institution?                                   20 dates. Everything I've had I turned in as far as
21    A. Henry Lee in New Haven, Connecticut. I             21 schooling. So I'm...
22 can't even recall what --                                22    Q. At the time that you became a deputy
23    Q. You said that you have continuing                  23 coroner, did you apply for that position?
24 education requirements -- or you had continuing          24    A. I did. I was -- I did, yes.
                                                     22                                                        24
1 education requirements as Coroner as well; is that        1     Q. All right. And why did you apply to
2 correct?                                                  2 become a deputy coroner?
3     A. Yes, ma'am.                                        3     A. I was asked to -- by Coroner Chris Boyer.
4     Q. All right. And what did -- what did                4     Q. And do you know -- did Coroner Boyer give
5 those continuing education requirements consist of?       5 you -- give you any indication of why they wanted
6     A. It consisted of courses on death                   6 you to apply?
7 investigation, numerous topics.                           7     A. He just asked if I would -- he thought I
8     Q. How many hours a year were you required            8 would do a good job with the Coroner's Office. He
9 to have as a coroner of continuing education?             9 felt I was good with people and just asked if I
10    A. We had -- oh, I can't remember the                 10 would be a -- be a deputy.
11 breakdown of the hours wise, but when I generally        11    Q. In your time in the funeral home business
12 went, I went for a week-long course in the -- they       12 before becoming a deputy coroner, what were your
13 had various ones in the spring and the fall of the       13 responsibilities?
14 year --                                                  14    A. Removal of decedents, preparing bodies
15    Q. Did --                                             15 for funerals, for visitations.
16    A. (Continuing) -- generally lasting two to           16    Q. Over time while you were working in the
17 three days.                                              17 funeral home business, did you -- did you, you
18    Q. Did you keep any records of the                    18 know, work your way up in the funeral home to
19 continuing education courses that you took while         19 additional responsibilities over time?
20 you were Coroner?                                        20    A. Generally at the funeral home met with
21    A. I did.                                             21 some families, but not many, and really, no, you
22    Q. And where are those records today?                 22 basically done the same thing all the way through.
23    A. They are -- I believe you -- they were             23 I mean, met with families and -- I'm sorry, went on
24 submitted.                                               24 removals, embalmed, cosmetized, dressed, and
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                 Page 7 of 64
                                         Transcript of James Keller                                 7 (25 to 28)

                                        Conducted on August 22, 2018
                                                       25                                                      27
1 casketed.                                                 1      A. 30 -- I'll say -- there was no set. When
2      Q. Did you have any management                       2 I wasn't at the office, I was at the funeral home,
3 responsibilities at any point at the funeral home?        3 so I never kept a time card or wrote hours down, so
4      A. No. It was the owners.                            4 they did vary greatly.
5      Q. Okay. And you said that you went on               5      Q. How were you compensated while working as
6 removals as part of your job; is that right?              6 Deputy Coroner by the funeral home?
7      A. Yes, ma'am.                                       7      A. I got a salary.
8      Q. How many removals did you go on during            8      Q. All right. And what was that salary?
9 your time in the funeral business?                        9          MR. HANSEN: What's the -- I'm going to
10     A. I would say 275 to 300 a year.                    10 object; relevance. I mean, he can answer, but this
11     Q. And at the time that you became Deputy            11 is getting far afield of anything relative to this
12 Coroner, did you stop working at the funeral home        12 case.
13 or did you hold those positions simultaneously?          13         Go ahead, you can answer, if you
14     A. I held them at the same time.                     14 remember.
15     Q. Okay. Did you work at the funeral home            15         THE WITNESS: As Deputy Coroner?
16 up until you became Coroner?                             16 BY MS. THOMPSON:
17     A. I did.                                            17     Q. Well, let me ask you this. As Coroner,
18     Q. All right. And at the time you became             18 were you still on salary at the funeral home?
19 Coroner, did you continue working at the funeral         19     A. I was.
20 home?                                                    20     Q. All right. And did your salary go down
21     A. I did.                                            21 commensurate with the hours you were spending
22     Q. Okay. Are you still working at a funeral          22 there?
23 home today?                                              23     A. It did.
24     A. I am not.                                         24     Q. Okay. Did your salary either as Deputy
                                                       26                                                      28
1      Q. When did you stop?                                1 Coroner or as Coroner, and I'm talking about your
2      A. June.                                             2 salary at the funeral home, did it include any
3      Q. June of this year?                                3 bonuses for hours worked or, you know, performance
4      A. Yes.                                              4 bonuses?
5      Q. Okay. Are you currently employed in any           5      A. No. No.
6 capacity anywhere?                                        6      Q. Okay. Did you keep any records at the
7      A. I am not.                                         7 funeral home while you were Deputy Coroner or
8      Q. All right. At the time you became                 8 Coroner of, you know, number of removals you went
9 Coroner -- well, let me go back and ask you this.         9 on --
10        Before you became Deputy Coroner, were            10     A. No.
11 you working full-time in the funeral business?           11     Q. (Continuing) -- number of bodies you
12     A. Yes, ma'am.                                       12 prepared, number of funerals you were involved in?
13     Q. And how many hours a week were you                13     A. No, ma'am.
14 working?                                                 14     Q. All right. Why did you stop working at
15     A. 60. I'll say 60ish.                               15 the funeral home in June?
16     Q. When you became Deputy Coroner, did your          16     A. Just the -- with the investigation.
17 hours change in terms of your hours at the funeral       17     Q. Were -- did you willingly choose to stop
18 home?                                                    18 working at the funeral home?
19     A. No.                                               19     A. No.
20     Q. All right. And when you became Coroner,           20     Q. Did they ask you to resign?
21 did your hours change?                                   21     A. Yes.
22     A. They did change, yes.                             22     Q. Okay. And your number of 275 to 300
23     Q. And how many hours were you working at            23 removals a year, is that -- that you were involved
24 the funeral home after you became Coroner?               24 in at the funeral home, is that -- did that number
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 8 of 64
                                        Transcript of James Keller                                 8 (29 to 32)

                                       Conducted on August 22, 2018
                                                   29                                                            31
1 remain the same while you were Deputy Coroner?           1       Q. Can you spell Mr. Myer's last name?
2      A. Yes, uh-huh.                                     2       A. M-Y-E-R.
3      Q. And did that number remain the same while        3          Greg Myers. And I believe that to be it.
4 you were working as Coroner?                             4 I'm not -- I don't remember. I'm not quite sure.
5      A. No, that probably -- that went down.             5       Q. In 2013, you were Coroner, correct?
6      Q. What about the number of bodies that you         6       A. Yes.
7 embalmed while you were -- well, let me start that       7       Q. And who worked as Deputy Coroners under
8 question again.                                          8 you in 2013?
9          While you were working as Deputy Coroner,       9       A. Gary Hamilton, Ben Hamilton, Greg Myers,
10 how many bodies were you involved in preparing for      10 Pam Keller. I believe that to be it. I'm not -- I
11 burial per year at the funeral home?                    11 believe that to be it.
12     A. I worked on -- I prepared a majority of          12      Q. In 2013, you were married to Pam Keller;
13 them, yes.                                              13 is that correct?
14     Q. Majority of the 275 to 300?                      14      A. Yes.
15     A. Correct.                                         15      Q. When did she become a deputy coroner?
16     Q. And was it true still when you became            16      A. She was -- I made her Deputy Coroner when
17 Coroner  that you prepared the majority of the          17 I -- when I took office. She was Gary Hamilton's
18 bodies you were involved in removing?                   18 administrative accident.
19     A. No.                                              19      Q. When did she start working as his
20     Q. All right. How did those numbers change          20 administrative assistant?
21 as Coroner?                                             21      A. She -- I can't recall how many years it's
22     A. If I wasn't there, another embalmer would        22 been. It's 10 or 12 years she was -- I don't know
23 either embalm, cosmetize, or dress or casket, if I      23 how many. I don't know.
24 wasn't available.                                       24      Q. 10 or 12 years before 2011?
                                                   30                                                            32
1      Q. And I understand that you said you didn't        1      A. I think it was maybe 10 or 12 years
2 keep a time card or write your hours down at the         2 total. I think she may have worked four or five,
3 funeral home while you were Coroner, but I think         3 six with him.
4 you started to give the number 30. Is 30 hours a         4      Q. Did she continue her position as an
5 week a rough estimate of how many hours a week you       5 administrative assistant after becoming a deputy
6 were at the funeral home while you were Coroner?         6 coroner?
7      A. It varied. I don't know the hours. I             7      A. Uh-huh. Yes, ma'am.
8 never really kept -- I did not have to keep track        8      Q. Okay. And so she -- there were four or
9 of the hours.                                            9 five years under Mr. Hamilton and then --
10     Q. When you started working as Deputy               10     A. Yes.
11 Coroner -- well, let me ask you this. I want to         11     Q. (Continuing) -- the remainder of that
12 ask you a little bit about the composition of the       12 time was after?
13 Coroner's Office in 2006.                               13     A. Yes.
14         In 2006, Gary Hamilton was the Coroner;         14     Q. Okay. Did she have any experience in the
15 is that correct?                                        15 funeral home business before?
16     A. That's correct.                                  16     A. No.
17     Q. All right. And you worked as a deputy            17     Q. All right. Had she ever had any mortuary
18 coroner at that time?                                   18 training that you're aware of?
19     A. That's correct.                                  19     A. No.
20     Q. And was there anyone else also working as        20     Q. In 2014, were there any changes in the
21 a deputy coroner?                                       21 composition of the Coroner's Office in terms of
22     A. Yes.                                             22 Deputy Coroners leaving or coming?
23     Q. Who else that you recall in 2006?                23     A. Actually, there probably -- there was one
24     A. Gary Hamilton. I believe John Myer.              24 more. Loretta Lewis was a deputy coroner.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                  Page 9 of 64
                                         Transcript of James Keller                                  9 (33 to 36)

                                        Conducted on August 22, 2018
                                                     33                                                         35
1     Q. Was she a deputy in 2013?                          1 would your role in -- would you -- well, let me ask
2     A. I believe so.                                      2 you that question in a better way.
3     Q. And was she also a deputy in 2014?                 3          Would the Coroner be the person if they
4     A. I believe so, yes.                                 4 were on the scene to decide when the body should be
5     Q. Okay. At the time -- well, at the time             5 removed?
6 you became a deputy coroner, what were your               6      A. Yes, he made that decision.
7 responsibilities as Deputy Coroner?                       7      Q. Okay. And would the Coroner be
8     A. To go to scenes when Coroner Hamilton              8 responsible if they were on the scene for
9 called me to go on, or if he was out of town, to          9 conducting any investigation they thought should be
10 take the calls for him.                                  10 done?
11    Q. And what were your responsibilities if             11     A. He would. With Coroner Hamilton, he
12 you were called to a scene as Deputy Coroner?            12 always had -- if you had any input, you could state
13    A. If Coroner Hamilton was there, it was              13 whatever you thought about a scene. We always --
14 basically to assist him with whatever he needed.         14 all of the deputies worked together with he as to
15    Q. And what if he was not there?                      15 eyes, what you seen, what you thought.
16    A. Then to take care of the scene.                    16     Q. Okay. But ultimately would it be Coroner
17    Q. When you say "take care of the scene,"             17 Hamilton's  responsibility to see that any
18 can you explain what that means?                         18 investigation was done that he thought needed to be
19    A. To go to a scene and talk to families,             19 done?
20 look at the scene as to what may have occurred, and      20     A. Yes.
21 to make a determination if you need an examination,      21     Q. Okay. And in -- at the scene of a body
22 have the body removed from the scene.                    22 being found, and I'm asking again about your time
23    Q. If Coroner Hamilton was -- well, let me            23 as Deputy Coroner, at the scene where a body would
24 ask you this.                                            24 be found, typically the police would be present as
                                                     34                                                         36
1          Did your responsibilities as a deputy            1 well, right?
2 coroner change at all between when you started and        2      A. Yes, ma'am.
3 2006?                                                     3      Q. All right. And how would -- well, let me
4       A. I don't understand.                              4 ask you this question.
5       Q. Let me ask you a better question. The            5         In your time as Deputy Coroner on the
6 responsibilities you've just described the Deputy         6 scenes that you went on, who did that scene belong
7 Coroner having, were those the same                       7 to?
8 responsibilities you had as a deputy coroner in           8         MR. HANSEN: Object to the form.
9 2006?                                                     9         If you understand, you can answer.
10      A. Yes.                                             10        THE WITNESS: The Coroner's Office is in
11      Q. All right. And if the Coroner was also           11 charge of the decedent of the scene.
12 on the scene of a body being found --                    12 BY MS. THOMPSON:
13      A. Uh-huh.                                          13 Q. And when you say that they are "in charge
14      Q. (Continuing) -- and you as a deputy              14 of the decedent in the scene," can you explain what
15 coroner came their there, too, you said your             15 you mean?
16 responsibilities were there to assist the Coroner;       16 A. They -- generally speaking, the body is
17 is that right?                                           17 not removed -- cannot be removed or moved until the
18      A. Correct.                                         18 Coroner arrives at a scene.
19      Q. And all the things that you've just              19 Q. When the Coroner comes to a scene, can --
20 listed that would be your responsibilities if the        20 and let me -- I'm asking. Let me say this.
21 Coroner was not there, would those be the Coroner's      21        You have received training about how to
22 responsibilities if the Coroner was there?               22 conduct your job as a coroner at the time -- for --
23      A. It would be, yes.                                23 at the time that you served as Coroner; is that
24      Q. All right. And would you have any --             24 right?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15               Page 10 of 64
                                         Transcript of James Keller                               10 (37 to 40)

                                        Conducted on August 22, 2018
                                                    37                                                        39
1      A. Yes.                                           1 Hamilton what it is that you were observing?
2      Q. And based on your training and experience      2      A. Yes.
3 and understanding of the Coroner's                     3      Q. Okay. Did you -- in your time as Deputy
4 responsibilities, can the police instruct the          4 Coroner when you were on a scene that Coroner
5 Coroner not to conduct a certain piece of              5 Hamilton was on, would you take any notes for
6 investigation at the scene where a body is found?      6 yourself?
7      A. Can they -- can they tell us not to, is        7      A. No.
8 that what you're --                                    8      Q. Would you take any photographs for
9      Q. Yes.                                           9 yourself?
10     A. They can state their -- we work -- the         10     A. No.
11 Coroner's   Office and police departments work        11     Q. And is there a particular reason you
12 together and we discuss cases and scenes, so          12 wouldn't take notes as Deputy Coroner while you
13 they -- yes, they state that they would rather not    13 were on the scene with the Coroner?
14 have this or not that done.                           14     A. I did not need -- it wasn't required and
15     Q. What if there is a disagreement at a           15 did not need to, so, no, I did not.
16 scene between the police and the Coroner about what   16     Q. Can you recall any time in your -- the
17 should be done?                                       17 time -- in your time as Deputy Coroner where you
18     A. Generally they will talk it out. I mean,       18 would take -- where you took notes on a scene that
19 discuss it.                                           19 you were at with Coroner Hamilton?
20     Q. And you said that as a deputy coroner          20     A. If he had instructed me -- if -- no, I
21 that Coroner Hamilton would allow deputies to tell    21 can't recall, but if we were at a -- no, I can't
22 him what they thought about --                        22 recall making -- generally, he took care of his --
23     A. What they seen, what they are                  23 if you went to a scene and were called to a scene,
24 visualizing.                                          24 he -- he took care of the paperwork.
                                                    38                                                        40
1      Q. And so at the scenes that you responded        1      Q. Did you carry a paper and a writing
2 to while Coroner Hamilton was the Coroner and you      2 instrument with you on any of the scenes that you
3 were a deputy coroner, did you talk with him at the    3 responded to as Deputy Coroner?
4 scene about what you were observing?                   4      A. I would have a -- sometimes I would have
5      A. At various scenes, yes. He could be            5 a clipboard inside, but no -- I -- yes, I would
6 doing something else while you were -- there is a      6 have it with me. It would be in the vehicle.
7 lot of activity going at a scene, so if he was         7      Q. Okay. And you said sometimes you had a
8 looking somewhere else and you observed something,     8 clipboard?
9 you could state that -- what you were seeing.          9      A. Yeah, it would be in my vehicle. I mean,
10     Q. While you were working as a deputy             10 it would stay -- the clipboard would stay with me
11 coroner under Coroner Hamilton, was there certain     11 wherever I went.
12 paperwork that the Coroner's Office would complete    12     Q. Okay. If the Coroner was not at a scene
13 at the scene?                                         13 while you were Deputy Coroner, then I take it then
14     A. It would be the -- he would complete that      14 the investigative report would be the Deputy
15 paperwork.                                            15 Coroner's responsibility; is that right?
16     Q. All right. And what is that -- what            16     A. It would be.
17 would that paperwork have been?                       17     Q. Okay. And in completing that report,
18     A. He would have an investigation report.         18 would you take any notes that you would use to, you
19     Q. Okay. And you as the Deputy Coroner, if        19 know, finalize the report later, or how did you
20 Coroner Hamilton was at the scene, you did not        20 complete it?
21 have -- you did not have any responsibilities over    21     A. Yes, I would have notes, if I was on a
22 completing that report; is that right?                22 scene  and he wasn't.
23     A. That is correct.                               23     Q. As Deputy Coroner, when you were at a
24     Q. But you said you would tell Coroner            24 crime scene -- or strike that. Let me ask this
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                 Page 11 of 64
                                          Transcript of James Keller                                11 (41 to 44)

                                         Conducted on August 22, 2018
                                                      41                                                       43
1 question again.                                          1 thing was talking with families; is that right?
2          As Deputy Coroner, when you were at a           2      A. Talking with families, speaking with
3 death scene with Coroner Hamilton, what is it that       3 families. There would be times that we would -- if
4 you were -- what is it that you were looking for at      4 he wasn't quite ready, we would just look around
5 the scene or what is it that you would visualize?        5 the area for anything that you seen that was out of
6      A. A lot of times I was called to the scene         6 line, that -- to wrap up the investigation part.
7 with Coroner Hamilton to assist him with a removal       7      Q. Is there anything else you can remember
8 of a decedent.                                           8 him asking you to do at a scene besides removing a
9      Q. And when you say you were called to              9 body and talking with the family?
10 assist with a removal, what do you mean?                10     A. You would look -- if he would -- if he
11     A. If it was an automobile, when -- if it           11 was  not quite done with a scene investigation,
12 was an automobile fatality or a removal from a          12 there would be times he would just have you to look
13 home, he would call to ask us to assistance for         13 around the area, see if you seen something that may
14 removal of the decedent from wherever the decedent      14 have been out of line or he would need to know
15 was.                                                    15 about.
16     Q. Does that assistance consist of getting          16     Q. And as either Coroner or Deputy Coroner,
17 that person in a, you know, a bag and getting them      17 what  did a scene investigation consist of?
18 out of wherever they are at out to the Coroner's        18     A. Looking at a scene for whether it be
19 Office?                                                 19 drugs, guns, knives, anything out of -- getting a
20     A. Onto a cot, yes, that's correct.                 20 history.
21     Q. If you were called to assist with                21     Q. When you say "getting a history," can you
22 removal, would you have any other responsibilities      22 explain to me what that means?
23 other than, you know, getting the decedent into a       23     A. Getting a history of what occurred, what
24 bag and getting them out of the scene?                  24 transpired.
                                                      42                                                       44
1      A. It just depended on what he wanted, what         1      Q. And how do you get a history of what
2 he requested.                                            2 occurred or what transpired?
3      Q. From your memory, what else did Coroner          3      A. Speaking with family or if someone was
4 Hamilton ever request of you when you were at a          4 there that had seen the decedent prior to the
5 scene other than removing the body?                      5 passing.
6      A. There were times that I would speak              6      Q. If you were at a scene with Coroner
7 with -- talk with families just reference to             7 Hamilton and a history needed to be collected, is
8 funeral homes, just kind of speak with them and          8 that something you would only do if Coroner
9 talk to them.                                            9 Hamilton asked you to?
10     Q. Are there any other things you can               10     A. Yes.
11 remember Coroner Hamilton ever asking you to do at      11     Q. Okay. Is there anything else that you
12 a scene besides helping remove the body and             12 can remember doing at the scene as a deputy coroner
13 potentially talking with families?                      13 other than the things you've just testified about?
14     A. I don't understand what --                       14     A. No. No, because that just about
15     Q. Sure. My question was: You said that as          15 covers -- no.
16 Deputy   Coroner that it would be your responsibility   16     Q. As Coroner, what were your duties?
17 at the scene to do whatever Coroner Hamilton asked      17     A. To go to a scene, make a pronouncement of
18 of you; is that right?                                  18 death, and basically the same thing as I had stated
19     A. Correct.                                         19 prior, look at the scene, speak with families, make
20     Q. And I'm asking you, of all the scenes            20 the removal.
21 that you ever responded to as Deputy Coroner where      21     Q. As Coroner, did you have responsibilities
22 Coroner Hamilton was there to, what else -- what do     22 outside  of what you had to do at the crime scene --
23 you remember him asking you to do besides assisting     23 or at the scene of a death, any death?
24 with removal of a body, and I think you said one        24     A. You would -- if there was an examination
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 12 of 64
                                        Transcript of James Keller                              12 (45 to 48)

                                       Conducted on August 22, 2018
                                                  45                                                       47
1 that needed to be performed, you would schedule an     1     A. Yes.
2 examination, death certificates, you would sign        2     Q. All right. And is it fair to say that
3 death certificates, sign cremation permits, answer     3 your responsibilities as Coroner then were to get
4 e-mails.                                               4 the pathologist the information they needed to make
5      Q. Any other responsibilities?                    5 a determination?
6      A. Send out autopsy reports to families. Go       6     A. Yes.
7 ahead.                                                 7     Q. At various times the -- at various times
8      Q. Well, any other responsibilities you           8 Adams County contracted with Dr. Scott Denton to
9 recall?                                                9 serve as pathologist; is that right?
10     A. I don't think so.                              10    A. That is correct.
11     Q. Okay. When you said -- when you talked         11    Q. Okay. In your time as Coroner, did you
12 about scheduling examinations, is it the Coroner's    12 ever confer with any pathologist besides
13 decision whether or not to have a body examined?      13 Dr. Denton?
14     A. Yes.                                           14    A. Dr. Denton and Dr. Amanda Youmans.
15     Q. All right. And is it the Coroner's             15    Q. Can you spell her name?
16 decision to decide what the cause of death was of a   16    A. Amanda, and then Youman, Y-O-U-M-A-N.
17 person?                                               17    Q. Did she work with Dr. Denton?
18     A. It is.                                         18    A. He and her are -- yes, yes, they are
19     Q. The Coroner can do that, in part, through      19 together in McLean County.
20 an inquest; is that right?                            20    Q. Other than those two doctors, in your
21     A. The State of Illinois does not have to         21 time as Coroner, did you ever confer with any other
22 have an inquest anymore.                              22 pathologists?
23     Q. Can the Coroner -- and let me ask you          23    A. No. They -- they did the examinations.
24 specifically about 2006. Were Coroner's inquests      24 There may have been sometimes that an examination
                                                  46                                                       48
1 required in 2006?                                      1 was performed if one of them was out of town, but
2     A. They were.                                      2 they took care of having someone, so I would not be
3     Q. All right. And did the Coroner get the          3 sure whom that was, or I can't remember if that
4 -- could the Coroner decide whether to convene and     4 occurred.
5 inquest in 2006?                                       5      Q. Over the course of your time as Coroner,
6     A. Yes.                                            6 on how many cases did you confer either with
7     Q. When did that stop being a requirement?         7 Dr. Denton or Dr. Youmans?
8     A. I don't recall the year. It was -- I            8      A. It would have been all of them.
9 don't know if it was 2010, '9, '10.                    9      Q. And how many is that?
10    Q. Was it before you became Coroner?               10     A. Over the years, are you saying, or
11    A. It was.                                         11 just --
12    Q. Okay. As Coroner, what steps did you            12     Q. Over your time as Coroner. And let me
13 take to determine the cause of death of a person      13 ask you this.
14 whose death you were investigating?                   14         For every death that the -- for every
15    A. What steps?                                     15 death that you dealt with as Coroner, did you have
16    Q. Yes.                                            16 to consult a pathologist for each one?
17    A. You would obtain medical records, obtain        17     A. No, not every death, no.
18 medical records. If there was an examination, you     18     Q. Okay.
19 would get the reports from the physicians, the        19     A. No.
20 examination report. On an autopsy, the cause of       20     Q. So how many -- of the deaths that you
21 death is determined by -- the pathologist puts down   21 were responsible for as -- you were responsible for
22 the cause of death.                                   22 addressing as Coroner, how many of those did you
23    Q. Did you as Coroner rely on the                  23 confer with either Dr. Youmans or Dr. Denton?
24 pathologist's determination about cause of death?     24     A. On all of the examinations that were
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                Page 13 of 64
                                         Transcript of James Keller                               13 (49 to 52)

                                        Conducted on August 22, 2018
                                                    49                                                       51
1 conducted. There would be other cases that you          1 you consulted with Dr. Denton about Cory Lovelace;
2 would -- it was not very often, so I guess I can't      2 is that right?
3 tell you number wise, and then -- number wise I         3      A. I did.
4 can't give you. There was probably 60, 70               4      Q. And obviously at the time you were
5 autopsies a year, so would confer with one or the       5 consulting with Dr. Denton Cory Lovelace's death
6 other on each of those. And maybe eight to ten          6 was at some point in the past, right?
7 others in a year.                                       7      A. Correct.
8       Q. So I want to make sure I heard you             8      Q. Are there any other cases in your time as
9 correctly. For the time you were Coroner there was      9 Coroner that you consulted with either Dr. Denton
10 roughly 60 to 70 autopsies a year?                     10 or Dr. Youmans about where the person who died, you
11      A. Yes.                                           11 know, had died sometime before you were talking
12      Q. Okay. And then you said there were eight       12 with Dr. Denton or Dr. Youmans about the death?
13 to ten other cases you consulted with those            13     A. There was Linda Booth. There was --
14 pathologists about?                                    14 once.
15      A. Per year. Per year.                            15     Q. Are there any other cases besides Cory
16      Q. And how would those other cases come up        16 Lovelace and Linda Booth that, you know, were old
17 if they didn't come up through autopsy?                17 cases that you checked in with either Dr. Denton or
18      A. Sometimes we would make a call -- I would      18 Dr. Youmans about?
19 call him and ask him -- tell him I have a case and     19     A. I can't recall, ma'am.
20 discuss that case with him as far as if it needed      20     Q. Is it your belief as you sit there that
21 to have an examination. I would have medical           21 there were others and you can't recall them or do
22 records and discuss the case with he or Dr. Youmans    22 you believe that -- or is it that you cannot recall
23 and -- as far as what had occurred and what my         23 any other cases that you --
24 findings says, documented cause of passing to see      24     A. I cannot recall any other cases.
                                                    50                                                       52
1 if he agreed with that.                                 1      Q. Okay. Did you ever consult with
2      Q. Of those eight to ten cases per year that       2 Dr. Youmans about Cory Lovelace's passing?
3  you  consulted with either Dr. Denton or Dr. Youmans   3      A. No.
4 about where there was not an autopsy, would those       4      Q. Do you recall ever having any either
5 eight to ten cases be cases for people who had died     5 phone conversations or in-person conversations or
6 in that calendar year?                                  6 e-mail communications with her about Cory Lovelace?
7      A. Yeah. Yes.                                      7      A. No.
8      Q. And of -- as between Dr. Denton and             8      Q. What about do you recall ever having
9 Dr. Youmans, was there one of them that you             9 conversations with Dr. Youmans about Linda Booth?
10 conferred with more than the other?                    10     A. No.
11     A. No. They were on a rotating schedule, so        11     Q. You had two elections for Coroner during
12 it was just whomever was on call that particular       12 the time that you served as Coroner; is that right?
13 day.                                                   13     A. Yes, ma'am.
14     Q. Was their schedule pretty 50/50?                14     Q. And in both of those elections you were
15     A. Yes, I would -- yes.                            15 unopposed; is that right?
16     Q. Okay. On how many occasions in your             16     A. Yes, ma'am.
17 career as Coroner did you consult with Dr. Denton      17     Q. Okay. In both of those elections, did
18 on -- about a case in which the person you were        18 you receive campaign contributions from the Adams
19 consulting with him about had not died in that         19 County -- and I'm not going to get the name of this
20 calendar year?                                         20 right, but the -- basically the Adams County
21     A. Had not died?                                   21 Republican political organization?
22     Q. Yes.                                            22     A. I actually don't know whom I received
23     A. I don't understand.                             23 contributions from.
24     Q. Sure. And let me ask you this. I mean,          24     Q. Okay. As of 2006, had you had any
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 14 of 64
                                        Transcript of James Keller                                14 (53 to 56)

                                       Conducted on August 22, 2018
                                                   53                                                        55
1 training in determining time of death of a person?     1 did you learn in your training about how you can
2       A. In the mortuary field you -- you get          2 tell whether someone's lips are dehydrated?
3 training in your pathology and things.                 3      A. Color, texture.
4       Q. Can you describe as of 2006 what specific     4      Q. And what about how you can tell if
5 training you had had to assist you in determining      5 someone's eyes are dehydrated, what was your --
6 the timing of someone's death?                         6 what does your training consist of with respect to
7       A. No. There was just training that had          7 that?
8 went on in reference to dehydrations and various --    8      A. Their eyes are dark, eyelids. The whites
9 but no, I guess I can't.                               9 of the eyes has a marking across the eyes, around
10      Q. Okay. And you said you had training --        10 the whites of the eyes.
11 as  of 2006 you had training about dehydrations?      11     Q. Other than your training relative to
12      A. Yes.                                          12 dehydration, as of 2006, did you have any other
13      Q. Can you explain what that consisted of?       13 training on how to assess the timing of someone's
14      A. Just dehydrations and -- dehydrations         14 death?
15 were -- showed a -- if a body had been deceased a     15     A. Odors.
16 little while, and it also consisted of how to         16     Q. All right. And what -- when did you
17 repair and to make that area look presentable to      17 receive  training about odors?
18 the families. So it was kind of all in one, if you    18     A. It was a continuous, decomposition,
19 will.                                                 19 odors. It was kind of an ongoing during seminars
20      Q. Was that training that you received in        20 and things.
21 mortuary school?                                      21     Q. All right. Do you remember any specific
22      A. Mortuary training classes, seminars.          22 seminars, as you sit here today, where you learned
23      Q. Was some of that training that you            23 information about how odors would be related to the
24 received then after mortuary school?                  24 time of someone's death?
                                                   54                                                        56
1      A. Yes, after.                                    1     A. Specific ones?
2      Q. And what do you remember from your             2     Q. Yes.
3  training as far as how to assess the timing of        3     A. No. They were all -- they were all just
4 someone's death based on the amount of dehydration     4 at various times.
5 that you observed?                                     5     Q. Okay. And as of 2006, what did your --
6      A. Ask that again.                                6 what had you learned in training relative to how
7      Q. Yeah, and let me ask a better question.        7 odors were connected with someone's time of death?
8 What is it that you learned about how you could        8     A. There is a distinct -- a distinct smell
9 assess dehydration or take into account dehydration    9 between someone who had just passed and someone who
10 in assessing the timing of someone's death?           10 has been deceased for a time.
11     A. Dehydration doesn't occur -- it takes --       11 Q. And what did your training that you had
12 there is several hours before dehydration occurs of   12 received as of 2006 teach you about distinguishing
13 lips, eyes on a decedent.                             13 those odors?
14     Q. And what did your training -- what did         14 A. Basically there -- and then being around
15 you learn in your training, if anything, about how    15 decedents you could -- you -- I can't describe the
16 dehydration presents in the lips or eyes?             16 odors. I mean, it's just -- they are just distinct
17     A. There is no blood flow going to that           17 odors that are there.
18 area. It has to be exposed to air. So time.           18 Q. Your training was that those odors are
19     Q. And when you said that dehydration to          19 different if someone has just died versus if they
20 the -- your training was that dehydration to the      20 have been dead for some hours; is that right?
21 lips or eyes takes several hours to show up; is       21 A. Yes.
22 that right?                                           22 Q. And what was your training about how
23     A. Yes.                                           23 those odors were different?
24     Q. Okay. And what did your training -- what       24 A. I can't describe how they taught it. I
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 15 of 64
                                        Transcript of James Keller                                15 (57 to 60)

                                       Conducted on August 22, 2018
                                                   57                                                        59
1 don't recall.                                          1 microbiology, or that was going on with a cause of
2      Q. Is there any description you can provide,      2 death.
3 as you sit here today, that you have either from       3      Q. Did you learn in the training that you
4 your training or your experience about how those       4 had about septicemia, that septicemia can
5 odors are different?                                   5 prematurely advance the decomposition of a body?
6      A. The body produces a gas, releases gas.         6      A. It can -- it can, yes. I guess, yes,
7 There is -- the odors are much stronger. That's        7 various -- yes. I'll say yes.
8 about the best way I could describe to you.            8      Q. Okay. And was it your understanding in
9      Q. And so it's consistent with your training      9 2006 that septicemia could prematurely advance the
10 and your experience that the odor of a deceased       10 decomposition of a body?
11 person's body gets stronger over time after they      11     A. I would say I probably did hear -- have
12 have passed; is that right?                           12 that training, yes.
13     A. Yes.                                           13     Q. In the eight to ten cases that you did --
14     Q. All right. Other than what you've just         14 that  you talked about per year with either
15 described about the odor getting stronger, is there   15 Dr. Denton or Dr. Youmans, you said these are cases
16 any other description you can give as to -- as you    16 where they weren't doing the autopsy, but where you
17 sit here today, as to how the odor is different       17 wanted to confer with them about how to address the
18 between when someone has just passed and when they    18 findings; is that correct?
19 have been dead for some hours?                        19     A. As to what things I may not have
20     A. I can't describe it, no.                       20 understood in the medical records as to what
21     Q. In any of the training that you have had       21 occurred and if there needed to be an examination,
22 at any point between, you know, beginning -- well,    22 yes.
23 at any point in your life before today, have you      23     Q. Okay. And in those conversations, is it
24 ever received any training on the impact of           24 fair to say that you were giving them information
                                                   58                                                        60
1 septicemia on someone's body after they die?           1 so that they could give you some opinion about
2      A. There has been training as far as              2 whether or not there needed to be an autopsy or how
3  septicemia,  but -- or various pathology, but I       3 to proceed?
4 can't recall when or anything.                         4      A. Yes.
5      Q. It is your belief, as you sit here today,      5      Q. Okay. I want to talk to you specifically
6 that you've had training about septicemia?             6 about Cory Lovelace. Let me ask you this question
7      A. Of individuals being septic, yes.              7 first.
8      Q. All right. And can you give any -- do          8          Have you ever testified in a criminal
9 you have any -- do you have any memory, as you sit     9 case -- in any cases other than Cory Lovelace's,
10 here today, of when that training was?                10 related to Cory Lovelace's death?
11     A. No.                                            11     A. No.
12     Q. Was it before or after you became              12     Q. Have you ever testified before a Grand
13 Coroner?                                              13 Jury relating to any criminal matters?
14     A. I can't recall, ma'am.                         14     A. No, ma'am.
15     Q. Was it before or after 2006?                   15     Q. Okay. As to Cory Lovelace specifically,
16     A. There was -- in mortuary school and            16 you  responded to the scene where her body was found
17 mortuary training conferences you always -- there's   17 in order to assist Coroner Hamilton; is that right?
18 always topics of pathology and microbiology that      18     A. That is correct.
19 affect chemical reaction in embalming process, your   19     Q. And at the time that you went to the
20 various septic, which produces fever, which           20 scene, what was your understanding of what you were
21 produces -- if the body is septic, it probably has    21 going to be doing?
22 something else going on, and which affects            22     A. Removing. He asked for assistance with
23 different medications. So there was always a --       23 removal.
24 ongoing classes as far as various pathological,       24     Q. Okay. How did you get the information
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                 Page 16 of 64
                                        Transcript of James Keller                                 16 (61 to 64)

                                       Conducted on August 22, 2018
                                                   61                                                         63
1 that you needed to go to the scene?                      1 don't know.
2      A. His phone call.                                  2      Q. Okay. When you got to the scene, what
3      Q. All right. Did he -- did you have a cell         3 did you do?
4 phone at that time?                                      4      A. Went upstairs into the bedroom.
5      A. I believe he called the funeral home.            5      Q. Okay. And what did you do when you went
6      Q. You were at -- were you at work at that          6 upstairs to the bedroom?
7 time?                                                    7      A. Was -- observed the decedent on the bed
8      A. I was.                                           8 and got instructions from Coroner Hamilton. We
9      Q. Okay. And did you talk to him directly?          9 were close to making the removal.
10     A. I did.                                           10     Q. What instructions did Coroner Hamilton
11     Q. Okay. And what did he tell you on the            11 give you?
12 phone?                                                  12     A. He was -- said he would just be a moment
13     A. He just asked me to respond to assist him        13 and we were getting ready to -- he said we were
14 with  making a removal.                                 14 coming close to being ready to remove, to make a
15     Q. How long was your telephone call with            15 removal.
16 him?                                                    16     Q. Okay. At the time that you arrived there
17     A. Probably 30 seconds.                             17 and  went upstairs, did you see anyone else there
18     Q. Okay. Did you go over right away?                18 besides Coroner Hamilton?
19     A. I did.                                           19     A. Detective Baird.
20     Q. Okay. At the time that you responded to          20     Q. Anyone else?
21 the scene of Cory Lovelace's death, did you know        21     A. Upstairs?
22 either Curt or Cory Lovelace?                           22     Q. Well, and that's a good clarification.
23     A. No.                                              23 So when you came in the house, did you see anyone
24     Q. How long did it take you to get to her           24 downstairs?
                                                   62                                                         64
1 home from the funeral home?                              1       A. I saw -- there was a police officer. I
2      A. It wasn't very long, responded from 8th          2 believe he may have been outside or just inside the
3  and   Broadway to the location.                         3 door. Instructed -- stated that Coroner Hamilton
4      Q. All right. And do you know what time you         4 was upstairs.
5 got to where her body was?                               5       Q. Do you know who that officer was?
6      A. After 10 o'clock. I don't recall the             6       A. I do not.
7 exact time.                                              7       Q. Okay. Did you see anyone else downstairs
8      Q. Okay. 10 a.m.?                                   8 besides that officer?
9      A. After 10.                                        9       A. I don't recall seeing -- there was people
10     Q. After 10 a.m.?                                   10 there. I don't know whom.
11     A. Yes.                                             11      Q. Okay. Did you look around downstairs at
12     Q. Okay. Why do you recall that it was              12 all --
13 after 10 a.m.?                                          13      A. No.
14     A. I had seen it on a report. I                     14      Q. (Continuing) -- before you went upstairs?
15 responded after 10 -- it was in the morning. I          15      A. I did not.
16 guess I don't know the exact time at that time. I       16      Q. Okay. And when you went upstairs, you
17 don't recall the exact time of responding to the        17 said you saw Coroner Hamilton and you saw Detective
18 call.                                                   18 Baird?
19     Q. Okay. And I think you said you saw on a          19      A. I did.
20 report that you responded after 10 a.m.?                20      Q. Where was Coroner Hamilton when you saw
21     A. I saw it one time the exact time I               21 him?
22 responded.                                              22      A. In the bedroom.
23     Q. What report did you see that on?                 23      Q. And where was Detective Baird?
24     A. I don't know if I saw it or heard it. I          24      A. In the bedroom.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                    Page 17 of 64
                                           Transcript of James Keller                                    17 (65 to 68)

                                          Conducted on August 22, 2018
                                                          65                                                            67
1      Q. Did you see anyone else upstairs besides             1 little bit.
2 those two men?                                               2      Q. Is there anything else that you observed
3      A. Not -- no.                                           3 besides seeing Cory Lovelace in the bed and the
4      Q. Okay. And you previously, I think,                   4 odor?
5 described what it was that Detective -- or what it           5      A. Just the body, covers, pillows, just the
6 was that Coroner Hamilton told you; is that right?           6 condition of the room.
7      A. Yes.                                                 7      Q. What do you remember about the condition
8      Q. Did he tell you anything else besides                8 of the room?
9 what you have just testified to?                             9      A. I'll say cluttered. That's --
10          MR. HANSEN: I'm going to just object to            10     Q. You gave an indication when you were
11 form.    Are we talking about prior to, on the phone        11 describing her body before about her hands being in
12 call, or are we now at the scene?                           12 the air?
13          MS. THOMPSON: That's fair, and let me              13     A. Uh-huh.
14 clarify.                                                    14     Q. And since we are on video here, can you
15 BY MS. THOMPSON:                                            15 indicate with your hands the position they were in
16     Q. You previously testified as to what                  16 when you saw her body in the bed?
17 Coroner   Hamilton said to you when you got up into         17     A. Hands were up (indicating).
18 the bedroom; is that right?                                 18     Q. All right. And you've raised your two
19     A. Yes.                                                 19 hands in the air with your hands themselves bent at
20     Q. Did he say anything else to you up in the            20 an angle?
21 bedroom other than what you have just testified to          21     A. Yeah.
22 him saying?                                                 22     Q. Is that correct?
23     A. I don't recall.                                      23     A. Hands -- arms were up. I'm trying to --
24     Q. Okay. So am I right that when you got                24 I've seen the photo.
                                                          66                                                            68
1 upstairs the first thing that happened is that he            1          MR. HANSEN: If you remember, testify.
2 talked to you?                                               2 If you don't, don't.
3     A. Yes. I did speak with him, yes.                       3          THE WITNESS: I don't. I don't recall
4     Q. Okay. And before talking with him, had                4 the exact position of her hands. Her arms were up
5 you done anything else like look around the                  5 off of the -- not touching the bed.
6 upstairs or do anything else other than go speak to          6 BY MS. THOMPSON:
7 him?                                                         7      Q. Okay. Where were the covers on the bed
8     A. No. When I entered the room, he was -- I              8 at the time that you saw her?
9 seen him. We made eye contact.                               9          MR. HANSEN: I'm going to object to from.
10    Q. Okay. What did you do after he talked to              10 I mean, you just said "where were the covers on the
11 you?                                                        11 bed." Well, the covers -- object to form.
12    A. Basically we looked around.                           12         Go ahead.
13    Q. And did you look around in the bedroom?               13 BY MS. THOMPSON:
14    A. Uh-huh.                                               14     Q. You said you observed covers when you
15    Q. Did you look around anywhere else?                    15 were looking around the room; is that right?
16    A. No.                                                   16     A. I did.
17    Q. What, if anything, did you see when you               17     Q. Where were they?
18 looked around the bedroom?                                  18     A. They were -- they were on the bed. I
19    A. I seen the decedent on the bed with her               19 believe  they were -- I can't recall exact position
20 hands in the air, and seen her -- just visualized           20 of the covers at this time.
21 her. I noted an odor.                                       21     Q. Were they down -- were they down around
22    Q. Can you describe the odor that you noted?             22 her waist?
23    A. Fairly strong odor, which kind of                     23         MR. HANSEN: Objection. He just said he
24 indicated to me that she may have been there for a          24 can't recall where the covers were.
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 18 of 64
                                          Transcript of James Keller                                   18 (69 to 72)

                                         Conducted on August 22, 2018
                                                     69                                                           71
1          THE WITNESS: I can't recall where the             1 went --
2 covers were at this time.                                  2      Q. How close --
3          MR. HANSEN: Asked and answered.                   3      A. (Continuing) -- at various times.
4 BY MS. THOMPSON:                                           4      Q. How close were you to her when you were
5       Q. What, if anything, was she wearing when           5 observing her? And I'm talking about Cory
6 you saw her?                                               6 Lovelace.
7       A. She was wearing -- I'm going to say night         7      A. Right next to her.
8 clothes. She was clothed.                                  8      Q. Okay. Right next to the bed?
9       Q. Did she have on some type of shirt?               9      A. Correct, yes. Sorry.
10      A. She did.                                          10     Q. Okay. At some point then you did go to
11      Q. All right. Was the shirt pulled up at             11 assist in moving her body; is that right?
12 all?                                                      12     A. I did.
13      A. There was -- slightly pulled up. There            13     Q. How much time passed between when you
14 was   an EKG patch, I believe, on a -- on an abdomen      14 came   in and talked to Coroner Hamilton and when you
15 area, side.                                               15 started assisting in removing her body?
16      Q. Did you see any EKG patches on her                16     A. I don't know. I don't know that.
17 besides  the one on her abdomen or side?                  17     Q. Was -- what did you do in that interim
18      A. I believe I did upon when we -- when I            18 time between talking to Coroner Hamilton and
19 went to roll her, I believe there was another one.        19 starting to move her body?
20      Q. Where was the other one?                          20     A. Waiting for he.
21      A. It may have been on the other side, I             21     Q. Where did you wait?
22 can't recall exactly, but I do remember thinking of       22     A. In the room.
23 two. It may have been on the other side as I was          23     Q. Did you go --
24 on that side.                                             24     A. By the bed area.
                                                     70                                                           72
1      Q. All right. And you said that -- and I              1      Q. Did you go anywhere else in the upstairs
2 don't want to misstate your testimony, so correct          2 besides the bedroom?
3 me if I've got this wrong, but you said that her           3      A. No.
4 arms were not touching the bed; is that right?             4      Q. At any point while you were there?
5      A. The -- yes. Yes.                                   5      A. No.
6      Q. So were her arms such that her --                  6      Q. What was Coroner Hamilton doing while you
7      A. Elbow was up.                                      7 were waiting for him?
8      Q. Her elbow was up off the bed; is that              8      A. I don't know what all he was doing. I
9 right?                                                     9 can't recall exactly what he was doing. I'm not
10     A. Yes.                                               10 sure.
11     Q. How far up off the bed were her elbows             11     Q. Did he stay in the bedroom?
12 when you first saw her?                                   12     A. He did.
13     A. I can't give a measurement. I do not --            13     Q. Okay. Did you observe him writing during
14 just off the bed.                                         14 that time between when you talked to him and when
15     Q. Were her elbows, either of them, up above          15 you started to move the body?
16 the level of her -- you know, the top of her              16     A. No.
17 abdomen?                                                  17     Q. Was he talking to anyone?
18     A. No, I don't believe so. Just probably              18     A. Detective Baird was at the opposite end.
19 below  that.                                              19 He  was doing various things in the room. I can't
20     Q. And when you said that -- when you said            20 recall whether they were conversing back and forth
21 that you were -- at this time after Coroner               21 or what all was said.
22 Hamilton has talked to you and you're observing her       22     Q. Was there anyone else in the room at that
23 body, where in the room are you?                          23 point between when you came in and when you started
24     A. I don't recall exactly where I was or              24 to move the body other than you and Coroner
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 19 of 64
                                        Transcript of James Keller                                 19 (73 to 76)

                                       Conducted on August 22, 2018
                                                   73                                                            75
1 Hamilton and Detective Baird?                          1 from you?
2      A. I don't recall that, no.                       2      A. Toward myself.
3      Q. Was there anyone else in the upstairs?         3      Q. Okay. And which -- you said you put one
4      A. I don't believe so.                            4 hand on her hip area; is that right?
5      Q. Okay.                                          5      A. Correct.
6      A. I don't know if there was anybody outside      6      Q. Which hip? If you were her, would that
7 the door or any of that, no, I do not know that --     7 have been her right hip or her left hip?
8      Q. Did you hear anyone?                           8      A. I don't recall which hip.
9      A. (Continuing) -- recall that.                   9      Q. If -- was it the hip that was closer to
10     Q. Did you hear anyone?                           10 you or further from you?
11     A. I can't -- I don't recall that, no.            11     A. Furthest from.
12     Q. Okay. When you -- at some point then you       12     Q. Okay. And when -- you said you put
13 started to move the body; is that right?              13 another hand on her arm; is that right?
14     A. Yes, ma'am.                                    14     A. The lower triceps area of the arm.
15     Q. Can you describe what you did at that          15     Q. Okay. And was that -- in terms of her
16 point?                                                16 arms, was it the arm that was closer to you or
17     A. I got on the bed, put my hand on her           17 further from you?
18 hip/buttocks area, and the other arm underneath,      18     A. Further.
19 just underneath the arm, and went to roll her over    19     Q. Okay. And then you --
20 and rolled her over.                                  20     A. Rolled her.
21     Q. And what was Coroner Hamilton doing at         21     Q. You said you rolled her and Coroner
22 the time that you rolled her?                         22 Hamilton put something under her?
23     A. Placing something under her so we could        23     A. Correct.
24 remove her.                                           24     Q. What did he put under her?
                                                   74                                                            76
1     Q. Did Coroner Hamilton, before you started        1      A. He put under her a -- I can't recall if
2 to move her, give you an indication, you know, of,     2 it was -- I believe he placed her in a -- I can't
3 okay, I'm ready to move her now?                       3 recall if it was a body bag itself, but I believe a
4     A. Yes.                                            4 body bag.
5     Q. How did he indicate that to you?                5      Q. At the time -- did you assist in helping
6     A. In that statement.                              6 put her in the bag?
7     Q. Okay. And you said that you got onto the        7      A. Yes.
8 bed; is that right?                                    8      Q. All right. And did you have to
9     A. I did.                                          9 maneuver -- did you or Coroner Hamilton have to
10    Q. Which side of the bed did you get on?           10 maneuver her legs to get her legs inside the bag?
11         MR. HANSEN: Describe it however you           11     A. No. As far as maneuver her, no. Bend
12 want, looking at the room, looking out, whatever.     12 them, move them, no.
13         THE WITNESS: Because I'm not exactly          13     Q. Were you -- did -- essentially did you
14 sure --                                               14 slip the bag over her feet basically to get that
15 BY MS. THOMPSON:                                      15 part of her in?
16    Q. If you are standing at the foot of the          16     A. It was tucked under. She came this way
17 bed.                                                  17 (indicating), and it's pushed under and then she
18    A. If I was standing at the foot of the bed,       18 was laid down inside the bag.
19 I was  -- I went to the opposite side of where she    19     Q. Did you have to move her shoulders at all
20 was at and got on the bed, because she was lying on   20 to get her into the bag?
21 one side of the bed. I can't recall which side it     21     A. No.
22 was. I think I -- and I got on that side of the       22     Q. What about --
23 bed and rolled her.                                   23     A. Upon -- go ahead.
24    Q. Were you rolling her towards you or away        24     Q. No. Please finish, I'm sorry.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 20 of 64
                                           Transcript of James Keller                                  20 (77 to 80)

                                          Conducted on August 22, 2018
                                                         77                                                       79
1      A. No, we did not.                                     1      Q. And that's something he said as you were
2      Q. Okay. What about her arms?                          2 getting her body in the bag; is that right?
3      A. No.                                                 3      A. In that -- yes, I would say, yeah.
4      Q. You said that her arms were sort of up              4      Q. Okay. Did anyone say anything in
5 off -- you said her arms were up off the bed when           5 response to him saying that?
6 you were observing her; is that right?                      6      A. Did anyone else respond. Say anything
7      A. Uh-huh.                                             7 after that?
8      Q. Did you have to maneuver her arms at all            8      Q. Right.
9 to fit inside the bag?                                      9      A. I stated I didn't believe that she -- it
10     A. We did not, no.                                     10 appeared to me that she was deceased longer than
11     Q. Did the bag have a zipper that went                 11 that due to the -- and that's due to the rigor and
12 lengthwise over her body?                                  12 the -- I also stated at that time due to the
13     A. It went around the edges.                           13 dehydration of her face.
14     Q. Okay. And there was enough room in the              14     Q. And do you remember what exactly you said
15 bag for her to fit there without having to move her        15 when you were responding to Detective Baird? I
16 arms; is that correct?                                     16 mean, the actual words that you said?
17     A. Yes. She was a very petite lady. The                17     A. I asked of what day.
18 bags are larger.                                           18     Q. So when he said she has only been dead --
19     Q. Was anyone else in the room at the time             19 when Detective Baird said that she had died within
20 that you and Coroner Hamilton were getting her             20 the hour or however you described Detective
21 body?                                                      21 Baird -- whatever Detective Baird said to you, your
22     A. Detective Baird.                                    22 response was of what day?
23     Q. Okay. And the time I'm asking about is              23     A. Uh-huh.
24 the time that you were putting her in the bag. It          24     Q. All right. And how did you --
                                                         78                                                       80
1 was just you, Detective Baird, and Coroner                  1         MR. HANSEN: Was that a -- you got to say
2 Hamilton; is that right?                                    2 yes or no.
3      A. I believe, yes.                                     3         THE WITNESS: Yes.
4      Q. Okay. Did you talk with either of them              4 BY MS. THOMPSON:
5 while you were situating her body in the bag?               5      Q. And do you remember the specific words
6      A. Spoke about her -- the rigor present and            6 you said in talking about the dehydration and the
7 the odor.                                                   7 odor?
8      Q. When you say you spoke about the rigor              8      A. I stated that the odor was -- she had an
9 and the odor, can you describe what you said?               9 odor. I stated the odor was stronger, that the --
10     A. She was in rigor, rigor mortis, and when            10 the odor was stronger and that the decomposition --
11 I went to pull her over, I did not -- basically            11 the dehydration was -- appeared to be quite
12 could do that with one hand. She came right over.          12 advanced.
13 There was no flaccidness in the body.                      13     Q. And is that how you said it, that the
14     Q. And you said you talked -- at the time              14 dehydration -- did you say words, you know, quote,
15 you were getting her situated you were talking             15 the dehydration --
16 about the rigor; is that right?                            16     A. I won't be able to be quoted, but I
17     A. I did.                                              17 stated about the dehydration, yes.
18     Q. What did you say?                                   18     Q. And do you remember what you said about
19     A. She is in full rigor.                               19 the dehydration?
20     Q. Did anyone in the room respond to you               20     A. I do not. Word for word I do not.
21 saying that?                                               21     Q. Okay. Did anyone say anything in
22     A. Detective Baird said that she had only              22 response  to you talking about the dehydration and
23 been deceased less than an hour prior to the               23 the odor?
24 initial call.                                              24     A. He -- Detective Baird stated that -- just
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15               Page 21 of 64
                                         Transcript of James Keller                              21 (81 to 84)

                                        Conducted on August 22, 2018
                                                    81                                                      83
1 that -- preliminary that there was just -- she         1       Q. Is there -- you said that when you
2 hadn't been dead very long.                            2 pulled -- when you sort of pulled her body that she
3      Q. And that's something he said in response       3 came relatively easily; is that right?
4 to you commenting on the dehydration and the odor?     4       A. Yes.
5      A. Correct.                                       5       Q. All right. And you said that she was a
6      Q. Okay. Did Coroner Hamilton say anything        6 petite woman as well; is that right?
7 while you and Detective Baird were having this         7       A. Yes.
8 exchange?                                              8       Q. You said you also discussed the
9      A. I don't recall that he said anything.          9 dehydration with Detective Baird?
10     Q. Did -- was there any indication that you       10      A. More of a statement, not so much discuss.
11 had  that at that point that he heard what you and    11      Q. A comment; is that right?
12 Detective Baird were discussing?                      12      A. Correct.
13     A. I'm going to say he did. He was right in       13      Q. What did you observe about dehydration
14 front  of me.                                         14 while  you were in the room?
15     Q. Okay. Once Mrs. Lovelace was -- once her       15      A. Dehydration of the lips, eyes, even the
16 body had been put into the bag, what did you do       16 nose I observed.
17 next?                                                 17      Q. All right. And can you describe what you
18     A. We assisted with removing the body to the      18 observed of that dehydration? Like how could you
19 vehicle.                                              19 tell that the lips were dehydrated?
20     Q. And when you say "we assisted," who was        20      A. The lips were very brown in color, very
21 that?                                                 21 crusty, not rounded. The eyes were dehydrated,
22     A. I, Coroner Hamilton, and I don't know          22 which is a darkened color. There was dehydration
23 whom else assisted as far as with going down the      23 in the eyes and around the nose.
24 stairs.                                               24      Q. And can you describe how you determined
                                                    82                                                      84
1      Q. Was there someone else who helped?             1 that around the nose was dehydrated?
2      A. There may have been. I don't recall            2      A. Brown in color, a brownish in color.
3  that, ma'am, I don't.                                 3      Q. That her nose was brown in color?
4      Q. Okay. In total, how long were you in the       4      A. Uh-huh. Not brown as brown (indicating).
5 upstairs bedroom of the Lovelace home that day?        5 Brownish, a darker color, uh-huh.
6      A. 30 minutes, or less. I don't know the          6      Q. The skin of her nose was a brownish
7 exact times.                                           7 color?
8      Q. And during -- how long did it take you         8      A. Yes.
9 to -- once you started maneuvering the body, how       9      Q. Okay. Other than what you have just
10 long did it take you to get Mrs. Lovelace's body in   10 described, were there any other indications to you
11 the bag?                                              11 that there was dehydration in her body?
12     A. I don't recall the exact time that it          12     A. Fingers. The fingers -- the fingertips.
13 took, but it generally -- when we start making a      13     Q. What did you observe about her fingertips
14 removal, it generally doesn't take long to get them   14 that led you to believe they were dehydrated?
15 into a bag, the body bag.                             15     A. They were -- they were darker, not
16     Q. And when you say it "doesn't take long,"       16 rounded.
17 what do you mean?                                     17     Q. All right. Anything else you observed
18     A. We roll them, place -- the decedent is         18 that led you to conclude that she was dehydrated?
19 placed  in the body bag, and then we zip it back up   19     A. No, huh-uh.
20 and then we look for -- on how to get out of the      20     Q. Just taking the time between when you got
21 residence.                                            21 there and Coroner Hamilton told you words to the
22     Q. You just described the rigor that you          22 effect that he was almost ready and when you
23 observed when you were up in the bedroom?             23 started moving her body, can you give any
24     A. Yes, ma'am.                                    24 indication of how much time that was?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15               Page 22 of 64
                                         Transcript of James Keller                              22 (85 to 88)

                                        Conducted on August 22, 2018
                                                    85                                                      87
1      A. It was not a lot of -- a large amount of       1 responder personnel at the scene in terms of
2 time, no.                                              2 firefighters or EMTs?
3      Q. When you say it was not a large amount of      3      A. Upon -- I don't believe that there was
4 time, what do you mean?                                4 any EMTs when I arrived, and I believe the fire
5      A. It wasn't an hour.                             5 department had left. I don't believe anyone else
6      Q. Well, you said you were upstairs in total      6 was there.
7 like 30 minutes, about 30 minutes; is that right?      7      Q. Did you see either an ambulance or a fire
8      A. Yes.                                           8 truck on the street when you got there?
9      Q. Could it have been less?                       9      A. I can't recall that.
10     A. Yes, it could have been, yes.                  10     Q. Okay. And you said that you put her in a
11     Q. Okay. So of that 30 minutes, how much of       11 funeral home vehicle; is that right?
12 that 30 minutes was spent waiting for Coroner         12     A. Yes.
13 Hamilton to be ready to start moving her?             13     Q. Was someone from the funeral home there?
14         MR. HANSEN: Asked and answered. We have       14     A. Yes.
15 been down this.                                       15     Q. Who?
16         If you can provide anything else, provide     16     A. I don't know that.
17 it. If you  can't, you can't.                         17     Q. Okay. Did you see Mr. Lovelace at the
18         THE WITNESS: I can't recall the amount        18 home when you were there?
19 of time in between I arrived and when we started      19     A. I don't recall seeing him, no.
20 moving her time wise.                                 20     Q. Okay. Did you see any of the Lovelace
21 BY MS. THOMPSON:                                      21 children there?
22     Q. Okay. And then after you took her body         22     A. No.
23 downstairs, you put her -- her body in the Coroner    23        MR. HANSEN: We have been going about two
24 vehicle; is that correct?                             24 hours, so can we take a break?
                                                    86                                                      88
1      A. I think it may have been Hansen Spear.         1         MS. THOMPSON: Yeah, we can take a break.
2      Q. The funeral home vehicle?                      2         Let me just ask one question. Can I ask
3      A. Correct.                                       3 one question before we break?
4      Q. Okay. What happened after you put her in       4 BY MS. THOMPSON:
5 the vehicle?                                           5      Q. Other than the observations that you've
6      A. I don't know after that.                       6 testified to about the condition of her body, is
7      Q. Did you stay on the scene after that?          7 there anything else that you observed about Cory
8      A. No. No.                                        8 Lovelace's body while you were at the scene that
9      Q. Okay. Did you talk with anyone after           9 day?
10 you --                                                10 A. Lividity.
11     A. No one. After the door was shut, I             11 Q. All right. We will take a break and talk
12 turned around and left.                               12 about that when we come back.
13     Q. And did -- how did you know at that point      13        THE VIDEOGRAPHER: We are now off the
14 that there was nothing else you needed to do?         14 record. The time is 10:53 a.m.
15     A. Just after that -- after the body is           15        (Whereupon a short recess was taken.)
16 removed    I always left.                             16        THE VIDEOGRAPHER: We are now back on the
17     Q. Was Coroner Hamilton still there when you      17 record. The time is 11:06 a.m.
18 left?                                                 18 BY MS. THOMPSON:
19     A. He was.                                        19 Q. Just before we broke, you had indicated
20     Q. All right. Was Detective Baird still           20 that you had some observations at the scene about
21 there?                                                21 lividity; is that right?
22     A. He was.                                        22 A. That's correct.
23     Q. Did you see -- at any point when you were      23 Q. All right. And what did you observe
24 at the home that morning, did you see any emergency   24 relative to lividity at the scene?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 23 of 64
                                           Transcript of James Keller                                   23 (89 to 92)

                                          Conducted on August 22, 2018
                                                         89                                                           91
1      A. Lividity was in the lower dependent parts           1 essentially?
2 of her body, meaning back, back of her neck, arms.          2      A. It is.
3      Q. And when did you observe that lividity?             3      Q. All right. So what training did you have
4      A. As I was standing by the bed.                       4 in mortuary school relative to lividity that
5      Q. Okay. And where specifically could you              5 addressed how to use lividity to assess the time
6 see the lividity when you were standing by the bed?         6 that someone died?
7      A. Back of the neck, back of the arms.                 7      A. Lividity is -- at a time of death
8      Q. Could you see the back of her arms when             8 lividity starts fairly immediately. It is very
9 you were standing by the bed?                               9 light reddish in color, pools down fairly quickly
10     A. I was standing next to her. You could               10 to the lower dependent parts of the body, as in
11 see  the back side of her arms.                            11 whichever direction the body is lying, whether it
12     Q. Which part of her arms?                             12 be face down or on their back or sides. It's
13     A. The posterior back region (indicating).             13 determined -- mortuary training they are used to
14     Q. Are you pointing to --                              14 determine if it's -- how long a decedent has been
15     A. Lower.                                              15 deceased. It gives various colors on how you are
16     Q. Are you pointing to the lower part of the           16 going to do your chemicals, when you can use a
17 triceps area?                                              17 stronger chemical. It all kind of plays a part in
18     A. The lower -- yes.                                   18 length of time of a decedent in preparation of a
19     Q. Okay. Could you see that on a particular            19 decedent.
20 side of her arms?                                          20     Q. And of the lividity that you observed in
21     A. It would have been -- well, I couldn't              21 Cory Lovelace at the scene where her body was, was
22 see the inside of her arms, just -- initially just         22 what color?
23 due to the way they were positioned, but the --            23     A. It was a darker -- I'll go with a darker
24 just would have been the lower probably exterior           24 purple, darker in color.
                                                         90                                                           92
1 portion and the back of the neck, ear lobes.                1      Q. Okay. And what did that indicate to you?
2      Q. Okay. Anywhere else you could see it                2      A. That time was a little longer than what
3  besides  the back of the neck and the ear lobes and        3  was   stated.
4 the arms?                                                   4      Q. Than what was stated by who?
5      A. Upon visual, no, at that time.                      5      A. Baird, Detective Baird.
6      Q. Okay. Was she wearing a shirt with                  6      Q. Okay. Did you discuss the lividity with
7 sleeves when she was laying in bed?                         7 Detective Baird at the scene?
8      A. I believe it to be short sleeve.                    8      A. I just -- no, no, no.
9      Q. Do you agree that if she had been wearing           9      Q. And when you say it was a little longer,
10 a long-sleeve shirt, you could not possibly have           10 what was your assessment about what that level of
11 seen lividity in the triceps area of her upper             11 lividity meant?
12 arms?                                                      12     A. It wasn't -- I didn't feel it was within
13     A. Yes.                                                13 the hour.
14     Q. Okay. Prior to 2006, what -- had you had            14     Q. Could you draw any assessment other than
15 any training that covered how to assess lividity in        15 that it wasn't within the hour?
16 -- or how to -- how to consider lividity in                16     A. Just with the dehydration, the -- the
17 assessing when someone had died?                           17 dehydration and the odor and then the lividity.
18     A. Mortuary training there is a lot of                 18     Q. Okay. And my question is: Based on
19 lividity, just various colors of lividity.                 19 everything  you observed, did you have any
20     Q. All right. Is the training in mortuary              20 conclusions at the scene about how long Cory
21 school as to lividity focused on how to make               21 Lovelace had been dead, other than that it was not
22 someone presentable for their funeral?                     22 within the hour?
23     A. It is.                                              23     A. No.
24     Q. In terms of how to cover lividity                   24     Q. You couldn't say beyond saying it wasn't
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 24 of 64
                                        Transcript of James Keller                                 24 (93 to 96)

                                       Conducted on August 22, 2018
                                                   93                                                           95
1 an hour?                                               1      Q. Okay. And if someone had been able to
2     A. No. I was just making an observation on         2 move Cory Lovelace's arm without that level of
3 what I seen on her.                                    3 force before you got there, then at the time they
4     Q. Okay. Living people can have lividity as        4 did that Cory Lovelace would not have been in full
5  well; is that right?                                  5 rigor; correct?
6     A. Yes.                                            6      A. No, you could still move that limb. If
7     Q. Okay. And did you -- in trying to figure        7 it was moved all the way out, all the way down, it
8  out what was going on at the scene, did you           8 would the not come back into that position.
9 investigate how long she had been laying in bed        9      Q. But if someone is in full rigor and you
10 for?                                                  10 moved their arm, you would have to exercise some
11 A. I did not ask, no.                                 11 force to do that?
12 Q. Okay. To go back to your rigor                     12     A. You would.
13 observations, had you had any training before 2006    13     Q. It would take some work?
14 about how to use rigor to assess when someone had     14     A. No, not necessarily a brute force, no.
15 died?                                                 15 You could do it -- you could do it with an arm as
16 A. Once again, in mortuary training, rigor            16 far as four fingers pushing an arm down.
17 is a standard. In various conferences on how long     17     Q. And when you say that if you moved it it
18 somebody has been dead so we can give an assessment   18 wouldn't come back into rigor, can you explain what
19 on a decedent as to what problems we may encounter    19 that would mean?
20 during preparation.                                   20     A. If your arm was -- if your arm was here
21 Q. And what did you learn in terms of how --          21 and you pushed it down and you went to bring it
22 what levels of rigor indicated about the timing of    22 back up, it would just fall back down to the table
23 someone's death before 2006?                          23 (indicating).
24 A. Generally, it is eight to ten hours or             24     Q. Okay. If you moved it out of rigor -- if
                                                   94                                                           96
1 eight to 12 hours on a full -- for a full rigor,       1 you had to move someone's arm that was in rigor,
2 for full rigor mortis.                                 2 would you be able to position it in a different
3      Q. All right. And rigor -- if someone is in       3 rigor, in a different fixed position?
4 full rigor, then their limbs cannot be moved at        4      A. No.
5 all; is that correct?                                  5      Q. So if you moved it to get it out of
6      A. No, you can always -- always move a limb       6 rigor, then there would be no rigor left?
7 with rigor. You never break a bone. But rigor          7      A. Correct.
8 never goes back into the position. If I was to         8      Q. Okay. Is there anything else that you --
9 bend a knee -- if a knee was -- if a person was        9 well, let me ask you this.
10 sitting in a chair and you laid them down and their   10        Is there anything else besides what
11 knee would still be up and you bent that knee, it     11 you've testified about so far today that you
12 would never go back up and stay.                      12 observed with respect to Cory Lovelace's body at
13     Q. If someone is -- if an adult is in full        13 the scene?
14 rigor, you have to exercise some force to move        14     A. Not that I recall.
15 their -- to move them out of rigor; is that right?    15     Q. Okay. And you said that after you were
16     A. Correct.                                       16 done  moving her body to the funeral home vehicle
17     Q. I mean, so to use your example, if             17 that you then left?
18 someone is sitting in a chair and their leg is        18     A. I did.
19 bent, you can get it out of rigor, but you got to     19     Q. And where did you go?
20 do some work to do that, right?                       20     A. Funeral home.
21     A. You have to push on that limb.                 21     Q. Okay. Your funeral home?
22     Q. Because you are releasing the muscle           22     A. Back to work.
23 essentially from their -- the position they are in?   23     Q. Back to work, all right.
24     A. Correct.                                       24        Did you -- were you concerned about
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 25 of 64
                                         Transcript of James Keller                                   25 (97 to 100)

                                        Conducted on August 22, 2018
                                                    97                                                               99
1 anything that Detective Baird was telling you with        1 Coroner Hamilton were present about your
2 respect to her having his belief that she had died,       2 observations was anything you said in passing while
3 you know, within the hour?                                3 you were preparing to get Cory Lovelace's body out
4      A. They were still investigating, so I               4 of the house?
5 didn't -- it was just any investigation -- there is       5       A. Correct.
6 just the first initial part of the investigation          6       Q. After you left the house that day, did
7 and there is -- was a lot more investigating to go        7 you have any further conversations with Coroner
8 on their part.                                            8 Hamilton about anything having to do with Cory
9      Q. When you say "on their part," who do you          9 Lovelace's death?
10 mean?                                                    10      A. I did not.
11     A. He needed to do interviews and whatever           11      Q. Did you follow the investigation that was
12 else he needed to do.                                    12 going on at all, the initial investigation that was
13     Q. Were you concerned that when you were             13 being done by Detective Baird?
14 having this conversation with Detective Baird that       14      A. I did not.
15 Coroner Hamilton wasn't saying anything?                 15      Q. Did you follow any of what the Coroner's
16     A. No. I -- I figured that that was between          16 Office was doing to, you know, determine the cause
17 he and  Officer Baird to discuss anything other.         17 of her death?
18     Q. Okay. And you said earlier that at                18      A. I did not.
19 scenes you had been at with Coroner Hamilton that        19      Q. Did you at any point learn about what the
20 Coroner Hamilton had welcomed information from           20 determination was of the Coroner's Office as to the
21 deputies; is that right?                                 21 cause of her death?
22     A. Yes.                                              22        MR. HANSEN: Just for time sake, can we
23     Q. Did you believe that it was important to          23 maybe limit it. Obviously he learned at some point
24 give Coroner Hamilton your observations of Cory          24 in time. Are you talking before 2014, before -- so
                                                    98                                                           100
1 Lovelace's body?                                          1 maybe --
2      A. We did with he and he did with us and --          2           MS. THOMPSON: That's a fair point. I'll
3  yes, so that was a standard. He welcomed that,           3  clarify.
4 yes.                                                      4 BY MS. THOMPSON:
5      Q. And did you -- at the scene of Cory               5      Q. At any point in 2006, did you learn about
6 Lovelace's death, did you think that it was               6 any determinations that had been made by the
7 important for you to give Coroner Hamilton the            7 Coroner's Office about the cause of Cory Lovelace's
8 information that you had?                                 8 death?
9      A. I felt it was just important to give him          9      A. I had learned that it was -- came back
10 my observation at that time.                             10 that doctor had an undetermined cause of death.
11     Q. Well, why didn't you give him your                11     Q. When did you learn that?
12 observations about lividity?                             12     A. I do not know that. It was a while
13        MR. HANSEN: Object to form,                       13 after. I don't know how long. I don't know
14 argumentative.                                           14 timeframe wise.
15        Go ahead.                                         15     Q. Was it the same -- was it in 2006 that
16        THE WITNESS: We were just in the process          16 you  learned that?
17 of moving, and I didn't -- I didn't. I don't know.       17     A. Yes.
18 BY MS. THOMPSON:                                         18     Q. How did you learn that?
19     Q. Did you take any steps to have any                19     A. Coroner Hamilton had stated that.
20 further conversation with him at the scene about         20     Q. He told you that?
21 what you'd observed?                                     21     A. Yes.
22     A. No.                                               22     Q. Where were you when he told you that?
23     Q. And is it fair to say that the only               23     A. I don't recall that.
24 comments you made to him -- or you made when             24     Q. As a deputy coroner, did you have any
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15               Page 26 of 64
                                         Transcript of James Keller                                 26 (101 to 104)

                                        Conducted on August 22, 2018
                                                    101                                                       103
1 hours that you kept at the Coroner's Office?            1          MR. HANSEN: Objection; asked and
2      A. No.                                             2 answered.
3      Q. Is it fair to say as Deputy Coroner that        3          Go ahead. You already stated it. State
4 essentially you were called when you were needed to     4 it again.
5 respond to scenes and that was the extent of your       5          THE WITNESS: I -- we did not have to
6 employment?                                             6 make any reports or anything, so I did not write
7      A. Yes.                                            7 anything, no.
8      Q. Okay. Did he tell you -- did Coroner            8 BY MS. THOMPSON:
9 Hamilton tell you this in an in-person                  9      Q. Prior to 2013, did you tell anyone
10 conversation?                                          10 else -- let me start that question again.
11     A. We -- in person, yes.                           11         Prior to 2013, did you talk with anyone
12     Q. Was it a conversation you had in the            12 else about anything having to do with Cory
13 context of your work with the Coroner's Office?        13 Lovelace's death other than the conversation you
14     A. Yes.                                            14 had with Coroner Hamilton where he told you that it
15     Q. Okay. So would it have been a                   15 was undetermined and other than the conversations
16 conversation you had at the scene of some death?       16 that you had at the scene while you were moving
17     A. I think it was -- I don't -- no, I don't        17 Cory Lovelace's body?
18 know if it -- I had conversation with him. He just     18     A. No, we never really spoke about cases.
19 stated that the cause of death was listed as           19     Q. And I'm saying did you have a
20 undetermined, and that was about all the               20 conversation with anyone, not just Coroner
21 conversation.                                          21 Hamilton, but any person prior to 2013?
22     Q. Do you know who raised the topic of Cory        22     A. I don't recall anybody, no.
23 Lovelace in the conversation that you had with him?    23     Q. Did you think about Cory Lovelace's death
24     A. He did.                                         24 at all between leaving, you know, the house the day
                                                    102                                                       104
1     Q. Okay. And what, if anything, did you say         1 that her body was found and 2013?
2 in response?                                            2     A. No. No.
3     A. Nothing. I didn't -- I didn't.                   3     Q. Were you ever present for a conversation
4     Q. Well, were you concerned when you heard          4 where other people were talking about Cory
5 that the cause of death was undetermined?               5 Lovelace's death at any point between when you left
6     A. At -- just that was the cause of death           6 Cory Lovelace's home and 2013?
7 that was placed under, and I didn't respond.            7     A. I don't -- I don't recall.
8     Q. Did you think while you were at the scene        8     Q. Did you read anything about Cory
9 where Cory Lovelace's body had been found that what     9 Lovelace's death at any point between when you, you
10 you had observed -- that what you had observed         10 know, left her house and 2013?
11 about her body was suspicious?                         11    A. I don't read much in the -- much media
12    A. The positioning of the hands and the             12 wise, didn't ever have the time to do that, so I
13 timeframe.                                             13 never did. So I would have to say no.
14    Q. Did you think that the positioning of her        14    Q. And did you see any media reports about
15 hands and the timeframe was suspicious?                15 anything having to do with Cory Lovelace between
16    A. Yes.                                             16 when you left her house and 2013?
17    Q. Did those things concern you?                    17    A. There was just stuff on -- various stuff
18    A. It did.                                          18 on the news media at times, but I never -- don't
19    Q. Okay. Did you take any steps to document         19 recall what all -- what it was.
20 what you had observed while you were at the scene      20    Q. Okay. And when you say there was
21 where her body was found?                              21 "various stuff on the news"?
22    A. I did not.                                       22    A. There might have been stuff on the news,
23    Q. Why did you not take any steps to                23 but I don't recall what -- listening to anything or
24 document that?                                         24 hearing -- really hearing of anything.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 27 of 64
                                          Transcript of James Keller                                    27 (105 to 108)

                                         Conducted on August 22, 2018
                                                     105                                                           107
1      Q. Did you ever at any point after you left           1      A. It was a very short conversation.
2 the house where Cory Lovelace's body was found talk        2      Q. All right. Did he --
3 with Coroner Hamilton about what you had observed          3      A. If I had records available. I stated I
4 at the scene? And I'm asking you at any point from         4 would have to see what was in Coroner Hamilton's
5 when you left to the present.                              5 chart, in her chart as to what was available.
6      A. No, we really haven't discussed -- no, we          6      Q. Do you remember what time of year it was
7 haven't discussed the case.                                7 when he contacted you?
8      Q. At some point you did -- well, let me ask          8      A. I do not.
9 you this.                                                  9      Q. Did you make any notes of that
10         After you had the brief conversation with         10 conversation with him?
11 Coroner  Hamilton where he told you that Cory             11     A. I did not.
12 Lovelace's death was undetermined, when is the next       12     Q. Did you do anything -- is there anything
13 time that you talked with Cory Lovelace about any         13 else that you said to him during that conversation
14 -- you talked about Cory Lovelace with anyone?            14 other than saying you would have to check to see
15     A. I don't recall.                                    15 what Coroner Hamilton had?
16     Q. Well, at some point Cory Lovelace's death          16     A. I don't recall.
17 sort of was an issue that came back into your             17     Q. Okay. And did you, in fact, look for
18 professional work as a Coroner; right?                    18 records after that conversation?
19     A. I was called by Detective Gibson.                  19     A. I don't think at that time. I did a
20     Q. When were you called by Detective Gibson?          20 short time after that. I was not in a position at
21     A. I don't recall the year. I was called by           21 that time upon his call to immediately look as to
22 him about if there were records available, autopsy        22 what was available.
23 reports and things.                                       23     Q. And when you say you weren't in a
24     Q. Prior to him calling you about -- asking           24 position to look, why is that?
                                                     106                                                           108
1 about records, had you had -- had you thought at           1      A. I wasn't -- didn't have files in front of
2 all about Cory Lovelace's death at any point since         2 me.
3 your one conversation with Coroner Hamilton where          3      Q. Okay. Did you take some steps to pull
4 he told you her death was undetermined?                    4 files?
5          MR. HANSEN: Asked and answered.                   5      A. I did.
6 Objection.                                                 6      Q. What did you do?
7          Go ahead, you can answer. Answer it               7      A. I pulled the files that he -- autopsy
8 again.                                                     8 report at that time.
9          THE WITNESS: No. My thoughts, no.                 9      Q. Did you pull anything else besides the
10 BY MS. THOMPSON:                                          10 autopsy report?
11     Q. Okay. So when Detective Gibson called              11     A. I believe the inquest also report.
12 you, tell me -- tell me everything that you               12     Q. Anything else that you pulled at that
13 remember about that conversation. You said -- and         13 time?
14 I understand you already testified that he asked          14     A. I don't recall.
15 you about whether you had reports or records; is          15     Q. All right. And did you pull physical
16 that right?                                               16 copies of those documents or did you get
17     A. Yes.                                               17 electronic?
18     Q. What else, if anything, do you recall              18     A. Physical copies.
19 about  that conversation?                                 19     Q. Okay.
20     A. He said he would -- was doing an inquiry           20     A. Uh-huh.
21 about opening the case.                                   21     Q. Did the -- prior to you pulling those
22     Q. Did he say anything else to you about              22 records for Detective Gibson, did the Coroner's
23 what he -- about -- did he say anything else to you       23 Office have a file on Cory Lovelace's death?
24 in the conversation at all other than those things?       24     A. Yes.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                     Page 28 of 64
                                              Transcript of James Keller                                 28 (109 to 112)

                                             Conducted on August 22, 2018
                                                           109                                                     111
1      Q. All right. And did it contain anything                 1 at that time?
2 else besides the autopsy report and the inquest?               2      A. No. No. I just basically took it to
3      A. I don't recall what all pieces of paper                3 his -- I believe I took it to his office and he was
4 were in it.                                                    4 going to review them.
5      Q. Are there documents that are typically                 5      Q. Was it his office at the police
6 kept in a file at the Coroner's Office about a                 6 department?
7 death investigation?                                           7      A. No, at the Senior Citizens Center.
8      A. There are -- would have been his -- I                  8      Q. Okay. Was he there when you dropped them
9 think it was his investigative report on it -- or              9 off?
10 in it.                                                        10     A. Yes.
11     Q. When you say "his," you mean Coroner                   11     Q. Okay. When is the next time that you
12 Hamilton's?                                                   12 remembered talking with Detective Gibson about Cory
13     A. Correct.                                               13 Lovelace?
14     Q. All right. Anything else?                              14     A. I don't know that, when.
15     A. No, I don't recall.                                    15     Q. At some point did you learn that he had
16     Q. Does the Coroner's Office keep                         16 reopened --
17 correspondence    related to a death investigation in         17     A. He --
18 the Coroner's file about a particular case?                   18     Q. Let me finish the question. I'm pausing,
19     A. Correspondence as in e-mails or --                     19 so I'm sorry. But the question is this. At some
20     Q. E-mails or letters or any other form of                20 point did you learn that Detective Gibson had
21 correspondence.                                               21 reopened an investigation in into Cory Lovelace's
22     A. Yes, yes.                                              22 death?
23     Q. All right. And when you pulled -- and                  23     A. At the time of his first conversation
24 let me ask you this.                                          24 about wanting the records he stated that was going
                                                           110                                                     112
1          When you pulled these records, the                    1 to be opening back up an investigation.
2 inquest and the autopsy report, were you pulling               2      Q. Did he tell you that he was going to be
3 them from a file about Cory Lovelace's                         3  opening  back up an investigation or that he was
4 investigation.                                                 4 looking into opening up an investigation?
5      A. Yes.                                                   5      A. Looking into opening up an investigation,
6      Q. Okay. And was there any correspondence                 6 yes.
7 in the file when you initially pulled it?                      7      Q. Okay. And at some point did you learn
8      A. I can't recall. I know I -- I know I                   8 whether he had actually reopened the investigation?
9 gave him the autopsy and the -- I believe it to be             9      A. Didn't have a lot of conversation with
10 the autopsy report and the inquest report.                    10 him on his -- where he was on what he was doing.
11     Q. And is it your memory that you gave him                11 So I would say no, I'm not -- wasn't really sure at
12 only some things that were in the file or did you             12 what point he stated that or what he was doing with
13 give him the only documents that were in the file             13 it.
14 at that time?                                                 14     Q. Okay. At the time that you provided
15     A. I can't recall if there was any other --               15 those documents to him, was there any investigation
16 if Coroner   Hamilton had requests to send anywhere           16 by the Coroner's Office into -- any open
17 else in the file or not. I can't recall that.                 17 investigation by the Coroner's Office into Cory
18     Q. Okay. How did you provide those                        18 Lovelace's death?
19 documents   to Detective Gibson initially?                    19     A. There was not.
20     A. I made copies of them.                                 20     Q. At some point did you as the Coroner
21     Q. And how did you get the copies to him?                 21 reopen the Coroner's investigation into her death?
22     A. I -- I believe I took it to him.                       22     A. As he inquired about -- as the Coroner's
23     Q. Okay. When you took those documents to                 23 part of the investigation? Coroners really didn't
24 him, did you have any conversation about the case             24 have the investigation. It was in the hands of the
                                                PLANET DEPOS
                                   888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 29 of 64
                                         Transcript of James Keller                                 29 (113 to 116)

                                        Conducted on August 22, 2018
                                                    113                                                       115
1 police department.                                        1      Q. But it was Detective Baird you heard
2      Q. Were you ever at any point doing an               2 discussing that issue?
3 independent investigation into Cory Lovelace's            3      A. Yes.
4 death?                                                    4      Q. Okay.
5      A. I did not.                                        5      A. I don't know whether he was on the phone
6      Q. Okay. Is it your view that you                    6 or whether he was -- I can't recall.
7 participated in the police investigation?                 7      Q. And I understand and appreciate your
8          MR. HANSEN: Object to form.                      8 clarification that he wasn't saying this to you,
9          Go ahead.                                        9 but it's something you overheard; is that right?
10         THE WITNESS: I went with him to                  10     A. Yeah.
11 Dr.  Bowman    and delivered slides to Dr. Denton.       11     Q. At the time you heard that, did you think
12 Other than that, as far as meeting with, I did not.      12 based on what you had observed that that couldn't
13 BY MS. THOMPSON:                                         13 be true?
14     Q. And I have some additional questions for          14     A. I just didn't agree with the timeframe.
15 you about Dr. Bowman and Dr. Denton, but let me ask      15     Q. And at that point -- well, at the time
16 you this. At some point in your conversations with       16 then going back to Detective Gibson's
17 Detective Gibson, and I'm asking about                   17 investigation, did you ever tell Detective Gibson
18 conversations either in person or via e-mail or          18 what it was that you had observed at the scene?
19 letter or however you communicated with him, did         19     A. We did.
20 the issue get raised between you that he was             20     Q. And when you say "we did"?
21 investigating the time of when Cory Lovelace had         21     A. I did.
22 died?                                                    22     Q. All right. When did you tell him that?
23     A. The time?                                         23     A. I don't know -- I don't know when that
24     Q. Yes.                                              24 exactly was. I never wrote down dates, times, or
                                                    114                                                       116
1      A. I think he used circumstances.                    1 anything of that sort.
2      Q. Can you explain what you mean about that?         2      Q. Was that something you discussed early in
3      A. I think he stated that it was the                 3  the investigation?
4 circumstances surrounding her passing.                    4      A. Yes.
5      Q. That he was investigating the                     5      Q. And how did you give that information to
6 circumstances?                                            6 Detective Gibson?
7      A. (Nodded his head up and down.) Yes.               7      A. Spoke with him.
8      Q. I'm sorry.                                        8      Q. All right. And what specifically did you
9      A. I apologize.                                      9 tell him about what you had observed at the scene?
10     Q. Did you ever learn that the Lovelace              10     A. That she was dehydrated, rigor.
11 children had said that they had seen their mother        11     Q. Was anyone else present for that
12 that morning before they went to school?                 12 conversation besides you and Detective Gibson?
13     A. I did hear that, yes.                             13     A. No, ma'am.
14     Q. When did you first hear that?                     14     Q. Did you tell him anything else other than
15     A. I think Detective Baird may have said             15 that there was rigor and that she was dehydrated?
16 something   to that at the residence.                    16 And I'm talking about the first conversation you
17     Q. This is when you were at the scene where          17 had where you told him about what you had observed
18 her body was found?                                      18 at the scene.
19     A. Yeah.                                             19     A. Just what I observed.
20     Q. When did he say that to you?                      20     Q. And when you say you told him what you
21     A. I think I heard. I'm not sure it was to           21 had observed, what did you tell him?
22 myself.  I just had heard that someone had spoke         22     A. About rigor, dehydration, odor.
23 with -- and I'm not sure I knew it was children at       23     Q. Was Detective Gibson taking notes when
24 that time.                                               24 you told him this?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 30 of 64
                                          Transcript of James Keller                                     30 (117 to 120)

                                         Conducted on August 22, 2018
                                                        117                                                         119
1      A. I don't recall that.                                1       A. That was about -- but when it was, I
2      Q. Was he sitting in front of a computer               2 don't know. I don't recall when.
3 when you were having this conversation?                     3       Q. Was that close in time to the first
4      A. No.                                                 4 trial?
5      Q. Did he have any response to what you were           5       A. Yes, ma'am.
6 telling him about what you observed?                        6       Q. Okay. Did you ever talk with prosecutors
7      A. I don't recall that.                                7 about what you had observed at the scene before
8      Q. Did this -- how did this topic come up as           8 Curtis Lovelace was arrested?
9 far as what you had observed; was this something he         9       A. I don't understand. I'm sorry.
10 asked you about or something you offered or how did        10      Q. Sure. I'm trying to figure out when your
11 it get raised in the conversation?                         11 conversation    with prosecutors was and, so I guess
12     A. I don't recall how it all come up. It               12 I'm asking you if it was before or after Curtis was
13 was just part of him gathering information.                13 arrested?
14     Q. And did you tell him that these                     14          MR. HANSEN: I think he just answered
15 observations that you'd made that this was                 15 that. He said it was shortly before the first
16 something you discussed with Detective Baird at the        16 trial in his testimony.
17 scene?                                                     17          THE WITNESS: Before the first trial.
18     A. He did ask who was present.                         18 BY MS. THOMPSON:
19     Q. Did you tell him that Coroner Hamilton              19      Q. Okay. Like a few weeks before the first
20 and Detective Baird were present?                          20 trial?
21     A. Yes.                                                21      A. Probably a week before -- yes, before the
22     Q. Okay. How long was your conversation                22 first trial, not long before the first trial.
23 with Detective Gibson when you were telling him            23      Q. Did you talk with prosecutors at all
24 about your observations at the scene?                      24 about what you observed after the first trial?
                                                        118                                                         120
1      A. Not very long. I don't recall how long,             1       A. So at the second trial?
2 but it was not very long.                                   2       Q. Well, you testified again at the second
3      Q. All right. Did you ever talk about your             3  trial;  is that right?
4 observations at the scene with Detective Gibson             4       A. I did.
5 again after that first conversation?                        5       Q. Did you meet with prosecutors in between
6      A. I don't recall. I don't recall.                     6 the first and second trial?
7      Q. Have you ever talked about those                    7       A. Yes, probably that -- I believe that
8 observations with any other members of law                  8 morning or the night before I was to be called, and
9 enforcement besides Detective Gibson?                       9 I believe I wasn't called that time. So I was
10     A. No. We don't -- no. No.                             10 talked to right moments -- a couple minutes.
11     Q. All right. And obviously you've                     11      Q. Before you actually testified?
12 testified about these observations; is that right?         12      A. (Nodded his head up and down.)
13     A. Yes, ma'am.                                         13      Q. Okay.
14     Q. All right. Did you talk about -- did you            14           MR. HANSEN: Is that a yes? You go to
15 talk about what you'd observed at the scene at any         15 answer. You are nodding your head. Is that a yes?
16 point with prosecutors?                                    16           THE WITNESS: Yes.
17     A. Yes.                                                17 BY MS. THOMPSON:
18     Q. When did you discuss your observations              18      Q. Okay. Before the first trial who was it
19 with  prosecutors?                                         19 that   you met with? In talking about prosecutors,
20     A. I don't recall when.                                20 who in the prosecutor's office did you meet with in
21     Q. At some point did you meet to prepare for           21 the first trial?
22 your   testimony in the first trial?                       22      A. Prosecutor Ed Parkinson.
23     A. Yes.                                                23      Q. And before the second trial, who did you
24     Q. Was that close --                                   24 meet with?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                    Page 31 of 64
                                          Transcript of James Keller                                      31 (121 to 124)

                                         Conducted on August 22, 2018
                                                      121                                                              123
1      A. I'm not sure if it was a formal meeting.            1 between the first and second trials?
2 I just spoke with he and another man.                       2       A. Yes, we spoke.
3      Q. Okay. Did you talk with prosecutors at              3       Q. And what did you talk about?
4 any point after the second trial about the issues           4       A. Just sometimes he would give an update on
5 related to Cory Lovelace?                                   5 if they were thinking on doing a second trial or
6      A. There was just correspondence, I think,             6 not. So it wasn't -- it was more of their thinking
7 but, no, as far as the trial wise goes, no.                 7 on doing a second trial or not. He was in charge
8      Q. All right. And what correspondence was              8 of the investigation and kept -- spoke with the
9 there?                                                      9 prosecution. I did not.
10     A. There was some correspondence as to                 10      Q. Did he ever tell you that they were --
11 sending   information or -- he wished to be -- if we       11 that  someone was considering not retrying this
12 had -- we were getting a lot of media reports,             12 case?
13 requests, and I would -- just asked about any -- if        13      A. No. It was just -- no.
14 I should send anything or if I would get a request         14      Q. What do you remember discussing with him
15 if I could send a request.                                 15 in terms of the second trial in between the first
16         MR. HANSEN: I want to clarify. She said            16 and second trials?
17 after the second trial.                                    17      A. I don't recall. There was not much
18         THE WITNESS: I'm sorry. After the                  18 conversation between trials.
19 second trial? No.                                          19      Q. All right. Between the first and second
20 BY MS. THOMPSON:                                           20 trials, did you talk with him ever about anything,
21     Q. You did have some communications with               21 you know, related to what your testimony would be
22 prosecutors related to requests from the media for         22 at the second trial?
23 information; is that right?                                23      A. No.
24     A. Yeah.                                               24      Q. And you said between -- between sort of
                                                      122                                                              124
1      Q. Were those before both the first and the            1 that whole time from when he first called you to
2 second trials?                                              2 the conclusion to the second trial that you talked
3      A. Yes.                                                3 with him about ten times; is that right?
4      Q. Okay. And there were some -- what is                4       A. Yes.
5 what is it that the media was asking for?                   5       Q. How many of the ten were before the first
6      A. Anything, autopsy reports. Autopsy                  6 trial?
7 reports, inquest reports. General public would ask          7       A. Most of them were before the first trial.
8 for information, request information.                       8       Q. Okay. And between the first and second
9      Q. How many times over the course of                   9 trial is it fair to say that your conversations
10 Detective Gibson's investigation did you talk with         10 with him were really logistical conversations about
11 him about this case, and I'll start first with             11 scheduling of the trial and how it was going to go
12 in-person conversations that you had with him?             12 forward?
13     A. I don't know a number.                              13      A. Yes, yes.
14     Q. Was it more than ten? Ten times that you            14      Q. Did Detective Gibson ever tell you over
15 talked to him in person about the investigation?           15 the course of the investigation that they were
16     A. I would say over the first two we spoke             16 preparing to arrest Curt?
17 probably ten times in reference to, yes.                   17      A. No.
18     Q. I'm sorry, you said over the first --               18      Q. Did he ever tell you that -- did he ever
19     A. Over the trials, plural.                            19 tell you after Curt was arrested that, in fact,
20     Q. So at any point between when he called              20 Curt had been arrested?
21 you to start and the end of the process you talked         21      A. No.
22 more than ten times?                                       22      Q. How did you learn that Curt had been
23     A. Around ten, yeah.                                   23 arrested?
24     Q. Okay. Did you talk with Detective Gibson            24      A. Just the news thing over the telephone.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 32 of 64
                                           Transcript of James Keller                                    32 (125 to 128)

                                          Conducted on August 22, 2018
                                                         125                                                       127
1      Q. You said a "news thing over the                      1 with Ed Parkinson in preparation for the first
2 telephone"?                                                  2 trial?
3      A. A news flash, if you will.                           3      A. It was only about a half-hour.
4      Q. Is this something like a news alert that             4      Q. And what did you discuss during that
5 you got on your phone?                                       5 half-hour?
6      A. News alert, yeah.                                    6      A. Just kind of what maybe some of the
7      Q. At what point did you learn that you were            7 questions would be. Just -- he just basically told
8 going to be a witness in the trial, in the first             8 me to state what I had seen.
9 trial?                                                       9      Q. Did you tell him at that point what you
10     A. It was quite a while after, a little                 10 had seen?
11 while.  I can't recall how long.                            11     A. He had the information.
12     Q. Who was it that told you that you were               12     Q. Already? And when you say "he had the
13 going to be testifying?                                     13 information," how do you know that he had the
14     A. I believe I was contacted -- I can't                 14 information?
15 recall who told me. I do not know. I don't                  15     A. He stated that -- what I had seen.
16 remember that.                                              16     Q. Before you had told him in that
17     Q. Was it a prosecutor?                                 17 conversation  what it was?
18     A. I believe it was. Of that office.                    18     A. Yes, ma'am.
19     Q. Of the state appellate prosecutor's                  19     Q. Okay. Did he give you any indication of
20 office?                                                     20 how he knew what -- or how he had already had
21     A. Yes.                                                 21 knowledge of about what you had seen?
22     Q. Okay. And when that person -- and I                  22     A. No, ma'am.
23 understand you don't remember who that was, but             23         MS. THOMPSON: So this is a good time, I
24 when that person told you that you'd be testifying,         24 think, to take a break, and I want to get the other
                                                         126                                                       128
1 did they indicate to you what you would be                   1 documents to continue. So I'd like to take about
2 testifying about?                                            2 45 minutes and we will come back a little after 12,
3      A. My -- whatever I observed, whatever I                3 12:30 --
4 seen.                                                        4         MS. EMERY: The other thing is if it
5      Q. Did that person tell you that they -- did            5 helps you Susan will go to the hotel and go get
6 that person give you any information that indicated          6 your documents if you want.
7 to you that they knew that you'd had these                   7         MS. THOMPSON: I'm going to just go get
8 observations at the scene about dehydration --               8 some -- whether they are there or not, I'm going to
9      A. No.                                                  9 print out what I need. I'm going to go to the UPS
10     Q. (Continuing) -- and rigor and lividity?              10 store. So I appreciate that offer, but I'm going
11     A. No, ma'am.                                           11 to -- I'll just get what I need to continue. So if
12     Q. Sorry. And when you met with Ed                      12 we can just take a break at this point.
13 Parkinson to prepare for your testimony at the              13        MR. HANSEN: Why don't we say this.
14 first trial, did he give an indication to you that          14 Because I have an e-mail I have to send that has to
15 he already knew that you had observations about             15 go out the door today, so I would like to come back
16 dehydration or lividity or rigor?                           16 at 1 o'clock.
17          MR. HANSEN: I would just object. It                17        MS. THOMPSON: That's fine. I don't have
18 calls for him to speculate as to what Mr. Parkinson         18 any problem with that.
19 knew.                                                       19        THE VIDEOGRAPHER: We are now off the
20          Subject to that go ahead, you can answer.          20 record. The time is 11:52 a.m.
21          THE WITNESS: I don't recall what all he            21        (Whereupon a lunch recess was taken.)
22 said.                                                       22        THE VIDEOGRAPHER: We are now back on the
23 BY MS. THOMPSON:                                            23 record. The time is is 1:04 p.m.
24     Q. How long did you meet with him in -- meet            24
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                 Page 33 of 64
                                        Transcript of James Keller                                  33 (129 to 132)

                                       Conducted on August 22, 2018
                                                   129                                                        131
1 BY MS. THOMPSON:                                         1 investigating?
2      Q. A couple follow-up questions from some           2          MS. THOMPSON: I'll rephrase the
3 things I asked you before lunch, Mr. Keller.             3 question.
4          At any point in any conversation that           4 BY MS. THOMPSON:
5 you've ever had with Coroner Hamilton, has he ever       5      Q. This is not the only case that you worked
6 expressed reservation to you about Dr. Bowman's          6 on with Detective Gibson; is that right?
7 original finding that the -- that Cory Lovelace --       7      A. Correct.
8 the manner of Cory Lovelace's death was                  8      Q. I mean, there were other death
9 undetermined?                                            9 investigations that he was working on that you --
10     A. Repeat that, please.                             10     A. Yes.
11     Q. Sure. Has Coroner Hamilton ever told you         11     Q. (Continuing) -- participated in; is that
12 that he had reservations about Dr. Bowman's             12 right?
13 original finding that Cory Lovelace's death was         13     A. Uh-huh.
14 undetermined?                                           14     Q. And I think you mentioned Linda Booth as
15     A. Not that I recall. We never really               15 being one old case that you conferred on. And is
16 discussed.                                              16 that a case that you conferred on with Detective
17     Q. Have you ever heard that he expressed            17 Gibson?
18 reservations to someone else?                           18     A. Yes.
19     A. No.                                              19     Q. And were there other cases besides Cory
20     Q. Have you ever heard that anyone involved         20 Lovelace, Linda Booth -- and Linda Booth that you
21 in the original investigation from the police           21 worked on with Detective Gibson during the time
22 department had reservations about Cory Lovelace's       22 that the Lovelace investigation was going on?
23 death?                                                  23     A. There were numerous deaths in which he
24     A. Just heard that there was reservations           24 was a detective on a case.
                                                   130                                                        132
1 about her death, yes.                                    1      Q. How often did you talk with Detective
2      Q. But whose reservations?                          2 Gibson about any case during the time that the
3      A. Just hearsay. I don't know whom. I               3 Lovelace case was going on?
4 don't know if it was a firsthand or what, but just       4      A. If there was a case involving a case that
5 hearsay.                                                 5 he was working on.
6      Q. Well, who was it that told you that              6      Q. I mean, would it be that you would either
7 someone had reservations?                                7 talk to him in person or over the phone or via
8      A. Just early on in the investigation,              8 e-mail basically every day while this investigation
9 probably assumption on my part, they wouldn't have       9 was going on?
10 opened the investigation had they not had               10     A. No, no.
11 reservations, so...                                     11     Q. Did you ever know Detective Gibson --
12        MR. HANSEN: I don't want you to assume           12 well, let me ask a better question.
13 anything. I want the answer to be clear. She            13         Did you know Detective Gibson before the
14 asked you if you had heard that specifically from       14 Lovelace reinvestigation began?
15 anyone. So that's the question.                         15     A. I had worked with him on cases, just
16        THE WITNESS: No.                                 16 whatever   cases he was on.
17 BY MS. THOMPSON:                                        17     Q. Had you worked on any drug cases with
18     Q. During the time that this case was being         18 Detective Gibson before the Lovelace investigation
19 reinvestigated by Detective Gibson, I take it that      19 began?
20 you and Detective Gibson conferred about cases          20     A. I don't know what type of cases they
21 other than this one; is that right?                     21 were.
22        MR. HANSEN: I'm going to object just to          22     Q. Had you ever worked with him on any cases
23 the form. It's vague. "Conferred" meaning in just       23 that did not involve someone having died?
24 his job duties or conferred about other ones he was     24     A. No.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                 Page 34 of 64
                                         Transcript of James Keller                                 34 (133 to 136)

                                        Conducted on August 22, 2018
                                                    133                                                       135
1      Q. Is he someone that you consider to be a          1 or to find out what it is that you were doing on
2 friend outside of work?                                  2 cases?
3      A. No, we never have made contact outside of        3      A. No. They -- the most they would do would
4 work.                                                    4 be they would ask if an autopsy report was
5      Q. Okay. At some point during the criminal          5 available.
6 case, you talked about responding to requests from       6      Q. So am I right that you could ask the
7 the media, and I think you said that you also            7 State's Attorney's Office for advice about how to
8 responded to some Freedom of Information Act             8 proceed on a case; is that correct?
9 requests; is that right?                                 9      A. Correct.
10     A. Yes.                                             10     Q. But if you didn't want their advice or
11     Q. All right. And did you confer with the           11 direction, you didn't have to seek it?
12 prosecutor about responding to Freedom of               12     A. Correct.
13 Information Act requests?                               13     Q. Did you provide any kind of annual
14     A. I did.                                           14 reports or regular reports to anyone in the county
15     Q. Did you at some point confer with the            15 about your work as Coroner during the time you were
16 prosecutor about responding to discovery requests       16 Coroner?
17 in the criminal case, either the first or the           17         MR. HANSEN: Go ahead. If you know.
18 second trial?                                           18         THE WITNESS: I don't know.
19     A. There was a request, and I done that             19 BY MS. THOMPSON:
20 through the State's Attorney's Office.                  20     Q. Did you report to the county board during
21     Q. Okay. Did you provide documents                  21 the time that you worked -- during the time you
22 responsive to the request to the State's Attorney's     22 served as Coroner about your -- anything having to
23 Office?                                                 23 do with aspects of your work as Coroner?
24     A. I did.                                           24     A. Just they would inquire number of
                                                    134                                                       136
1      Q. Okay. And did you -- well, I've got some         1 autopsies or something on that line, but no.
2 more questions for you about that, too, but let me       2      Q. Okay. Were you responsible for -- well,
3 ask you a different question.                            3  let me ask you this.
4          At the time that this reinvestigation           4         Did the county board set the budget for
5 began, was there anybody who you considered to be        5 your office during the time you served as Coroner?
6 your supervisor in how you performed your job as         6      A. Yes.
7 coroner?                                                 7      Q. All right. And did you have input into
8      A. The State's Attorney.                            8 what your budget was?
9      Q. Anyone else besides the State's Attorney?        9      A. Yes.
10     A. No, huh-uh.                                      10     Q. Am I right that you could make requests
11     Q. Did you have authority in making                 11 to the county board about what you needed and they
12 decisions about how to conduct death                    12 would decide how to allocate funds to your office?
13 investigations?                                         13     A. Yes.
14     A. Would you state that again?                      14     Q. Other than them asking about number of
15     Q. Sure. And let me ask you a better                15 autopsies, were there any other ways in which the
16 question.                                               16 county board monitored your performance as Coroner?
17         When you say that you considered the            17     A. I don't believe so.
18 State's Attorney to be your supervisor, how would       18     Q. Was there anyone else in the county who
19 the State's Attorney direct your work as Coroner?       19 was  responsible for communicating with either
20     A. If I had a question as far as something I        20 Dr. Denton or Dr. Youmans about the pathology work
21 needed to do, I would ask him.                          21 that they were doing for the county?
22     Q. Did the State's Attorney, anyone in the          22     A. No.
23 State's Attorney's Office ever check in with you,       23     Q. Were you involved in the negotiation of
24 you know, to ask for updates about investigations       24 the contract for those doctors to perform autopsies
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 35 of 64
                                          Transcript of James Keller                                   35 (137 to 140)

                                         Conducted on August 22, 2018
                                                     137                                                          139
1 for Adams County?                                          1 right?
2      A. Not -- no. I -- we went there to                   2      A. Yes.
3 Bloomington for the examinations.                          3          MR. HANSEN: I think he testified to that
4      Q. Okay.                                              4 earlier.
5      A. Asked if they would do the examinations,           5          THE WITNESS: Yes.
6 and they said yes.                                         6 BY MS. THOMPSON:
7      Q. At the time you were Coroner, Dr. Denton           7      Q. Okay. So after -- at some point you met
8 and Dr. Youmans's practice had a contract with the         8 with Dr. Bowman about this case; is that correct?
9 county to perform county autopsies; is that right?         9      A. Yes.
10     A. That's correct.                                    10     Q. Okay. After -- how many times did you
11     Q. Was that contract in place before you              11 meet  with her about this case?
12 became Coroner?                                           12     A. Once.
13     A. It was.                                            13     Q. Okay. After your meeting with
14     Q. All right. And did you ever have any               14 Dr. Bowman, did you have further involvement in the
15 negotiations with them about costs or, you know,          15 investigation after that?
16 renewing the contract or anything having to do with       16     A. No.
17 the terms of the contract?                                17     Q. All right. Did you communicate with
18     A. No.                                                18 doctors -- with any doctors about this
19     Q. Do you know who, if anyone, in the county          19 investigation after your meeting with Dr. Bowman?
20 was responsible for putting that contract --              20     A. I did not.
21 putting that contract into place?                         21     Q. All right. Did you have conversations
22     A. No, no.                                            22 with Dr. Denton after the meeting with Dr. Bowman?
23     Q. I want to go back to your conversations            23     A. I did.
24 with Detective Gibson. During the course of               24     Q. Did you have conversations with any other
                                                     138                                                          140
1 Detective Gibson's investigation, did he give you          1 doctors besides Dr. Denton after you met with
2 updates about how the investigation was proceeding?        2 Dr. Bowman?
3      A. There was various -- some updates on --            3      A. No.
4 came through that I would get cc'd on, e-mails on          4      Q. And when you say the slides, you were
5 various things.                                            5 responsible for getting the tissue blocks to get
6      Q. Other than updates through e-mail, did he          6 pathology slides for experts to review; is that
7 give you any updates either in person or over the          7 right?
8 phone when you were talking?                               8      A. Yes, ma'am.
9      A. No. We didn't do much -- there was not             9      Q. Did you have any other involvement with
10 much updates, no.                                         10 slides besides procuring those tissue blocks?
11     Q. Okay. Well, so --                                  11     A. No, ma'am.
12     A. He did the investigation, and after the            12     Q. Does the county have any -- does the
13 initial with Bowman and the slides, there wasn't --       13 county have an understanding with Dr. Denton when
14 he done most of the investigation. I didn't -- did        14 Dr. Denton does autopsies for the county about how
15 not get much updates except for e-mails, things.          15 tissue collection will be done?
16     Q. Okay. And I want to make sure I                    16         MR. HANSEN: Object to the form.
17 understand your testimony. You are saying after           17         Go ahead.
18 Bowman and the slides you didn't get many updates?        18         THE WITNESS: I don't understand the
19     A. Correct.                                           19 question.
20     Q. All right. And could you --                        20 BY MS. THOMPSON:
21     A. I didn't do a lot of input on anything.            21     Q. Sure. During autopsies, a medical
22     Q. Okay. And so were you -- you were                  22 examiner   will collect tissue from the person being
23 involved in something having to do with Dr. Bowman        23 autopsied, correct?
24 and something having to do with slides; is that           24     A. Yes, ma'am.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 36 of 64
                                          Transcript of James Keller                                    36 (141 to 144)

                                         Conducted on August 22, 2018
                                                        141                                                       143
1      Q. And a medical examiner can take more or             1 conduct its operations?
2 can take fewer samples or more samples depending on         2      A. I don't believe there was, no.
3 what they want to collect; is that right?                   3      Q. All right. Were there any written policy
4      A. Yes, ma'am.                                         4 and procedures governing the Coroner's Office at
5      Q. Okay. Does -- in the county's contract              5 any point when you were a deputy coroner?
6 with Dr. Denton, is there any understanding about           6      A. The guidelines of the Coroner's Office
7 how -- about, you know, how much tissue collection          7 was through the statutes is what we follow.
8 Dr. Denton will do during autopsies?                        8      Q. Okay. And if there were any questions
9      A. That is up to he as to what he feels he             9 about how to best interpret the statutes or follow
10 needs and how much he needs of tissue samples.             10 the statute, who in the office was responsible for
11     Q. Does the county get charged more if                 11 making a decision about how to follow the statutes?
12 Dr. Denton collects more -- and I'm talking about          12     A. I.
13 during your time as Coroner, so let me be clear on         13     Q. And I take it when you were a deputy, was
14 the timeframe.                                             14 the person responsible the Coroner?
15         During your time as Coroner, did the               15     A. Yes.
16 county get charged more for an autopsy if                  16     Q. As Coroner, have you ever prepared any
17 Dr. Denton collected more tissue samples.                  17 written materials to direct Deputy Coroners under
18         MR. HANSEN: I just object ob to                    18 your supervision about how to do their jobs?
19 foundation. He said he didn't have any negotiation         19     A. No.
20 role whatsoever in the contract and he doesn't know        20     Q. And when you were a deputy coroner, were
21 the terms of the contract, so I don't think he is          21 there ever any written documents that you looked at
22 qualified to testify to that.                              22 to understand how to perform your duties as Deputy
23         If you know, go ahead and answer.                  23 other than the statutes?
24         THE WITNESS: No, I don't. I mean, if we            24     A. The statute. Just the statute.
                                                        142                                                       144
1 are charged, is that what you are asking, if you            1      Q. Okay. How did Dr. Denton become involved
2 are charged per slide?                                      2 in the investigation of Cory -- the reinvestigation
3 BY MS. THOMPSON:                                            3 of Cory Lovelace's death?
4      Q. Yes.                                                4      A. I asked him if he would look into the --
5      A. Sometimes there is -- if there is                   5 look at the autopsy report and do a review of the
6 histology done, there is a histology slide charge,          6 case.
7 but I don't know if that's per or if that's one set         7      Q. Why did you ask him to do that?
8 fee or how that is.                                         8      A. It had to be -- it had -- the case had to
9      Q. During your time as Coroner, did                    9 be reviewed to see if there was any -- if he
10 Dr. Denton take care of getting histology slides           10 thought there was evidence to reopen an
11 for autopsies that he performed or is that                 11 investigation.
12 something that you took care of?                           12     Q. Okay. And when you say it had to be
13     A. He did.                                             13 reviewed?
14     Q. Okay. And in the case of Cory Lovelace,             14     A. The case needs to be reviewed to -- by a
15 when you got the tissue samples, were those at             15 physician to see if there was any review of the
16 Blessing Hospital?                                         16 autopsy findings.
17     A. They were not.                                      17     Q. Who decided that a physician needed to
18     Q. Where were they?                                    18 review the autopsy findings in Cory Lovelace's
19     A. They were at Springfield Memorial.                  19 case?
20     Q. Springfield Memorial Hospital?                      20     A. I did. If there needed to be -- if there
21     A. Yes.                                                21 was any evidence that needed to be -- if there was
22     Q. During your time as Coroner, did the                22 any evidence to and what his thoughts were.
23 Coroner's Office have any written policies and             23     Q. Why did you make the determination that
24 procedures for how the Coroner's Office would              24 Dr. Denton -- let me start the question again.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                    Page 37 of 64
                                          Transcript of James Keller                                      37 (145 to 148)

                                         Conducted on August 22, 2018
                                                         145                                                         147
1         Why did you make the determination that a            1 undetermined at the time that you took over as
2 physician needed to rereview Cory Lovelace's                 2 coroner? I'm talking about cases from the past.
3 autopsy?                                                     3       A. I can't recall.
4      A. I felt it just needed to be reviewed.                4       Q. Did you take any steps to look into, you
5 The documents needed to be reviewed with the                 5 know, the status of old cases to see if there were
6 undetermined.                                                6 any other cases that were undetermined at any point
7      Q. Did you make the determination that                  7 when you were coroner?
8 someone needed to reassess what Dr. Bowman's                 8       A. I don't believe so.
9 original autopsy findings were?                              9       Q. So is there anything specific about Cory
10     A. Yes.                                                 10 Lovelace's case that led you to conclude that it
11     Q. And on what -- what made you decide that             11 needed to be reexamined by a pathologist?
12 that needed to happen?                                      12          MR. HANSEN: I'm just going to object to
13     A. It just -- you need to have the document             13 the form of the question. Any investigation that
14 just reviewed. That's the only way I can say.               14 he undertook was only after it was reopened through
15     Q. Have there been undetermined -- cases                15 the City, so I want to be clear that he didn't
16 that have been -- where there has been a finding of         16 initiate this on his own.
17 undetermined during the time that you have been --          17          Subject to that, you can go ahead and
18 during the time that you served as Coroner where            18 answer.
19 you did not seek a second opinion about that                19          THE WITNESS: The death, due to it being
20 determination?                                              20 them wanting to reopen, just the records of
21     A. I don't believe so. I -- no.                         21 examinations just needed to be reviewed.
22     Q. What other cases have you encountered as             22 BY MS. THOMPSON:
23 Coroner where there was a finding of undetermined           23      Q. Well, wasn't it your testimony that you
24 where you sought a second opinion?                          24 made the decision to contact Dr. Denton?
                                                         146                                                         148
1      A. I can't recall.                                      1      A. Yes.
2      Q. And when you -- when you took over as                2      Q. All right. And did you make -- did
3  Coroner, were there older cases in Adams County             3  someone    tell you that you needed to have this
4 where Coroners before you became Coroner had                 4 rereviewed by a second pathologist?
5 concluded that the manner of death was                       5      A. I believe it's -- I don't have -- it's
6 undetermined?                                                6 procedure wise that you need to get -- have cases
7      A. Yes.                                                 7 reviewed, and I did so.
8      Q. Did you reinvestigate every single one of            8      Q. What procedure?
9 those cases?                                                 9      A. To have case review.
10     A. I did not. They were -- we were asked to             10     Q. Right. But are you saying that you
11 look on the undetermined on Mrs. Booth, so that was         11 followed a certain procedure in having Dr. Denton
12 done.                                                       12 relook at this?
13     Q. Who asked you to look at the undetermined            13     A. I'm going to say I believe it's with the
14 for Mrs. Booth?                                             14 statute that you need to have cases reviewed if
15     A. There was a court order obtained, and I'm            15 need be. You have the option of doing so.
16 not sure whom authorized it, who asked, if it came          16     Q. And is it -- is there any other reason
17 from the State's Attorney or Detective Gibson or --         17 that you had this -- Cory Lovelace's case
18 I'm not quite sure.                                         18 rereviewed other than that Detective Gibson told
19     Q. But you said there was a court order                 19 you that the Quincy Police Department was looking
20 about that?                                                 20 into reinvestigating it?
21     A. About we had to get an exhumation on                 21     A. If there is going to be any -- anything
22 Ms.  Booth.                                                 22 of however     -- if there was any need to move on, I
23     Q. Okay. Were there any other cases besides             23 felt it needed to be reviewed to see if there was
24 Cory Lovelace and Linda Booth that were                     24 any evidence to proceed.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                Page 38 of 64
                                          Transcript of James Keller                                38 (149 to 152)

                                         Conducted on August 22, 2018
                                                     149                                                      151
1      Q. And when you say "evidence to proceed,"          1 Detective Gibson.
2 evidence to proceed with what?                           2      Q. Did you talk with him over the --
3      A. Anything. If they were wanting to                3 Dr. Denton over the phone after that meeting, the
4 reinvestigate, if there was any evidence to proceed      4 meeting you had with Detective Gibson?
5 with an investigation.                                   5      A. It was a while later.
6      Q. Am I understanding then that when                6      Q. How much later?
7 Detective Gibson told you that they were looking         7      A. A couple weeks.
8 into reinvestigating the case that you determined        8      Q. And at any point between when Detective
9 that if they were going to reinvestigate there           9 Gibson met with Dr. Denton and when you talked with
10 would need to be a pathologist to relook at the         10 Dr. Denton later, did anybody else give you any
11 original autopsy report and conclusions?                11 information about what had happened at the meeting
12     A. I felt that, yes.                                12 between Detective Gibson and Dr. Denton?
13     Q. Okay. And did Detective Gibson ever ask          13     A. No.
14 you  specifically to have the original autopsy          14     Q. Did you know in advance of that meeting
15 rereviewed by a pathologist?                            15 that Detective Gibson was going to meet with
16     A. No, I don't believe so.                          16 Dr. Denton?
17     Q. How did you first contact Dr. Denton             17     A. I did.
18 about this case?                                        18     Q. All right. And were you curious about
19     A. I can't recall the mode of communication.        19 what happened at the meeting?
20     Q. At some point you met with Dr. Denton,           20     A. I would -- I could not make that meeting,
21 correct?                                                21 and no, it -- with added job things, no. Detective
22         MR. HANSEN: Objection. No. That's not           22 Gibson was in charge of the investigation, and
23 what he said. It mischaracterizes his testimony.        23 whatever they were talking about, no, I did not
24 He met with --                                          24 inquire.
                                                     150                                                      152
1          MS. THOMPSON: Well, I'm asking him the          1      Q. So when you talked with Dr. Denton a
2 question if he ever met --                               2 while later, you said he told you during that
3          MR. HANSEN: Well, it's been asked and           3 conversation that he had already -- he had said
4 answered. He said he talked to Denton. He never          4 what -- he told Dr. -- or he told Detective Gibson
5 met with Denton.                                         5 basically what his thoughts were; is that right?
6          THE WITNESS: I did not meet with Denton.        6      A. Correct.
7 BY MS. THOMPSON:                                         7      Q. And did he give you any specifics about
8      Q. All right. Did you ever have any                 8 what his conclusions were about this case?
9 telephone conversations with Dr. Denton where he         9      A. He did not. Not -- no, he did not go
10 told you what his, you know, opinions were about        10 into great deal on any -- on anything at that time.
11 Cory Lovelace's death?                                  11     Q. Did you talk with Dr. Denton more about
12     A. There was a conversation I didn't have           12 Cory Lovelace either in person, on the phone, or
13 that Detective Gibson had with Dr. Denton. I was        13 via e-mail or other written correspondence at any
14 not at that meeting.                                    14 point after you had that conversation with him
15     Q. At some point did you learn about the            15 where he told you he had already told Detective
16 results of that meeting?                                16 Gibson what he thought?
17     A. I did.                                           17     A. As far as the Lovelace case?
18     Q. Did you learn -- or about what had               18     Q. Yes.
19 happened    at the meeting, did you learn about that    19     A. I don't recall if there was a specific
20 from Detective Gibson?                                  20 conversation, no.
21     A. I did not.                                       21     Q. Did Dr. Denton ever tell you at any point
22     Q. How did you learn about it?                      22 that he did not want to be involved in the Cory
23     A. I was at Dr. Denton's -- I spoke with he,        23 Lovelace case?
24 and he said he communicated everything with             24     A. I don't recall that.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 39 of 64
                                           Transcript of James Keller                                   39 (153 to 156)

                                          Conducted on August 22, 2018
                                                         153                                                       155
1      Q. Were you involved in arranging for                   1 which is Plaintiff 10349. Did you author this
2 Dr. Denton to prepare a written report in this               2 letter?
3 case?                                                        3      A. I did.
4      A. I believe I asked him to do a report.                4      Q. And why did you author this letter?
5      Q. All right. And why did you ask him to do             5      A. This was given to the -- I believe this
6 a report?                                                    6 was given to the State's Attorney and I was just
7      A. Detective Gibson said we just need                   7 authorized to send this on.
8 everything to be in report.                                  8      Q. And when you say you were authorized to
9      Q. And is there a reason that Detective                 9 send it on, who gave you that authorization?
10 Gibson -- that you were the person then that talked         10     A. The State's Attorney.
11 to Dr. Denton about that as opposed to Detective            11     Q. Okay. So in this letter you indicate to
12 Gibson or someone else?                                     12 the court that your records -- the office -- the
13     A. Generally, when -- the pathologist will              13 Coroner's Office records pertaining to the Curtis
14 not  -- a lot of times will not answer questions            14 Lovelace case have been given to the Quincy Police
15 unless he speaks with the Coroner first to give             15 Department. Do you see that?
16 permission.                                                 16     A. I do.
17     Q. And at some point Dr. Denton did do a                17     Q. How did the Coroner's Office records
18 written report; is that right?                              18 pertaining to the Curtis Lovelace case make their
19     A. I believe so, yes.                                   19 way to the Quincy Police Department?
20     Q. Did you talk with him about the Cory                 20     A. They were -- the autopsy report and the
21 Lovelace case at any point after he prepared his            21 inquest report were given by myself.
22 written report?                                             22     Q. Did you ever give any other records
23         MR. HANSEN: About that? Obviously, he               23 related to either Cory or Curtis Lovelace to the
24 talked to him in the course of his job, but                 24 Quincy Police Department besides the autopsy report
                                                         154                                                       156
1 specific to the Lovelace case?                               1 and the inquest report?
2         MS. THOMPSON: That's a fair point.                   2      A. I don't -- no.
3  BY  MS.   THOMPSON:                                         3      Q. Now, you did have e-mail communications
4     Q. So I'm asking you if you talked with him              4 with Dr. Denton about the Cory Lovelace case,
5 at any point about the Cory Lovelace case after he           5 correct?
6 did his written report?                                      6      A. There was.
7     A. No.                                                   7      Q. Did you ever provide those e-mails to the
8     Q. All right. I'm going to show you some                 8 Quincy Police Department?
9 documents.                                                   9      A. I don't -- no.
10        MS. THOMPSON: This will be Exhibit 1.                10     Q. Did you ever provide those e-mails to the
11        (Keller Exhibit 1 marked.)                           11 state appellate prosecutor?
12 BY MS. THOMPSON:                                            12     A. I don't believe so.
13    Q. The witness has been shown what's been                13     Q. And have you ever given any e-mails
14 marked as Keller Exhibit 1, and just for the                14 related to either Curtis or Cory Lovelace to the
15 record, this is a two-page document that is Bates           15 state appellate prosecutor?
16 stamped Plaintiff 10348 and Plaintiff 10349.                16     A. I did not, no.
17        Have you ever seen the first page of this            17     Q. Are you aware of anyone in your office
18 document, Mr. Keller?                                       18 ever did?
19    A. Yes.                                                  19     A. No.
20    Q. All right. And when have you seen it?                 20     Q. Did you ever give any e-mails that you
21    A. When it was delivered to the office.                  21 had related to either Curtis or Cory Lovelace to
22    Q. In response to this document -- in                    22 the Quincy Police Department?
23 response to receiving -- well, let me ask you this          23     A. No.
24 question. Let me just have you turn to page 2,              24        MS. THOMPSON: Let's mark this as Keller
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                    Page 40 of 64
                                          Transcript of James Keller                                   40 (157 to 160)

                                         Conducted on August 22, 2018
                                                      157                                                         159
1 2.                                                          1 AC 289 through AC 292. And I'm directing your
2         (Keller Exhibit 2 marked.)                          2 attention, I think, to the top two e-mails in this
3 BY MS. THOMPSON:                                            3 chain.
4      Q. I've shown the witness what's been mashed           4         So the second e-mail from the top is
5 as Keller Exhibit 2, which is a one-page document           5 dated May 9th of 2015 at 4:02 p.m. Do you see
6 that is Bates stamped Plaintiff 6427. Mr. Keller,           6 where I'm looking?
7 there is two e-mails on this -- well, maybe three           7      A. I do.
8 e-mails on this page, and I'm directing you to the          8      Q. All right. Did you receive -- I mean,
9 top e-mail.                                                 9 this record, Keller Exhibit 3, would indicate that
10     A. Uh-huh.                                             10 you did receive an e-mail response from Dr. Denton
11     Q. So the one that's dated May 9th of 2014             11 in response to your e-mail of May 9th, 2015, at
12 at 1:47 P.M. Do you see where I'm looking?                 12 2:47; do you agree?
13     A. Yes.                                                13     A. Yes.
14     Q. Is this an e-mail that you authored?                14     Q. Okay. Do you see where Dr. Denton
15     A. Yes.                                                15 references receiving Ed's letter in that e-mail?
16     Q. And you referenced earlier contacting               16     A. Yes.
17 Dr.  Denton about writing an opinion. Is this              17     Q. Do you know what that's in reference to?
18 e-mail how you contacted Dr. Denton about writing          18     A. I don't recall, no.
19 an opinion?                                                19        MS. THOMPSON: Let's mark this as 4.
20     A. I believe that to be.                               20        (Keller Exhibit 4 marked.)
21     Q. Are you aware of any other mechanisms               21 BY MS. THOMPSON:
22 that you used to communicate with Dr. Denton to ask        22     Q. The witness has been shown what's been
23 him to make a written opinion related to Cory              23 marked as Keller Exhibit 4. This is a one-page
24 Lovelace?                                                  24 document that's Bates stamped AC 301. I have a
                                                      158                                                         160
1      A. I can't recall.                                     1 couple questions about this, Mr. Keller, so if you
2      Q. Okay. And the second sentence -- or I               2 could just review these e-mails and let me know
3  guess  the first sentence after the word "doctor" in       3 when you have finished doing that.
4 this e-mail says, "The defense is trying to use             4      A. The one I was given?
5 that we doctor shop."                                       5      Q. I'm sorry, just referring to Exhibit 4.
6          Why was it your understanding that the             6 You don't need the other exhibits right now.
7 defense was trying to use that someone doctor               7      A. Yes.
8 shopped?                                                    8      Q. In your -- in the third e-mail down -- so
9      A. That is just what I had heard.                      9 this is the e-mail that's dated June 14th, 2016, at
10     Q. Who told you that?                                  10 8:20 p.m. -- do you see where I'm looking?
11     A. During -- Gibson, Detective Gibson.                 11     A. Yes.
12     Q. When did Detective Gibson tell you that?            12     Q. This is an e-mail that you wrote, it
13     A. I don't know when.                                  13 appears, to Ed Parkinson; do you agree?
14     Q. Did you ever get an e-mail response to              14     A. Yes.
15 this e-mail from Dr. Denton?                               15     Q. All right. And in this e-mail you
16     A. I can't recall.                                     16 indicated  that you received a subpoena, and then
17     Q. Let me show you --                                  17 the e-mail says, quote, all documents have been
18         MS. THOMPSON: This is going to be Keller           18 turned over to your office.
19 3.                                                         19         Then in the e-mail above that, the June
20         (Keller Exhibit 3 marked.)                         20 17th, 2016, at 12:06 p.m. e-mail from Ed Parkinson,
21 BY MS. THOMPSON:                                           21 he writes, in part, that you could prepare an
22     Q. The witness has been shown what's been              22 affidavit indicating that you had turned over
23 marked as Keller Exhibit 3, and for the record             23 documents you had to the QPD. And I'm paraphrasing
24 that's a four-page document and it's Bates stamped         24 it. That's not a quote from the e-mail.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15             Page 41 of 64
                                       Transcript of James Keller                                  41 (161 to 164)

                                      Conducted on August 22, 2018
                                                  161                                                          163
1          To go back to your original e-mail from      1      Q. All right. And do you know why Ed
2 June 4th of 2016, did you turn over documents         2 Parkinson -- I mean -- well, let me start that
3 directly to Ed Parkinson ever related to Curtis       3 question again.
4 Lovelace's case?                                      4          Would you agree that this letter gives
5      A. I don't recall if I sent him or not.          5 you advice about how to respond to requests for
6      Q. Well, in the e-mail that he responds          6 records related to Curtis Lovelace?
7 back, he says you should indicate that you turned     7      A. Yes.
8 over documents to QPD. Do you have any reason to      8      Q. And do you know why Ed Parkinson was
9 think that he is wrong about that?                    9 giving you advice about responding to those
10     A. I don't.                                      10 requests?
11     Q. And ultimately that is the letter that        11     A. Due to an ongoing investigation.
12 you wrote to the court, correct?                     12     Q. Okay. In the second paragraph of this
13     A. Yes.                                          13 letter, do you see where it says, and I'm quoting
14     Q. Okay. Is there any reason you would have      14 in part a sentence from the second paragraph, "It
15 told the court that you turned over all your         15 is my opinion that your records will be a part of
16 documents to the Quincy Police Department if, in     16 the court ordered pretrial discovery to the
17 fact, you had given some of those documents to --    17 defendant." Do you see that?
18 some or all of those documents to the state          18     A. Yes.
19 appellate prosecutor?                                19     Q. Was it your understanding based on what
20     A. I'm not sure whom had what at various         20 Ed Parkinson told you in this letter that, you
21 points. I thought that all documentations were       21 know, your records potentially would be disclosed
22 out.                                                 22 to the defendant in the People versus Curtis
23     Q. When you say you thought all                  23 Lovelace case?
24 documentations were out --                           24     A. Yes.
                                                  162                                                          164
1      A. All documentations. At this point I           1       Q. The second page of this exhibit, AC 273,
2 don't know who -- I don't remember if I sent          2 let me have you turn to that. Do you know why
3 anything to Parkinson or if he got what he got from   3 Dr. Denton sent this e-mail that is on AC 273?
4 QPD.                                                  4       A. He was just letting me know that he was
5      Q. And when you are saying "at this point,"      5 contacted by two attorneys.
6 are you referencing at the time at which you          6       Q. And he -- do you agree that he was
7 authored the e-mail in Keller Exhibit 4?              7 letting you know in this e-mail that he intended to
8      A. Yes. Yes, uh-huh.                             8 talk to them, although he was inquiring with you
9      Q. Well, do you have any memory, as you sit      9 about that?
10 here today, of specifically providing documents to   10      A. Yes.
11 Ed Parkinson directly related to this case?          11      Q. All right. I'm going to refer you to the
12     A. I can't recall.                               12 last sentence of this e-mail. I would -- and that
13     Q. Okay.                                         13 says, "I would basically say the same thing I said
14         MS. THOMPSON: Let's mark this as 5.          14 to you and the investigator since I did not
15         (Keller Exhibit 5 marked.)                   15 generate a report. It is likely suffocation. They
16 BY   MS.   THOMPSON:                                 16 need to talk to Dr. Bowan," B-O-W-A-N, "and find
17     Q. The witness has been shown what's been        17 their own FP experts." Do you see that sentence?
18 marked as Exhibit 5. And this is two -- well, this   18      A. Uh-huh.
19 is two documents. The first page is Bates stamped    19      Q. He is referencing something that he said
20 AC 261 and the second is Bates stamped AC 273.       20 to you; do you agree?
21         Did you ever receive a copy of AC 261,       21      A. I would agree.
22 Mr.   Keller? And I'm asking you just about the      22      Q. Okay. And did he -- did Dr. Denton ever
23 first page.                                          23 tell you it is -- something to the effect that this
24     A. Yes.                                          24 case was likely suffocation, but that you needed to
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 42 of 64
                                          Transcript of James Keller                                  42 (165 to 168)

                                         Conducted on August 22, 2018
                                                        165                                                     167
1 talk to Dr. Bowman and, you know, find additional           1 speak with her.
2 experts?                                                    2      Q. In this conversation with Dr. Denton when
3      A. At one point he did. I don't know when              3 he was telling you that you needed to talk to
4 or how that or where it was at at that time.                4 Dr. Bowman and find other experts, did Dr. Denton
5      Q. But at some point -- I'm sorry, I didn't            5 tell you that he could not provide further
6 mean to interrupt you.                                      6 assistance?
7      A. Go ahead.                                           7      A. I don't recall that.
8      Q. At some point did Dr. Denton tell you               8      Q. Well, did he tell you in that
9 words to that effect?                                       9 conversation that you needed to find other experts
10     A. He did.                                             10 because he could not serve as one?
11     Q. Okay. And how did he convey that                    11     A. He just said -- stated that there would
12 information to you?                                        12 be -- other experts would need to be obtained, and
13     A. He spoke it, but I can't recall how we              13 that's kind of all I remember with --
14 communicated.                                              14     Q. Did he ever tell you that either you or
15     Q. Was that on the telephone or in person?             15 the Quincy Police Department needed to find either
16     A. I can't recall.                                     16 your own or their own experts?
17     Q. And on that call, who else was on -- I              17     A. He had just stated that, and I'm assuming
18 guess -- and let me withdraw that because I                18 he spoke that to Detective Gibson.
19 understand you say you don't recall how you got            19     Q. Going back to the e-mail, AC 273, the
20 that information from him.                                 20 last line where it says "their own FP experts," is
21         But was there anyone else present, either          21 it your interpretation that that means forensic
22 in person if this was in person or on the phone if         22 pathologist or forensic pathology experts?
23 this was on the phone?                                     23     A. Yes.
24     A. No one would have been present.                     24     Q. Is there anything else that you could
                                                        166                                                     168
1      Q. Just you and Dr. Denton?                            1 understand FP to mean in that context?
2      A. Yes. Yeah.                                          2      A. No.
3      Q. Did you have -- whenever Dr. Denton told            3         MS. THOMPSON: Are we on 6?
4 you that, did you have additional questions for him         4         (Keller Exhibit 6 marked.)
5 about, you know, what he was telling you?                   5 BY MS. THOMPSON:
6      A. No.                                                 6      Q. The witness has been shown what's been
7      Q. Did you ask Dr. Denton for any advice               7 marked as Keller Exhibit 6, and that's a two-page
8 about finding additional experts at any point after         8 document with Bates stamp AC 236 and AC 237. And
9 he told you that you needed to find your own                9 I'm going to reference you first, Mr. Keller, to
10 experts?                                                   10 the bottom of these three e-mails which goes on to
11     A. No, because I wasn't involved in getting            11 the second page. If you want to read that e-mail
12 anyone. No.                                                12 and let me know when you have done so, I have some
13     Q. And did you ask him anything about                  13 questions.
14 talking to Dr. -- and I understand that this e-mail        14     A. On which one, ma'am?
15 says Dr. Bowan. Do you --                                  15     Q. The third e-mail. So the bottom one that
16     A. It's Bowman.                                        16 goes  on to the second page.
17     Q. You assume that's a typo, I think,                  17     A. Okay.
18 correct?                                                   18        Okay.
19     A. Uh-huh.                                             19     Q.   That third e-mail is an e-mail that you
20     Q. Did you ask him anything about talking to           20 sent to Dr. Bowman on February 7th of 2014; do you
21 Dr. Bowman about this case?                                21 agree?
22     A. It was stated -- I don't know if this was           22     A. I would agree.
23 when, but it was just stated that a communication          23     Q. And did you contact Dr. Bowman about the
24 with her would need to be done to get her -- to            24 Lovelace case before you sent this e-mail?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 43 of 64
                                          Transcript of James Keller                                   43 (169 to 172)

                                         Conducted on August 22, 2018
                                                     169                                                         171
1      A. No.                                                1 she left it undetermined and I wasn't trying to
2      Q. Sometimes, you know, a person can, you             2 make her feel she should have made a determination.
3 know, both call or e-mail someone roughly at the           3      Q. The next sentence, "About two months ago
4 same time to make sure that they can reach out to          4 I just felt very strongly about opening this back
5 them. Do you have any memory that you called               5 up and did so."
6 Dr. Bowman, you know, around the same time that you        6          Is it true that two months before sending
7 sent this e-mail or do you think you only contacted        7 this e-mail you felt very strongly about opening
8 her via e-mail?                                            8 this case back up and did so?
9      A. I believe only by e-mail.                          9      A. I'm going to say no.
10     Q. Okay. I am -- I'm going to direct you to           10     Q. Do you know why you would have written
11 the third sentence of that e-mail that starts "ever       11 that to Dr. Bowman if that was not accurate?
12 since her death." Do you see where I'm looking?           12     A. I don't.
13     A. I do.                                              13     Q. All right. And the next sentence, "About
14     Q. And here you wrote, "Ever since her death          14 a week   after doing so, the detective that spoke
15 I have thought about this case and felt the               15 with you called me and stated that he had a case
16 same" -- oh, and I think the word there is "was,"         16 that has been eating at him. It just happened to
17 but you may have meant "as it appears that you            17 be Ms. Lovelace." Is that sentence true?
18 did."                                                     18     A. I'm not sure. Detective Gibson did call
19         At the time that you wrote Dr. Bowman,            19 and state about that he wanted to open the case.
20 was it true that ever since Cory Lovelace's death         20     Q. Well, had you opened up your own
21 you had thought about the case?                           21 investigation into Cory Lovelace's death about a
22     A. I had thought about the case as far as             22 week before --
23 just being opened, not had thought it needed to be        23     A. I did not.
24 reviewed, but --                                          24     Q. (Continuing) -- Detective Gibson -- and I
                                                     170                                                         172
1      Q. And can you -- I want to make sure that I          1 just need to finish the sentence, I'm sorry.
2 understand what you are saying. When you say you           2      A. Oh, sorry.
3 thought about the case, had you thought about the          3      Q. Did you open your own investigation into
4 case at all between when Coroner Hamilton told you         4 Cory Lovelace's death about a week before Detective
5 this was undetermined and when Detective Gibson            5 Gibson called you about Cory Lovelace?
6 came to tell you that Quincy Police Department was         6      A. I did not.
7 potentially going to reopen it?                            7      Q. All right. And do you know why you would
8      A. I'm going to have to say no.                       8 have indicated that to Dr. Bowman if that was not
9      Q. Okay. And when you said to her that you            9 true?
10 felt the same -- and again, I think the there is a        10     A. I don't.
11 typ0 there, and it should read "felt the same as it       11     Q. Then in the second -- on the second page,
12 appears you did." Do you agree that's a typo?             12 there is a sentence, "I would like to speak with
13     A. Yes.                                               13 you this evening," et cetera. That sentence goes
14     Q. Okay. So when you tried to indicate to             14 on and then another sentence that reads, "This case
15 her that you felt the same as it appears she did,         15 is really important to me."
16 what did you mean?                                        16         Was it true at the time that you wrote
17     A. I'm not sure. I can't recall.                      17 this e-mail to Dr. Bowman that the Cory Lovelace
18     Q. All right. Then the next sentence says,            18 case was really important to you?
19 "There   was a lot that was unexplained and I am          19     A. This was important to be looked at,
20 grateful that you left it as undetermined."               20 but...
21         At the time you wrote this e-mail, was it         21     Q. Let me then reference you to the top
22 true  that you felt grateful that Dr. Bowman left         22 e-mail  of this document, so that would be the first
23 this case as undetermined?                                23 e-mail on page 1. That e-mail indicates that that
24     A. Just -- I think it was just stating that           24 day, which was February 10th of 2014, that you
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 44 of 64
                                         Transcript of James Keller                                    44 (173 to 176)

                                        Conducted on August 22, 2018
                                                    173                                                          175
1 called and left a message for Dr. Bowman. Do you           1 have some questions for you about these e-mails,
2 see that?                                                  2 Mr. Keller, so if you want to look through those
3      A. I do.                                              3 and let me know when you are done.
4      Q. Do you know what you called her about              4       A. Okay.
5 that day?                                                  5       Q. So I'm going to first refer you to
6      A. I believe it was to make -- to see about           6 page -- it's page 4 or AC 228. That page contains
7 making an appointment.                                     7 an e-mail from you to Dr. Denton that's dated
8      Q. Well, the next sentence -- the third               8 January 7th, 2014, at 12:14 p.m. Do you agree?
9 sentence of that -- well, so the first sentence            9       A. I do.
10 says, "Thank you for e-mailing me." The second            10      Q. Okay. And this indicates that you were
11 sentence says, "I called this afternoon and left a        11 forwarding  Dr. Denton photos of the residence where
12 message. You may not have received it." And the           12 she was found. Do you see that?
13 third sentence says, I will just speak with you on        13      A. Yes.
14 Wednesday." Do you see that?                              14      Q. Do you know why you were sending
15     A. Yes.                                               15 Dr. Denton those photos?
16     Q. I mean, wouldn't that indicate to you              16      A. Upon his request.
17 that you already had a meeting scheduled with             17      Q. Okay. And you listed in this e-mail some
18 Dr. Bowman for Wednesday?                                 18 things of concern. Do you see that?
19     A. I believe that there may have been a               19      A. I do.
20 meeting scheduled with -- by Detective Gibson. I          20      Q. All right. So the concerns that you
21 think he may have spoke with her about the meeting        21 listed were the injuries to the mouth, the position
22 time.                                                     22 of the hands, and the timeframe. Do you see that?
23     Q. Were you calling to set up separate                23      A. I do.
24 arrangements with her somehow when you called her?        24      Q. Is there a reason why you did not mention
                                                    174                                                          176
1      A. I think I called to verify, to make sure.          1 lividity specifically in this e-mail to Dr. Denton
2      Q. Okay. And then the next sentence of that           2 as something that concerned you?
3  e-mail  reads, "As I stated, this case has bothered       3      A. No.
4 me ever since it occurred."                                4      Q. And is there a reason that you did not
5          Do you know why you indicated that to             5 mention dehydration specifically in this e-mail as
6 Dr. Bowman in this e-mail?                                 6 something that concerned you?
7      A. I don't.                                           7      A. I stated about the eyes.
8      Q. Have you ever told anyone else other than          8      Q. All right. And the eyes was a reference
9 Dr. Bowman that you had opened up an independent           9 to the dehydration issues you talked about before?
10 investigation into Cory Lovelace's death before           10     A. Correct.
11 Detective Gibson contacted you?                           11     Q. Okay. The last sentence of this e-mail
12     A. No.                                                12 says, "To me upon looking at the photos that show
13     Q. Did you ever tell Dr. Denton that you              13 the eyes and the position of the hands concern me
14 were independently investigating Cory Lovelace's          14 and has for some time." Do you see that?
15 death apart from the police department                    15     A. I do.
16 investigation?                                            16     Q. When you indicate that this has concerned
17     A. That I was?                                        17 you for some time, do you know what period of time
18     Q. Yes.                                               18 you are referencing?
19     A. I don't recall that, no.                           19     A. I -- no, I don't recall.
20         (Keller Exhibit 7 marked.)                        20     Q. Okay. I want to refer you up then to
21     Q. The witness has been shown what's been             21 page 2. On page 2, Dr. Denton forwarded you an
22 marked as Keller Exhibit 7, and just for the record       22 e-mail that he sent to Detective Gibson. Do you
23 that is a document that is Bates stamped AC 225           23 see that?
24 through AC 230, and that's a six-page document. I         24     A. I do.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 45 of 64
                                            Transcript of James Keller                                  45 (177 to 180)

                                           Conducted on August 22, 2018
                                                         177                                                       179
1      Q. All right. And he forwarded it to you on             1      Q. All right. And do you know when it is
2 January 23rd of 2014 at 8:11, and it looks like              2 that -- let me start that question again.
3 it's an e-mail that was sent, you know, a minute             3         Did Dr. Denton ever tell you that he had
4 before he forwarded it to you. Do you agree?                 4 seen accelerated drying within a similar history
5      A. I agree.                                             5 and timeframe stated by the Lovelace children in
6      Q. Okay. Did you read this e-mail from                  6 other cases?
7 Dr. Denton to yourself and then the forwarded                7      A. I can't recall him physically telling me.
8 e-mail that he was sending you that he sent to               8 I remember that being stated. I don't know whether
9 Detective Gibson at some point after they were               9 it was from a verbalization or from an e-mail.
10 sent?                                                       10     Q. Okay. But do you believe that at the
11     A. I read it at some point, yes.                        11 time that Dr. Denton wrote this e-mail to Detective
12     Q. I mean, do you know when after it was                12 Gibson that it was true that you had discussed
13 sent that you reviewed it?                                  13 accelerated drying with Coroner Keller (sic) at
14     A. I do not.                                            14 some point via e-mail or --
15     Q. Do you see on page 1 the e-mail that is              15     A. I think he probably discussed that with
16 above those e-mails in this chain, January --               16 I. Whether it be through this e-mail or -- I can't
17 that's dated January 24th of 2014 at 8:25 a.m.? Do          17 recall how it was -- if it was ever communicated
18 you see where I'm looking?                                  18 prior to. I don't believe it was. I this was how
19     A. I do.                                                19 it was communicated.
20     Q. It's the e-mail on the bottom of page 1?             20     Q. Do you have any -- do you have any
21     A. I do.                                                21 explanation for why Coroner Keller -- or excuse me,
22     Q. You indicate in that e-mail, "I received             22 for why Dr. Denton would have told Detective Gibson
23 your e-mail in reference to Cory Lovelace." Do you          23 that he had told you about accelerated drying
24 know what e-mail you are referencing in that                24 before this e-mail was sent if he had not done
                                                         178                                                       180
1 e-mail?                                                      1 that?
2      A. At this time I don't, no. I'm                        2      A. I don't recall how it was communicated at
3  assuming    it -- I can't assume.                           3  this time.
4          MR. HANSEN: Go ahead.                               4      Q. Okay. Then going back to your e-mail on
5          THE WITNESS: I don't.                               5 the bottom of page 1, you said, "It appears that
6 BY MS. THOMPSON:                                             6 due to the lack of tissue this is all that can be
7      Q. But you agree that the e-mail where you              7 done at this time." Do you know what you meant
8 said "I received your e-mail" is an e-mail that's            8 when you wrote that?
9 in the same e-mail chain as the one where                    9      A. There wasn't -- there wasn't tissue
10 Dr. Denton is forwarding you the e-mail that he             10 samples of the liver. There wasn't many tissue
11 sent to Detective Gibson, correct?                          11 samples available.
12     A. Yes.                                                 12     Q. Well, when you said "this is all that can
13     Q. Okay. And going back to page 2, in the               13 be done at this time," was it your belief on
14 e-mail to -- in the e-mail that Dr. Denton sends to         14 January 24th, 2014, when you wrote this e-mail that
15 Adam Gibson, so the January 23rd at 8:10 p.m.               15 Dr. Denton was not going to be able to assist you
16 e-mail, Dr. Denton writes, in part, and I'm                 16 further in investigating this case?
17 skipping to the second sentence, "I told Coroner            17     A. It was appearing that lack of tissue
18 Keller I have seen accelerating drying just like            18 slides -- it was just a statement by myself that I
19 this within the history and timeframe stated by the         19 didn't know if there could be anything else done
20 children in cases of infection that entered the             20 and left it basically in his interpretation.
21 bloodstream, and she was sick for four days                 21     Q. Okay. And then in the e-mail above from
22 reportedly and in ethylene glycol poisoning." Do            22 Dr.  Denton from January 24th of 2014 at 8:49 a.m.,
23 you see that?                                               23 Dr. Denton wrote, in part, and I'm looking at the
24     A. I do.                                                24 second to last sentence, "Suffocation cannot be
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 46 of 64
                                         Transcript of James Keller                                   46 (181 to 184)

                                        Conducted on August 22, 2018
                                                    181                                                         183
1 reasonably established in that context." Do you           1      Q. Can you explain your understanding about
2 see that?                                                 2 how these e-mails might have been produced?
3      A. I do.                                             3      A. I gave a copy of a request to the State's
4      Q. Okay. Did you ever discuss with -- well,          4 Attorney, and they got the documentation.
5 let me ask you this.                                      5      Q. Okay. And when you say "the State's
6          That e-mail -- do you know if that e-mail        6 Attorney," you are talking about the Adams County
7 was sent to anyone else besides you, the e-mail           7 State's Attorney's Office?
8 where Dr. Denton said "suffocation cannot be              8      A. Adams County State's Attorney, I
9 reasonably established in that context"?                  9 apologize, yes.
10     A. If it was sent to anyone else?                    10     Q. Okay. Who did you give that copy to, the
11     Q. Right.                                            11 copy  of the request to?
12     A. I do not know that.                               12     A. State's Attorney Josh Jones, Assistant.
13     Q. Okay. Did you ever discuss the e-mails            13     Q. And the requests that we are talking
14 that are included in Keller Exhibit 7 with anyone        14 about,  is that a request that was made during one
15 other than Dr. Denton?                                   15 of the two trials that Mr. Lovelace had?
16     A. I can't recall. Because Detective Gibson          16     A. I believe so.
17 was  in charge of the investigation, so I figured        17     Q. Do you know which of the two trials?
18 everything that -- what he -- what he was going to       18     A. I do not.
19 do would be -- I was assuming he had all the             19     Q. And did you -- did you physically -- did
20 information I had.                                       20 you give an actual copy of your e-mails to Josh
21     Q. Before -- well, let me ask you this.              21 Jones or was it your understanding he could obtain
22         Did you ever give copies of the e-mails          22 them since they were on the county system?
23 that are included in Keller Exhibit 7 to anyone          23     A. He obtained them on the county system.
24 before their production in this civil case?              24     Q. How do you know that he obtained them?
                                                    182                                                         184
1      A. No.                                               1      A. I did not obtain them, so I'm not quite
2      Q. Did you ever provide copies of these              2 sure how that was done.
3  e-mails to Detective Gibson or anyone at the Quincy      3      Q. Okay. And I don't want to ask you about
4 Police Department?                                        4 conversations with your counsel in this case, so
5      A. I did not.                                        5 I'm not asking you to reveal information that would
6      Q. Okay. Are you aware if anyone else in             6 be privileged, but when you say they don't know how
7 the Coroner's Office did?                                 7 -- you don't know how they were obtained, are you
8      A. No.                                               8 saying you don't know how they were obtained and
9      Q. Did you ever provide copies of these              9 produced in this civil case or you don't know how
10 e-mails to anyone in the state appellate                 10 they could have potentially been obtained earlier?
11 prosecutor's office?                                     11     A. They -- I gave it to him. He said he
12     A. I believe the State's Attorney may                12 would get the necessary documents.
13 have --                                                  13     Q. You gave the request to him?
14     Q. And when you say --                               14     A. Yes, ma'am.
15     A. (Continuing) -- provided that.                    15     Q. Okay. Did he ask you at that point any
16     Q. I'm sorry, I interrupted you, so please           16 questions  about what documents you might have that
17 finish.                                                  17 would be responsive?
18     A. The State's Attorney may have sent the            18     A. No.
19 copies.  When I say "may," I'm not sure. I believe       19         (Keller Exhibit 8 marked.)
20 that's how it was done.                                  20     Q. Mr. Keller, you have been shown what's
21     Q. And when you say that "that's how it was          21 been marked as Keller Exhibit 8, and for the record
22 done,"  can you explain what your understanding was      22 that is a two-page document that is Bates stamped
23 about how these --                                       23 AC 159 and AC 160. I'm going to direct you first
24     A. I gave -- pardon me. Go ahead.                    24 to page 1 of this exhibit. This is an e-mail that
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 47 of 64
                                        Transcript of James Keller                                 47 (185 to 188)

                                       Conducted on August 22, 2018
                                                   185                                                           187
1 you sent to Paul Davis on December 29th of 2013.       1       A. I believe, yes.
2 Do you agree?                                          2       Q. When did you receive that?
3      A. I agree.                                       3       A. I don't know that.
4      Q. Who is Paul Davis?                             4           (Keller Exhibit 9 marked.)
5      A. Paul Davis was the ambulance director at       5       Q. You've been shown what's been marked as
6 that time of the Adams County Ambulance Service.       6 Keller Exhibit 9, and this is a document that's
7      Q. Okay. And in this e-mail, the third            7 Bates stamped SAAP 344. And I'm going refer you
8 sentence says, "I am opening a case on Mrs. Cory       8 first to the e-mail that's on the bottom of these
9 Lovelace who died on 02/04/2013 (sic) at her           9 two e-mails. That is an e-mail that you sent
10 residence at 1869 Kentucky, Quincy." On December      10 Ed Parkinson on July 7th of 2015. Do you agree?
11 29th of 2013, had you already discussed this case     11      A. Yes.
12 with Detective Gibson?                                12      Q. All right. And in this e-mail you asked
13     A. No, I don't -- I don't recall.                 13 Ed Parkinson about whether you had to speak to
14     Q. Well, on December 29th of 2013 when you        14 defense counsel. Do you see that?
15 told Paul Davis that you were opening a case on       15      A. I do.
16 Mrs. Cory Lovelace, is that referring to the Quincy   16      Q. All right. And the last sentence reads,
17 police investigation or to some other                 17 in  part, "I am not really interested in that." Was
18 investigation?                                        18 it true at the time you sent this e-mail to
19     A. I don't know -- I hadn't really opened --      19 Mr. Parkinson that you were not interested in
20 I hadn't opened an investigation, so I don't know.    20 talking to defense counsel?
21     Q. Well, when you indicated to him that you       21      A. Yes.
22 were opening a case, what did you mean by opening a   22      Q. Why were you not interested in talking to
23 case?                                                 23 defense counsel?
24     A. I don't know.                                  24      A. I figured I would -- I didn't wish to
                                                   186                                                           188
1      Q. Do you know why you would have needed the      1 speak with them until trial.
2 ambulance report related to Cory Lovelace on           2      Q. Is there a reason why you didn't wish to
3 December 29th of 2013?                                 3  speak  with them until trial?
4      A. I do not.                                      4      A. Just did not wish to speak with them
5      Q. At any point did -- did Adam Gibson ask        5 until trial.
6 you to get a copy of the ambulance report related      6      Q. Well, you had been speaking and preparing
7 to this case?                                          7 with the prosecutor, correct?
8      A. No.                                            8      A. I had.
9      Q. Did anyone else ask you to get a copy of       9      Q. Did you view yourself as a prosecution
10 the ambulance report?                                 10 witness?
11     A. No.                                            11     A. Yes.
12     Q. If you look at page 2 of Exhibit 8, which      12     Q. Then the e-mail above is an e-mail from
13 is AC 160, there is an e-mail where Paul Davis asks   13 Ed Parkinson to you on July 8th of 2015. Do you
14 if he could call you tomorrow. Do you see that?       14 see that --
15     A. I do.                                          15     A. I do.
16     Q. Did you ever talk with Paul Davis about        16     Q. (Continuing) -- e-mail, Mr. Keller?
17 this matter?                                          17        Okay. And Mr. Parkinson told you that
18     A. I don't recall if we spoke about -- after      18 you should make yourself available. Do you see
19 that  or not on that.                                 19 that?
20     Q. Did you get a copy of the ambulance            20     A. Yes.
21 report from him or anyone else at Adams County        21     Q. Did you ultimately talk to Mr. Elmore
22 Ambulance and EMS?                                    22 about this case, or did you ultimately talk to any
23     A. I believe there was a copy of it.              23 defense counsel about this case?
24     Q. That you received?                             24     A. I don't recall, no.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15              Page 48 of 64
                                        Transcript of James Keller                                 48 (189 to 192)

                                       Conducted on August 22, 2018
                                                   189                                                       191
1      Q. Did you ever tell defense counsel that          1 that has a couple of Bates stamps on it, but one
2 you would be willing to talk to them?                   2 Bates stamp is Plaintiff 5969 through Plaintiff
3      A. I did not.                                      3 5971. The first page has an e-mail that you sent
4      Q. The first e-mail to Ed indicates that you       4 to Adam Gibson on May 2nd of 2015. Do you see
5 were contacted by James Elmore and that he wanted       5 that?
6 to speak to you. Did Mr. Elmore or anyone from the      6      A. Yes.
7 defense contact you again after that initial            7      Q. And it looks like below that in the
8 contact from Mr. Elmore? And when I say "contact,"      8 e-mail chain is an e-mail from May 2nd, 2015, at
9 I mean contact them to ask them to interview you?       9 1:43 p.m. where Adam Gibson is forwarding a longer
10     A. I believe I was contacted again to ask if       10 e-mail chain to you. Do you see that?
11 I would   wish to meet.                                11     A. Yes.
12     Q. Okay. And did you -- what response, if          12     Q. Do you know why Adam Gibson was
13 any, did you give the defense at that time?            13 forwarding you that e-mail chain on May 2nd, 2015,
14     A. I did not wish to.                              14 at 1:43 p.m.?
15     Q. And is there any particular reason why          15     A. No, I don't.
16 you did not follow the advice from Ed Parkinson        16     Q. Did you read this e-mail when you got it?
17 that you should make yourself available?               17     Q. I don't know if I did or not.
18     A. I just didn't wish to do so.                    18     Q. Your response in that first e-mail, the
19     Q. The first e-mail from Ed, that third            19 e-mail that you sent on May 2nd, 2015, at 3:55
20 sentence says, "Main reason you can set them           20 p.m., reads, in part, "I will send a request for
21 straight on what Dr. Denton told you about the         21 Dr. Denton if you want me to." Do you see that.
22 circumstances of Cory's death."                        22     A. Yes.
23         What is it that that Dr. Denton told you       23     Q. And do you know why you indicated to Adam
24 about the circumstances of Cory's death?               24 Gibson on May 2nd of 2015 that you would send a
                                                   190                                                       192
1      A. I don't recall all of the conversation.         1 request for Dr. Denton if that's something he
2      Q. At this point, July 8th of 2015, had you        2 wanted you to do?
3  met  with Ed Parkinson to talk to him about your       3      A. Generally, the -- if there is a request
4 testimony yet?                                          4 made for something of the physician to do, that
5      A. I don't recall. Because I do not recall         5 physician will in turn contact the Coroner to ask
6 the date that I met with him.                           6 if they can do so...
7      Q. So it's possible -- is it equally               7      Q. Well, was that in response to the e-mail
8 possible in your mind, as you sit here today, that      8 that was forwarded to you from Ed Parkinson where
9 you may have talked to him previous about your          9 Ed Parkinson told Adam Gibson that you needed to
10 testimony or you may not have?                         10 get a formal written opinion from Dr. Denton or
11     A. I didn't physically meet with him. We           11 else he could not be used at trial?
12 had a scheduled meeting, and I hadn't met with him     12     A. I don't know that. I don't know if I got
13 prior to.                                              13 it from there or it was a request to get one -- to
14     Q. When you say you "hadn't met with him           14 get that from Dr. Denton.
15 prior to," you mean you just met with him the one      15     Q. Do you have any memory, as you sit here
16 time to prepare for your testimony?                    16 today,  of someone asking you to get a formal
17     A. Yes.                                            17 written opinion from Dr. Denton, other than what's
18     Q. Okay. And I'm asking you whether that           18 indicated in Keller Exhibit 10?
19 meeting  was before or after the e-mail that we just   19     A. I believe Detective Gibson had asked for
20 looked at, the July 8th, 2015?                         20 -- stated that we would need an opinion from
21     A. I don't know.                                   21 Dr. Denton.
22         (Keller Exhibit 10 marked.)                    22     Q. Why is that -- where does that
23     Q. You've been shown what's been marked as         23 understanding come from?
24 Keller Exhibit 10. This is a three-page document       24     A. I think it was during his investigation.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 49 of 64
                                          Transcript of James Keller                                   49 (193 to 196)

                                         Conducted on August 22, 2018
                                                     193                                                         195
1 I don't know whether -- who it came from.                 1      A. I did.
2      Q. All right. In your e-mail to Detective            2      Q. And can you explain to me what fatality
3 Gibson on page 1 of Keller Exhibit 10, your last          3 reviews are?
4 sentence says, "He had stated he would if needed."        4      A. It's a death review team that was to
5          Is that something that Dr. Denton stated         5 investigate deaths of elderly cases.
6 to you, that he would do a written report if              6      Q. How often were those fatality reviews
7 needed?                                                   7 held during the time that you were a coroner?
8      A. Yes.                                              8      A. Once every three months. They have only
9      Q. When did he tell you that?                        9 been going for probably a little over a year.
10     A. I don't know timeframe wise, ma'am.               10     Q. What do you mean they had only been going
11     Q. Do you know if he told you that on a              11 for a little over a year?
12 phone call or in an e-mail or how he communicated        12     A. It was formed -- the death fatality
13 that to you?                                             13 review team was formed about -- I think about a
14     A. I don't.                                          14 year, a little over a year, I believe.
15         (Keller Exhibit 11 marked.)                      15     Q. A little -- about a year before you
16     Q. You've been shown what's been marked as           16 became Coroner?
17 Keller Exhibit 11, and this is a one-page document       17     A. No. Make sure we are talking about the
18 that's Bates stamped AC 293. Do you know why             18 same thing. Is it the -- I was on a death fatality
19 Dr. Denton -- well, let me ask you this.                 19 review team for older -- for elderly people.
20         Exhibit 11 is an e-mail from Dr. Denton          20     Q. Right. And I guess I'm asking you how --
21 to you dated May 20th of 2015 at 9:27 a.m. Do you        21 during the time you were Coroner, how often were
22 agree?                                                   22 those meetings held?
23     A. I agree.                                          23     A. Once every three months.
24     Q. And do you know why Dr. Denton was                24     Q. Okay. Did Detective Gibson attend those
                                                     194                                                         196
1 sending this e-mail to you?                               1 meetings while you were Coroner?
2      A. Probably just to inform me on what was            2      A. Some of them he did, yes, uh-huh.
3  going   on.                                              3      Q. All right. And did you attend them as
4      Q. And do you know why he would have been            4 well?
5 informing you on May 20th about what was going on?        5      A. I did.
6      A. I don't.                                          6         (Keller Exhibit 12 marked.)
7      Q. The last sentence of that first paragraph         7      Q. Mr. Keller, you've been shown what's been
8 reads, "My impression was that he did not have the        8 marked as Keller Exhibit 12. This document has a
9 new investigation information or had not reviewed         9 couple of different Bates numbers on it, but it is
10 it yet."                                                 10 Bates stamped Plaintiff 5860 through 5864 and it is
11          Do you know what new investigation              11 five pages long. I'm going to start you on page
12 information Detective -- well, let me ask you this.      12 5862, which should be page 3.
13          That sentence refers to Dr. Denton's            13     A. Okay.
14 meeting with a defense attorney, correct?                14     Q. I have some questions about the e-mail
15     A. I'm guessing. I don't know.                       15 that Detective Gibson wrote to Dr. Denton on page
16     Q. Well, I'm not asking you to guess.                16 3, the one that is dated February 18th of 2014. So
17     A. I don't know.                                     17 if you want to read that e-mail and let me know
18     Q. But let me ask you this question. Do you          18 when you are done, I have a couple questions for
19 know    what new investigation information Dr. Denton    19 you.
20 is referencing in that last sentence of the first        20     A. Okay.
21 paragraph?                                               21     Q. At the bottom of that e-mail, at least at
22     A. I don't.                                          22 the bottom of page 5862 in that e-mail, Detective
23     Q. During your time as Coroner, did you              23 Gibson writes, in part, "Keller has told us
24 participate in something called fatality reviews?        24 previously that you would be willing to write an
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                    Page 50 of 64
                                          Transcript of James Keller                                    50 (197 to 200)

                                         Conducted on August 22, 2018
                                                        197                                                       199
1 official report of everything we have spoke about           1      Q. Did you talk with Detective Gibson about
2 in your observations of the autopsy."                       2 the opinions that Dr. Denton is expressing in this
3          Is it true that you told Detective Gibson          3 e-mail? And if you need to read it first to answer
4 at some point before February 18th of 2014 that             4 that question, please do so.
5 Dr. Denton would do an official report?                     5      A. Okay. I can't recall if I've read it or
6      A. Yes.                                                6 not.
7      Q. And do you know when you told Detective             7      Q. And my question is: Did you talk with
8 Gibson that?                                                8 Detective Gibson about this e-mail after it was
9      A. I do not.                                           9 sent?
10     Q. The first part of that e-mail also says,            10     A. I can't recall that in reference to this
11 and  I'm referencing again that February 8th of 2014       11 specific e-mail.
12 e-mail on page 3, that says Detective Gibson               12     Q. Did you ever have a conversation with
13 indicates in that e-mail that he spoke with you and        13 Detective Gibson where you discussed Dr. Denton
14 Sergeant Summers that morning after having a               14 expressing the opinion that Dr. Bowman's autopsy
15 conversation with Dr. Bowman last night.                   15 and the way that she was expressing her opinions
16         Do you remember having a conversation              16 after Detective Gibson talked to her was more than
17 with  Detective   Gibson after he had a conversation       17 reasonable doubt in any person's -- in any
18 with Dr. Bowman?                                           18 reasonable person's mind?
19     A. I believe -- he stated, I don't know if             19     A. I can't recall the conversation.
20 it was in reference to this, that he had spoke with        20     Q. Did you ever have any conversations with
21 Dr. Bowman.                                                21 Detective Gibson about Dr. Denton expressing that,
22     Q. And what, if anything, did Detective                22 you know, this investigation couldn't go forward?
23 Gibson tell you about his conversation with                23     A. I did not have a conversation that stated
24 Dr. Bowman?                                                24 that -- that I felt it couldn't go forward, no.
                                                        198                                                       200
1     A. I don't recall.                                      1      Q. Well, did you have any conversations with
2     Q. How long was that conversation?                      2 Detective Gibson where you and he discussed
3     A. Very short.                                          3 Dr. Denton indicating that he thought the
4     Q. Was anyone on the call besides you and               4 investigation was stuck?
5 Detective Gibson?                                           5      A. Adam -- Detective Gibson has -- did state
6     A. No.                                                  6 that Dr. Denton -- about not being sure if we were
7     Q. And did you give Detective Gibson any                7 going to be able to go forward.
8 suggestions or direction about what to do in light          8      Q. You did have a conversation with
9 of his conversation with Dr. Bowman?                        9 Detective Gibson about Dr. Denton saying he wasn't
10    A. No.                                                  10 sure if it could go forward?
11    Q. I mean, did you tell him to recontact                11     A. I believe he stated that, yes.
12 Dr. Denton to try to get an opinion from                   12     Q. Detective Gibson stated that to you?
13 Dr. Denton?                                                13     A. Yes.
14    A. No, I don't recall that, no.                         14     Q. When did you have that conversation?
15    Q. Then I'm going to have you turn back to              15     A. I have no idea. I don't know.
16 page  2, and I'm referencing the e-mail from               16     Q. And was anyone else present for that
17 Dr. Denton to you and other people. This is the            17 conversation?
18 e=mail that's dated March 5th of 2014 at 6:48 a.m.         18     A. No.
19 Do you see where I'm looking?                              19     Q. Where was it? Where was the
20    A. I do.                                                20 conversation?
21    Q. Did you read this e-mail after Dr. Denton            21     A. I don't recall.
22 sent it to you?                                            22     Q. Going back to page 2, the e-mail above
23    A. I don't know. There are some that I did              23 the one we just looked at, there is an e-mail from
24 not read, so I don't know if I read this or not.           24 Detective Gibson to Dr. Denton, and he says, in
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 51 of 64
                                         Transcript of James Keller                                  51 (201 to 204)

                                        Conducted on August 22, 2018
                                                   201                                                         203
1 part, "Coroner Keller has told me that you could          1        THE VIDEOGRAPHER: We are now off the
2 provide some names of other pathologists to review        2 record. The time is 2:47 p.m.
3 the Lovelace autopsy and the lieutenant would like        3        (Whereupon a short recess was taken.)
4 for this to happen and have it reviewed."                 4        THE VIDEOGRAPHER: We are now back on the
5         Did you ever tell Detective Gibson that           5  record. The time is 3:01 p.m.
6 Dr. Denton could give the names of some other             6 BY MS. THOMPSON:
7 pathologists?                                             7     Q. Had you ever been involved in any other
8     A. I didn't get any information on any other          8  cases other than Linda Booth and the Cory Lovelace
9 pathologists. I thought that all the pathologists         9 case that involved Dr. Bowman?
10 came from Dr. Denton and Detective Gibson's              10 A. Explain "involved." I don't --
11 conversations.                                           11 Q. Let me ask you a better question. Had
12    Q. My question is: Did you tell Detective             12 you ever investigated any other cases as either
13 Gibson that Dr. Denton was someone who could give        13 Coroner or Deputy Coroner where Dr. Bowman did the
14 him other names of pathologists?                         14 autopsy?
15    A. I believe I stated that if he needed any,          15 A. Coroner Hamilton had some cases when he
16 he would have to speak with Dr. Denton as far as         16 was Coroner, but not I.
17 other pathologist.                                       17 Q. Did you ever respond to the scene as
18    Q. When did you tell Detective Gibson that?           18 Deputy Coroner for any cases where Dr. Bowman
19    A. I don't know when.                                 19 ultimately did the autopsy?
20    Q. Was it before or after his in-person               20 A. I can't recall.
21 meeting with Dr. Denton?                                 21 Q. Other than the Linda Booth case and the
22    A. I don't recall.                                    22 Cory Lovelace case, did you reinvestigate as
23    Q. And then going to the first page of this           23 Coroner any cases that involved -- any cases where
24 e-mail, Detective Gibson forwarded this e-mail           24 Dr. Bowman had done the autopsy?
                                                   202                                                         204
1 chain that's in Keller Exhibit 12 to you on April         1      A. Just those two, I believe.
2 17th of 2014 at 12:23 p.m. Do you agree?                  2      Q. And did you have any opinion of
3      A. Yes.                                              3  Dr. Bowman professionally prior to the beginning of
4      Q. Do you know why he forwarded this to you?         4 the Cory Lovelace reinvestigation?
5      A. I do not.                                         5      A. That she was not extremely thorough or
6      Q. In the e-mail that's -- in the e-mail             6 got her -- took a lot of tissue samples of -- was
7 from Dr. Denton that is right below the forward,          7 found out with various cases later.
8 I'm looking at the last paragraph so it's the             8      Q. So I guess my question is: Before the
9 e-mail on page 1, the top e-mail on page 1, the           9 Cory Lovelace reinvestigation began, did you have
10 third paragraph, there is some names of reviewers        10 any opinion about her professionally?
11 that are given.                                          11     A. Just that they had -- the association --
12         Do you know if Detective Gibson or anyone        12 everyone had stopped using her as their
13 from the Quincy Police Department ever reached out       13 pathologist.
14 to Mary Case about the Cory Lovelace case?               14     Q. When did you learn that everyone had
15     A. I do not.                                         15 stopped using her?
16     Q. Do you know if they ever reached out to           16     A. It was way before I was Coroner.
17 Mike Graham about Cory Lovelace?                         17     Q. Okay. And how did you learn that?
18     A. I do not.                                         18     A. Coroner Hamilton had stated that the
19     Q. And do you know if they ever reached out          19 examinations   were going to be conducted by Dr. --
20 to Lindsay Thomas about this case?                       20 we would go to Bloomington.
21     A. I do not.                                         21     Q. And did he tell you why that change was
22         MR. HANSEN: Excuse me, we have been              22 being made?
23 going about two hours. Can we take a break?              23     A. Just he wasn't comfortable with
24         MS. THOMPSON: We can take a break.               24 Dr. Bowman.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                 Page 52 of 64
                                        Transcript of James Keller                                   52 (205 to 208)

                                       Conducted on August 22, 2018
                                                   205                                                         207
1      Q. Was it your understanding from him that          1 were not thorough?
2 that was a decision he made to move away from her?       2     A. I can't give you times. I don't know.
3      A. It was.                                          3     Q. Okay. Other than Dr. Denton, did anyone
4      Q. And you said that the issue with the             4 else give you a negative opinion of Dr. Bowman in
5 tissue samples was learned later?                        5 the context of the Cory Lovelace investigation?
6      A. Tissue samples, autopsies, that some             6     A. No.
7 other counties had cases in which they had --            7     Q. Did you ever communicate with Dr. Jane
8 that's the reason why -- and I'm not sure if she         8 Turner about the Cory Lovelace investigation?
9 left employment there or what all the reasons were.      9     A. No.
10     Q. Well, when did you learn the information         10        (Keller Exhibit 13 marked.)
11 that you knew about her professionally about there      11    Q.   Mr. Keller, you've been shown what's been
12 being some issue with tissue samples?                   12 marked as Keller Exhibit 13.
13     A. I don't recall --                                13    A. Yes.
14     Q. Is that something --                             14    Q. It's one-page document that has a Bates
15     A. (Continuing) -- when.                            15 stamp of Plaintiff 5843. This is an e-mail from
16     Q. I'm sorry. Finish your answer. I'm               16 Adam Gibson to you on May 12th of 2014. Do you
17 sorry.                                                  17 agree?
18     A. I don't recall when, ma'am.                      18    A. I agree.
19     Q. Okay. And you said there was -- you              19    Q. And the subject line is "Dr. Turner"?
20 learned information about other -- there being          20    A. Yes.
21 other counties who had problems or other counties       21    Q. Okay. And then the e-mail says, "Jim,
22 who had issues?                                         22 she moved the call to Thursday, but waiting on what
23     A. Yes.                                             23 time." Do you see that?
24     Q. When did you learn that?                         24    A. I do.
                                                   206                                                         208
1      A. Coroner Hamilton had stated it.                  1      Q. Do you know why Detective Gibson sent you
2      Q. Did -- in the course of investigating the        2 this e-mail?
3  Cory  Lovelace case, did anyone give you                3      A. I was to be go to his office and have
4 information -- or did anyone give opinions to you        4 them -- he was going to have a telephone
5 that indicated that person had a negative opinion        5 conversation with her.
6 of Dr. Bowman?                                           6      Q. All right. Did you participate in that
7      A. I don't understand.                              7 phone conversation?
8      Q. Well, let me ask you the question in a           8      A. I can't recall that con -- being there,
9 better way. During the course of the Cory Lovelace       9 no.
10 investigation, did anyone that you communicated         10     Q. Do you know of a reason why you would --
11 with about that investigation tell you that they        11 well, when you said that he was going to have a
12 had a negative opinion of Dr. Bowman?                   12 call and you were going to go, why was that the
13     A. Dr. Denton had stated that he had                13 understanding?
14 reviewed other cases of Dr. Bowman for other            14     A. I believe for him to have had a call set
15 counties.                                               15 up and then, as it states, someone moved the time
16     Q. Did he tell you anything about his review        16 of it, and I could not attend then.
17 of those other cases?                                   17     Q. How did you inform Detective Gibson that
18     A. No. He just stated he had other cases            18 you could not make the move time?
19 that he had reviewed for her.                           19     A. I can't recall showing up. I don't
20     Q. Did he indicate that he had some negative        20 believe I -- I don't know if I had another call at
21 opinion of her?                                         21 that time or what.
22     A. Her autopsies were not thorough.                 22     Q. Well, did you tell him in advance you
23     Q. When did he tell you -- when did                 23 weren't going to be able to make it?
24 Dr. Denton tell you that Dr. Bowman's autopsies         24     A. No, I don't believe so.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 53 of 64
                                          Transcript of James Keller                                     53 (209 to 212)

                                         Conducted on August 22, 2018
                                                        209                                                            211
1      Q. Do you keep -- during the course of the             1 anyone to appear on the show?
2 time that you were Coroner, did you keep a schedule         2      A. No.
3 in any format?                                              3      Q. Did you talk with Ed Parkinson about
4      A. No.                                                 4 appearing on 48 Hours?
5      Q. Did you use your -- does your computer              5      A. I don't recall that, no.
6 have Outlook?                                               6      Q. Okay. So no one told you that you had
7      A. I don't know. Outlook Express or what?              7 to -- that it would -- let me start that question
8      Q. Well, did you keep a calendar on your               8 again.
9 computer?                                                   9         No one told you, for instance, words to
10     A. No, I did not.                                      10 the effect that it would be good for the case or
11     Q. Did you keep a, you know, pocket calendar           11 good for the county if you appeared on the show?
12 of any kind?                                               12     A. No.
13     A. No.                                                 13     Q. And is the information that you gave 48
14     Q. How did you keep track of your                      14 Hours  during your interview truthful information?
15 appointments while you were Coroner?                       15     A. I'll say yes.
16     A. Just kept them in my head basically.                16     Q. I mean, did you -- did you watch the 48
17     Q. Did you talk with Detective Gibson after            17 Hours  after it aired?
18 any phone call he may have had with Dr. Turner             18     A. I did not.
19 about what happened on that call?                          19     Q. And I'm sorry. I didn't mean to
20     A. I don't recall that, no.                            20 interrupt your answer, so if you had more to say, I
21     Q. And why is it that the original plan was            21 didn't mean to cut you off.
22 for you to be there for the Dr. Turner call?               22     A. I did not watch the show, no.
23     A. I'm not sure. I don't know.                         23     Q. Okay. Is there any reason why you would
24     Q. Well, did you at some point agree to be             24 have given incorrect information to 48 Hours when
                                                        210                                                            212
1 present for the call?                                       1 you were interviewed?
2      A. Yes.                                                2      A. No.
3      Q. Did anyone indicate to you why they                 3      Q. Is there a reason why you were willing to
4 thought it would be useful for you to be there?             4 talk to 48 Hours, but not to defense counsel about
5      A. No.                                                 5 this case?
6      Q. You also worked -- well, let me ask you             6      A. I wanted to wait until trial.
7 this.                                                       7      Q. You wanted to wait until trial to talk to
8          You appeared on a 48 Hours program                 8 defense counsel?
9 related to Cory Lovelace's death; is that right?            9      A. Uh-huh.
10     A. Yes.                                                10     Q. Did you have any reservations about being
11     Q. And why did you agree to appear on the              11 interviewed by 48 Hours?
12 program?                                                   12     A. I did.
13     A. I just did. I don't know.                           13     Q. What were your reservations?
14     Q. Did you -- was your segment for 48 Hours            14     A. Just that they would ask extremely
15 filmed before or after Mr. Lovelace's first trial?         15 detailed questions.
16     A. I don't know. I can't recall when it was            16     Q. Did you tell 48 Hours when you were
17 and when the trial was dates wise.                         17 interviewed that there were any topics you were not
18     Q. Where did they -- where were you filmed?            18 willing to be questioned about?
19     A. Here in Quincy.                                     19     A. They stated to me that they wouldn't ask
20     Q. Okay. Did you talk with anyone in the               20 detailed questions.
21 county about the 48 Hours before you agreed to be          21     Q. And had you expressed to them before they
22 interviewed?                                               22 said that your concern about being asked detailed
23     A. No.                                                 23 questions?
24     Q. So did you have to seek permission from             24     A. Yes.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 54 of 64
                                         Transcript of James Keller                                  54 (213 to 216)

                                        Conducted on August 22, 2018
                                                    213                                                        215
1      Q. Why were you concerned about being asked          1      Q. Did you review any police reports that
2 detailed questions?                                       2 you got from any other source -- and I'm asking
3      A. I didn't think it -- I wanted to go into          3 about prior to the first trial that Mr. Lovelace
4 the details of it, of everything.                         4 had. Did you review any police reports from any
5      Q. And why did you not want to go into the           5 source other than reports that you reviewed with
6 details?                                                  6 Ed Parkinson?
7      A. I just did not.                                   7      A. No, I didn't review police reports.
8      Q. At the time that you helped in moving             8      Q. Okay. I'm going to refer you to page 2
9 Cory Lovelace's body, was there anyone from the           9 then of this report, of Exhibit 14, and I
10 funeral home who was present in the house and            10 understand that this is not your report, but I have
11 assisting?                                               11 some questions about the information that is
12     A. Hansen Spear Funeral Home was there or            12 included in this report.
13 arrived there very shortly after. I'm not sure if        13         In this report, the author indicates that
14 it was -- I can't recall them being upstairs.            14 when   they  saw Cory Lovelace that she was on her
15     Q. Okay.                                             15 back and was clothed in a dark blue sweatshirt with
16         (Keller Exhibit 14 marked.)                      16 a white print on the front. Is that consistent
17     Q.   I'm showing the witness what has been           17 with your memory of how Cory Lovelace appeared when
18 marked as Exhibit 14, and this is a document that        18 you saw her in the bedroom at the scene?
19 is Bates stamped Plaintiff 9756 through Plaintiff        19     A. Yes.
20 9769. Have you ever seen Keller Exhibit 14 before,       20     Q. This author also said that they noted
21 Mr. Keller?                                              21 that she was wearing what appeared to be pajama
22     A. I believe so, yes.                                22 bottoms and that the bed covers were drawn up just
23     Q. Okay. I'm going to refer you to page 2            23 below her waist. Is that consistent with what you
24 of this report, but let me ask you, where is it          24 observed?
                                                    214                                                        216
1 that you've seen this exhibit before?                     1      A. Yes.
2      A. Just in part of an investigation papers.          2      Q. All right. And I know you indicated
3      Q. Did you review this -- did you review             3  before  that you couldn't recall specifically where
4 Keller Exhibit 14 in preparation for your                 4 the bed covers were. Does looking at Exhibit 14
5 deposition today?                                         5 refresh your memory at all about that?
6      A. I did not.                                        6      A. I could recall that the -- I can't
7      Q. Did you review it at some point before            7 exactly recall where the covers were positioned on
8 you testified in Mr. Lovelace's first trial?              8 her, but they were, I was thinking, mid area, but
9      A. I guess I don't know if it's the exact            9 I'm not sure.
10 same one, but I've looked at other reports. I'm          10     Q. Okay. And this reporter also indicated
11 not -- I guess I can't say if this was the exact         11 that they observed that Lovelace's hands were also
12 same paper or not, ma'am.                                12 drawn up towards her shoulders in an unnatural
13     Q. Okay. For any of the police reports --            13 position. Is that also consistent with your
14 have you looked at other reports in the case             14 memory?
15 potentially besides this one, besides Exhibit 14?        15     A. Yes.
16     A. Some of the ones that may have been               16     Q. All right. Going on to this next
17 presented with Mr. Parkinson. I don't know if -- I       17 paragraph, this author indicated, and I'm looking
18 don't know if they were Quincy police reports or         18 at the third sentence, "her eyes were set and fixed
19 not, but reports, yes.                                   19 and appeared glassy." Is that consistent with your
20     Q. And when you say that there were reports          20 memory of how she appeared when you saw her?
21 that were presented with Mr. Parkinson, what do you      21     A. Yes.
22 mean?                                                    22     Q. "I also noted that her lips were very
23     A. He had papers that we reviewed at the             23 dark red." Is that consistent?
24 time we were speaking.                                   24     A. No, I disagree with the color.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 55 of 64
                                          Transcript of James Keller                                   55 (217 to 220)

                                         Conducted on August 22, 2018
                                                     217                                                         219
1      Q. Okay. And what is -- what is your -- the           1      A. Did I look at it?
2 difference in terms of your observations of the            2      Q. Yes.
3 color of her lips?                                         3      A. Yes, I did look at it.
4      A. Brown.                                             4      Q. All right. And were there -- was there
5      Q. Okay. The next sentence says, "I closely           5 anything in his investigation report that you
6 examined the exposed areas of Lovelace's face,             6 disagreed with?
7 neck, arms and abdomen and I was unable to find any        7          MR. HANSEN: If you recall, go ahead.
8 signs of trauma or injury or indication of the             8 It's not in front of you here today.
9 cause of death." Is that inconsistent with your            9          THE WITNESS: I can't recall all of
10 observations of the scene?                                10 his -- what his -- all of his report stated.
11         MR. HANSEN: Well, hold on. I want to be           11 BY MS. THOMPSON:
12 clear. Did you say is that consistent or                  12     Q. Well, do you recall, as you sit here
13 inconsistent?                                             13 today, seeing things in the investigation report
14         MS. THOMPSON: And I appreciate the                14 that you disagreed with?
15 clarification.                                            15     A. He stated -- I felt the body was cool. I
16 BY MS. THOMPSON:                                          16 was just stating what I had observed. I didn't
17     Q. I'm asking if that is consistent with              17 really read or talk to him about what he --
18 your observations from what you observed at the           18     Q. After this reinvestigation began, did you
19 scene?                                                    19 ever contact Coroner Hamilton to discuss with him,
20     A. Yes.                                               20 you know, the differences that you had about what
21     Q. I'm going to turn you to page 3. The               21 you observed at the scene?
22 second sentence of the first paragraph on page 3          22     A. No.
23 reads, "Hamilton advised that upon examination he         23     Q. And is there a reason you didn't do that?
24 noted that Lovelace's body was still warm to the          24     A. I did not.
                                                     218                                                         220
1 touch and some lividity was setting in at certain          1     Q. Is there a reason you did not do that?
2 areas of the body."                                        2     A. No. No.
3          Is that consistent with your observations         3     Q. So did you go with Detective Gibson to
4 at the time that you were at the scene?                    4 meet with Dr. Bowman about this case?
5      A. I felt the body was cool.                          5     A. I did.
6      Q. And which parts of Mrs. Lovelace's body            6     Q. Okay. And what do you recall about that
7 did you touch besides her hip and her arm that you         7 meeting?
8 touched when you rolled her?                               8     A. We discussed the -- Detective Gibson
9      A. Her -- would have been her back area.              9 spoke to her about the findings of her examination.
10     Q. And was that also -- did you also touch            10 She stated what she -- how she come to her
11 that in the context of rolling her over so she            11 conclusion, what was -- about her report and how
12 could be in the bag?                                      12 she came to her conclusion.
13     A. Yes, uh-huh.                                       13    Q. You are saying how she came to her
14     Q. Okay. Are there any other areas of her             14 conclusion that this was undetermined?
15 body that you touched besides her upper arm, her          15    A. Correct.
16 back, and her hip?                                        16    Q. And what do you remember her telling you
17     A. No.                                                17 about how she came to her conclusion?
18     Q. Is it consistent with your observations            18    A. She didn't agree with the findings
19 that there was some lividity setting in at certain        19 presented  to her in Detective Baird's report and
20 areas of her body?                                        20 some of the -- the way the body presented itself to
21     A. Yes.                                               21 her, so she felt that undetermined was her cause.
22     Q. Did you ever review the investigation              22    Q. And when she -- when she indicated that
23 report that Coroner Hamilton completed at the scene       23 she disagreed with some of Baird's findings, did
24 of Cory Lovelace's death?                                 24 she explain to you what she meant?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                   Page 56 of 64
                                           Transcript of James Keller                                   56 (221 to 224)

                                          Conducted on August 22, 2018
                                                         221                                                       223
1      A. She discussed some of the condition of               1 things that should be done by anyone?
2 the body.                                                    2      A. They spoke as far as what -- if there was
3      Q. And what specifically did she discuss                3 anything that needed to be done. I don't recall
4 with you?                                                    4 all of the conversation.
5      A. I don't recall all of it. Positioning.               5      Q. Okay. Did she tell you at this meeting
6      Q. Well, when you said that she disagreed               6 that she continued to believe that the appropriate
7 with findings of Baird, did she explain to you what          7 finding in this case was undetermined?
8 findings it was that she disagreed with?                     8      A. She did state that.
9      A. His report that --                                   9      Q. Okay. And did you or Detective Gibson
10     Q. I'm sorry, go ahead.                                 10 arrange with her any plans to follow up with her
11     A. She basically stated his report.                     11 further about the case?
12     Q. She was saying she disagreed with his                12     A. I did not.
13 report?                                                     13     Q. Did Detective Gibson?
14     A. His details of -- yes, I'm going to say              14     A. I'm unsure if he followed up with her
15 his report.                                                 15 again or not.
16     Q. Well, did she tell you what specifically             16     Q. Well, what was your understanding at the
17 about   his report she disagreed with?                      17 end  of the meeting with Dr. Bowman as to where the
18     A. The condition that the body presented                18 investigation was going to go from there?
19 itself.                                                     19     A. I think it was at that point just
20     Q. And did she give you any other details               20 Detective Gibson was under a fact finding if there
21 about what it was that she disagreed with?                  21 was any reason to go any further.
22     A. I can't recall all of it now.                        22     Q. Well, did Dr. Bowman give -- was it your
23     Q. All right. Did you do any talking during             23 belief at the conclusion of the meeting with
24 this interview with her that you had with Detective         24 Dr. Bowman that the investigation should go
                                                         222                                                       224
1 Gibson?                                                      1 further?
2      A. No. Detective Gibson spoke.                          2      A. She stated that he didn't -- she didn't
3      Q. All right. Did you -- I mean, did you                3  agree   with everything of the findings that were
4 literally speak to her at all during this meeting?           4 initially done and did state that there needed to
5      A. Acknowledged her. Very little                        5 be some follow-up, if there could be any follow-up
6 conversation with her. Detective Gibson was                  6 or any new information obtained.
7 speaking with her.                                           7      Q. Did Detective Gibson ever talk with you
8      Q. Why did you attend this meeting?                     8 about his belief that there might have been a
9      A. Just to go and to attend.                            9 poisoning in this case?
10     Q. Is there a reason you thought it was                 10     A. I don't know if Detective Gibson stated
11 necessary for you to attend?                                11 that. I think it was Dr. Denton. Dr. Denton had
12     A. The Coroner's -- if there was anything               12 mentioned that -- about that.
13 that needed to be done from a Coroner's Office              13     Q. Setting that aside for a second, as you
14 standpoint, I would be able to do or --                     14 sit here today, do you have a belief as to how it
15     A. I mean, did you believe that it was                  15 is that Cory Lovelace died?
16 relevant  to your job as Coroner to be at that              16     A. Do I have an opinion on how it occurred?
17 meeting?                                                    17     Q. Yes.
18     A. I did.                                               18     A. I don't believe it occurred the way he
19     Q. Did she give any indications in that                 19 said,  but how it occurred, I don't really know.
20 meeting as to things that the Coroner's Office              20     Q. And when you say you don't believe it
21 should do to follow up on this case?                        21 occurred how he said, who is the "he"?
22     A. Not that the Coroner's Office should do.             22     A. How Mr. Lovelace stated.
23     Q. Well, did she give any suggestions or                23     Q. Okay. And what is it that you disagree
24 direction to Detective Gibson about additional              24 with about what he said?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 57 of 64
                                         Transcript of James Keller                                  57 (225 to 228)

                                        Conducted on August 22, 2018
                                                   225                                                         227
1      A. Just the time -- just the timeframe.              1      A. Uh-huh. Yes.
2      Q. Is there anything other than the timing           2      Q. All right. And you understood what
3 that you disagree with in terms of statements that        3 Coroner Hamilton had said he observed?
4 Curtis Lovelace has made about his knowledge of his       4      A. Yes.
5 wife's passing?                                           5      Q. And did you recognize that there were
6      A. No.                                               6 differences between what you observed and what they
7      Q. All right. And is it your belief, as you          7 said they observed?
8 sit here, that she -- that Cory Lovelace died             8      A. Yes.
9 earlier than -- died sometime before the kids went        9      Q. Does the Coroner's Office, pursuant to
10 to school that morning?                                  10 statute or pursuant to the obligations of the
11     A. Yes.                                              11 office, as you understand them, responsible for
12     Q. All right. And is that belief based on            12 issuing reports about the cause and manner of a
13 the -- is there anything that contributes to your        13 person's death?
14 belief about that other than what you've testified       14     A. Yes.
15 about so far here today?                                 15     Q. Okay. And did the Coroner's Office in
16     A. I was just going on what I observed, my           16 Cory Lovelace's case ever issue a revised report
17 observation.                                             17 beyond what Dr. Bowman had initially indicated?
18     Q. Okay. At the time that you testified in           18     A. No.
19 Curtis Lovelace's first trial, did you have -- did       19     Q. And is there a reason why after
20 your beliefs about how or when Cory Lovelace died        20 everything that happened with this investigation
21 differ at all from your beliefs about those topics       21 that you did not arrange to have a revised report
22 today?                                                   22 prepared?
23     A. No.                                               23     A. Did not -- I didn't do the investigation,
24     Q. Did you understand at the time that you           24 figured all the investigative information would
                                                   226                                                         228
1 testified in the first trial that your observations       1 have been on Detective Baird's report -- I'm sorry,
2 at the scene were different than Coroner Hamilton         2 Detective Gibson's report.
3 and Jeff Baird's observations?                            3      Q. Well, if -- did you believe that there
4          MR. HANSEN: I'm sorry, could you either          4 had been further investigation done that had
5 reread that question --                                   5 altered Dr. Bowman's original conclusions? I'm
6          MS. THOMPSON: I can -- let me restate            6 asking at the end of Detective Gibson's
7 it.                                                       7 investigation, did you believe that there had been
8 BY MS. THOMPSON:                                          8 additional investigation that had revealed things
9      Q. At the time you testified at Curtis               9 that were different from Dr. Bowman's conclusions?
10 Lovelace's first trial, was it your understanding        10     A. I don't know how to answer that.
11 that your testimony -- or that your observations         11     Q. Well, Dr. Bowman's finding was that that
12 about what happened at the -- what you observed at       12 this was -- that Cory Lovelace's -- the cause of
13 the scene of Cory Lovelace's death were different        13 Cory Lovelace's death was undetermined; is that
14 than what Detective Baird and what Coroner Hamilton      14 right?
15 said that they had observed?                             15     A. Uh-huh. Yes.
16         MR. HANSEN: I'll just object to the              16     Q. And did you still believe at the
17 form. The testimony speaks for itself.                   17 conclusion of Detective Gibson's investigation that
18         Go ahead.                                        18 the cause of her death should still be reported as
19         THE WITNESS: I have really no comment on         19 undetermined?
20 it.                                                      20     A. I don't think my opinion of it is
21 BY MS. THOMPSON:                                         21 relevant. Just what the facts were.
22     Q. Well, at the time that you testified in           22     Q. Well, did you believe that the -- at the
23 the first trial, you understood what Jeff Baird had      23 end of Detective Gibson's investigation, was it the
24 said he observed at the scene; is that right?            24 responsibility of your Coroner's Office to issue
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15               Page 58 of 64
                                       Transcript of James Keller                                  58 (229 to 232)

                                      Conducted on August 22, 2018
                                                  229                                                        231
1 findings about the cause and manner of someone's       1      Q. Are there any other circumstances in
2 death?                                                 2 which you can change -- as Coroner where you can
3      A. If they were to be reissued, if that           3 change a death certificate?
4 cause and manner of death needed to be reissued.       4      A. Not in a homicide investigation. That
5      Q. Did you see any reason -- did you see          5 has been where a jury has decided, no, I can't.
6 any -- let me start that question again.               6      Q. And when you say "where a jury has
7        Did you see any need at the end of              7 decided," are you referring to the Coroner's
8 Detective Gibson's investigation to reissue            8 inquest --
9 findings about the cause and manner of Cory            9      A. No.
10 Lovelace's death?                                     10     Q. (Continuing) -- jury?
11     A. I could not reissue a cause or manner of       11         You are referring to a Grand Jury?
12 her death.                                            12     A. Jury, jury.
13     Q. My question is: Did you see any reason         13         MR. HANSEN: The jury trial.
14 to?                                                   14         THE WITNESS: Jury trial. I could not
15       MR. HANSEN: Objection; asked and                15 change -- I cannot change a death certificate upon
16 answered. He just answered.                           16 a feeling.
17       THE WITNESS: I could not do a cause or          17 BY MS. THOMPSON:
18 manner of death change.                               18     Q. Can you change a death certificate if an
19 BY MS. THOMPSON:                                      19 additional pathologist consulted by people
20     Q. And why could you not do a cause or            20 investigating the death reaches a different
21 manner of death change?                               21 conclusion than the original medical examiner
22     A. There was no -- the findings by the jury       22 reached?
23 stood, so it was kept.                                23     A. I have to get an opinion or an order to
24     Q. You said that there was a -- there is a        24 change that.
                                                  230                                                        232
1 mechanism in the statute for death investigations      1      Q. And who does the -- who can you get an
2 to be reopened, correct?                               2 order from?
3     A. Yes.                                            3      A. It would be from a judge.
4     Q. Did you see any reason pursuant to the          4      Q. All right. Well, in this case, there was
5 statute to reopen those mechanisms based on what       5 an opinion from Dr. Turner, correct?
6 your understanding was of Detective Gibson's           6      A. I don't know that.
7 investigation?                                         7      Q. Well, there was an opinion from
8     A. I could not -- once a charge has been           8 Dr. Denton ultimately, correct?
9 made, you can't remake a charge and change it. I       9      A. I don't -- I can't recall.
10 can't change a death certificate just because         10     Q. I mean, isn't it true that you were --
11 something you felt.                                   11     A. With him stating -- with his statements,
12    Q. Are there circumstances in which you            12 but I could not do -- I cannot do it -- I cannot do
13 could change a death certificate as Coroner?          13 it on a physician's opinion. I can't change a
14    A. There are circumstances that I can              14 death certificate.
15 change, yes.                                          15     Q. In a homicide case, is there any
16    Q. What are those circumstances?                   16 mechanism   for you to change the cause of death?
17    A. If there was a -- if a patient had a hip        17     A. There is not. I can't change a cause of
18 fracture, fell, or was in an automobile accident,     18 death.
19 two or three months later was still in the hospital   19     Q. Once -- so once Dr. Bowman ruled that it
20 and died of injuries and the physician had signed     20 was undetermined, there was nothing you could do to
21 that death certificate stating that the cause was     21 alter that?
22 due to a pneumonia, in fact, it would have been due   22     A. Except for the -- if she alters her
23 to an automobile accident, I can change that cause    23 opinion and states that she felt it was a homicide.
24 of death.                                             24     Q. And isn't it true that because that is --
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 59 of 64
                                          Transcript of James Keller                                    59 (233 to 236)

                                         Conducted on August 22, 2018
                                                     233                                                           235
1 isn't that why -- let me start that question again.        1       Q. Okay. And did she tell you at the
2          Isn't that why Dr. Denton was advising            2 conclusion of that meeting that she was willing to
3 you and Detective Gibson to talk to Dr. Bowman             3 relook at the case?
4 because it was really only Dr. Bowman that could           4       A. I don't recall her exact words.
5 alter her undetermined finding?                            5       Q. Well, did she tell you words to the
6      A. I believe so.                                      6 effect that she would review some additional
7      Q. All right. And when you had your meeting           7 information related to the case?
8 with Dr. Bowman, Detective Gibson was trying very          8       A. If he had additional information, she
9 hard to get her to agree to at least rethink her           9 could be willing to look at it.
10 original findings in this case; isn't that right?         10      Q. Okay. And to your knowledge, did
11         MR. HANSEN: Object to the form.                   11 Detective  Gibson ever give her any additional
12         Go ahead.                                         12 information to look at relative to the case?
13         THE WITNESS: Answer -- or ask it again.           13      A. I do not know that.
14 BY   MS.   THOMPSON:                                      14      Q. All right. Did Detective Gibson ever
15     Q. Sure. In your meeting with Dr. Bowman,             15 tell you that he had interviewed any witnesses who
16 Detective Gibson was trying very hard to get her to       16 had given him additional -- well, let me ask -- let
17 agree to at least rethink her original conclusion         17 me rephrase that question.
18 of undetermined; is that right?                           18         Did Detective Gibson ever tell you
19         MR. HANSEN: Same objection.                       19 whether he had brought additional information to
20         MS. EMERY: Object to form.                        20 Dr. Bowman for her to review?
21         THE WITNESS: I'm not going to answer. I           21      A. He did not.
22 didn't feel he -- he was not badgering the --             22      Q. At the meeting that you had with
23 badgering her.                                            23 Dr. Bowman, did she tell you or Detective Gibson
24     Q. My question wasn't whether he was                  24 words to the effect that no matter what you did she
                                                     234                                                           236
1 badgering her. My question was --                          1 was not going to rethink the undetermined finding?
2      A. You said "very hard."                              2     A. I can't recall that statement.
3      Q. Was he -- was he trying very hard?                 3     Q. Okay. We talked a little bit about the
4      A. No, I wouldn't say he was trying very              4 Linda Booth case. How is it that an exhumation
5 hard, no.                                                  5 order came to be entered as to the Linda Booth
6      Q. Was he indifferent in that meeting as to           6 case?
7 whether or not she agreed to relook at the Cory            7         MR. HANSEN: So I'm going to object to
8 Lovelace case?                                             8 relevance. I don't know how far you are going to
9      A. No. He was very professional in his                9 go into all of this. I'm going to have a running
10 speaking with her.                                        10 objection to all of it.
11     Q. Did he express in that meeting a belief            11        But go ahead.
12 that there was additional information that                12        THE WITNESS: Do I have to answer?
13 Dr. Bowman should take into account in rethinking         13        MR. HANSEN: Yeah. I think the question
14 this case?                                                14 was how does an exhumation order come about.
15     A. He spoke with her about the investigation          15        THE WITNESS: It was an undetermined
16 and   -- but he was not badgering her or putting a        16 case, and  the cases were -- I'm trying to think who
17 paper in front of her to sign something that she          17 wanted it, if it was the State's Attorney that
18 wanted or didn't want to sign.                            18 wanted the investigations of the undetermined to be
19     Q. Okay. But did he tell her that he                  19 looked at.
20 believed there was additional information that she        20 BY MS. THOMPSON:
21 should take into account?                                 21    Q. Did someone in the State's Attorney's
22     A. I don't know if it was worded that way.            22 Office tell you that that office was interested in
23 That there was -- if she would be willing to look         23 looking at undetermined cases?
24 at additional information if it was -- was.               24    A. As part of the investigation with -- we
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 60 of 64
                                          Transcript of James Keller                                    60 (237 to 240)

                                         Conducted on August 22, 2018
                                                        237                                                        239
1 needed to look at undetermined cases.                       1 different findings than Dr. Bowman had reached in
2      Q. Who from the State's Attorney's Office              2 that case?
3 told you that?                                              3      A. It was -- it was ruled undetermined.
4      A. I think Jon Barnard.                                4      Q. And was that Dr. Bowman's original
5      Q. And when you say as part of the                     5 finding?
6 investigation you needed to look at undetermined            6      A. It was.
7 cases, what investigation are you referring to?             7      Q. Okay.
8      A. Just with any undetermined cases that               8      A. No. Yes. Sorry.
9 Dr. Bowman had done.                                        9      Q. Undetermined was her original finding?
10     Q. All right. And when did -- when did the             10     A. I can't recall what was actually written
11 State's Attorney's Office tell you that you needed         11 on  the death certificate.
12 to look at Dr. Bowman's undetermined cases?                12     Q. You said earlier that you had
13     A. I don't know when dates wise. I don't.              13 communicated with Josh Jones about a request for
14     Q. Was that before or after your meeting               14 documents, and I just want to make sure that I've
15 with Dr. Bowman about the Lovelace case?                   15 clarified my understanding about this. Was the
16     A. After.                                              16 request that you conferred with him about a request
17     Q. Did -- did you have any role in seeking             17 for documents pursuant to the Freedom of
18 an exhumation order in the Booth case?                     18 Information Act or a request for documents via a
19     A. I did get the -- I don't know if the                19 subpoena or what was the request?
20 actual order was written by myself or the State's          20     A. It was a request. I don't know just how
21 Attorney's Office.                                         21 that was.
22     Q. But were you involved in drafting the               22     Q. How many requests did you confer with
23 order?                                                     23 Josh Jones about?
24     A. I can't recall that, ma'am.                         24     A. I think that request was probably -- I
                                                        238                                                        240
1     Q. Did you look at a draft order before it              1 think it was given to him by the State's Attorney.
2 went to the court?                                          2 I conferred with the State's Attorney and then got
3     A. I don't believe I did. I'm not really                3 a response from the State's Attorney's Office,
4 sure on how to write one, so I don't believe I              4 which was Josh Jones.
5 wrote one.                                                  5      Q. Okay. So when you say you conferred with
6     Q. But you were aware before that order went            6 the State's Attorney, did you confer with Gary
7 to the court that the State's Attorney's Office was         7 Farha?
8 seeking an exhumation order as to Linda Booth?              8      A. Yes.
9     A. Yes.                                                 9      Q. And you said you provided -- did you
10    Q. Okay. Did you also communicate with                  10 provide the State's Attorney with the request you
11 Dr. Denton about the Linda Booth reexamination?            11 had received?
12    A. I asked him if he would be willing to do             12     A. I did.
13 an examination.                                            13     Q. Okay. And did you do that on more than
14    Q. And he did, in fact, conduct an                      14 one occasion?
15 investigation?                                             15     A. Any requests I received I gave to the
16    A. He conducted an autopsy.                             16 State's  Attorney's Office, yes.
17        MR. HANSEN: You mean -- you said                    17     Q. All right. And how many requests for
18 investigation. You mean examination?                       18 information related to the Cory Lovelace or Curtis
19 BY MS. THOMPSON:                                           19 Lovelace case did you receive that you provided on
20    Q. Well, I'll -- let me rephrase the                    20 to the State's Attorney?
21 question. Did he actually do a re-autopsy of that          21     A. Probably only a couple. I was -- due to
22 case?                                                      22 I was  instructed to state that we couldn't do it
23    A. He did.                                              23 due to an ongoing investigation.
24    Q. Okay. Did he ultimately reach any                    24     Q. And how many times did you receive that
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                    Page 61 of 64
                                           Transcript of James Keller                                    61 (241 to 244)

                                          Conducted on August 22, 2018
                                                         241                                                       243
1 instruction?                                                 1 subpoenas, so let me rephrase the question.
2      A. From them?                                           2 BY MS. THOMPSON:
3      Q. Yes. And I guess when you say "from                  3      Q. In Curtis Lovelace's criminal case, if
4 them" you are talking about the State's Attorney's           4 you received a subpoena for documents, would you
5 Office?                                                      5 have gone to the State's Attorney's Office about
6      A. Yes.                                                 6 that or the state appellate prosecutor?
7      Q. Yes.                                                 7      A. Subpoenas I'd have went to -- I don't
8         MR. HANSEN: Are you talking about --                 8 recall whom I went to for the various requests. I
9 okay, I want to be clear. Are you talking about              9 can't recall.
10 Ed Parkinson and the letter we saw earlier, that            10     Q. Have you ever received any training from
11 special prosecutor, or are you talking about the            11 anyone,  either from Adams County or in any of the
12 Adams County State's Attorney?                              12 training or continuing legal education that you've
13        THE WITNESS: On Adams County State's                 13 received as a coroner, about responding to
14 Attorney  and Ed Parkinson both.                            14 discovery requests in a criminal case?
15 BY MS. THOMPSON:                                            15     A. No. We -- any requests that we had
16     Q. So setting aside Ed Parkinson, did you               16 obtained it was just we went to the State's
17 confer  with the State's Attorney's Office, the             17 Attorney's Office for guidance.
18 Adams County State's Attorney's Office, about               18         MS. THOMPSON: Okay. I think I'm close
19 requests that you received for information, and I'm         19 to done. Let's just take a quick break and then I
20 leaving Ed and the state appellate prosecutor out           20 think I will be concluded here.
21 of it?                                                      21         THE VIDEOGRAPHER: We are now off the
22     A. I had went to him on a couple occasions              22 record. The time is 3:52 p.m.
23 on some information on requests for records,                23         (Whereupon a short recess was taken.)
24 autopsy. Autopsies basically.                               24         (Keller Exhibit 15 marked.)
                                                         242                                                       244
1      Q. You went to the State's Attorney's Office            1         THE VIDEOGRAPHER: We are now back on the
2 about that?                                                  2 record. The time is 3:57 p.m.
3      A. Yes.                                                 3         MS. THOMPSON: Jim, we are doing the same
4      Q. All right. Was it ever your                          4 thing on punitives, right?
5 understanding that the State's Attorney's Office             5         MR. HANSEN: Yes.
6 was responsible for the prosecution of Curtis                6         MS. THOMPSON: Okay. So Mr. Keller,
7 Lovelace?                                                    7 normally I might have the opportunity in this
8          MR. HANSEN: I'll just object; calls for             8 deposition to ask you some questions that would
9 a legal conclusion and speculation.                          9 relate to your financial situation for purposes of
10         If you know.                                        10 punitive damages in this case, and my understanding
11         THE WITNESS: I don't. That was just who             11 with your counsel is that I won't ask those
12 I went for legal counsel on what I needed to do.            12 questions today, and your counsel and I might have
13 BY MS. THOMPSON:                                            13 a disagreement about whether I'm allowed to or not,
14     Q. All right. Well, if you had received                 14 but I'm agreeing that I will not ask those
15 requests for documents through a subpoena, would            15 questions of you today with the agreement by you
16 you have gone to the State's Attorney's Office or           16 that if this matter proceeds to trial that I will
17 to the state appellate prosecutor?                          17 confer with your counsel and we will reach and
18         MR. HANSEN: I would just object to the              18 agreement about how to seek appropriate information
19 form.   That assumes who he got it from. I mean,            19 from you related to your finances. And so with
20 there is clearly in your case you sent FOIAs to             20 that understanding, I'm not going to ask you those
21 him, Ed Parkinson sent him stuff in the trials, and         21 questions in the deposition today.
22 then I have got stuff that you sent to me. So I             22        MR. HANSEN: Yes.
23 think we have a very vague question there.                  23        MS. THOMPSON: I have a couple just
24         MS. THOMPSON: I'm asking about                      24 clean-up questions and then I'm done.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                  Page 62 of 64
                                         Transcript of James Keller                                   62 (245 to 248)

                                        Conducted on August 22, 2018
                                                    245                                                          247
1 BY MS. THOMPSON:                                          1 memory about what information he gave to her during
2      Q. Did your resignation from the Coroner's           2 that meeting?
3 Office have anything to do at all with the Lovelace       3       A. No, I don't know what he gave to her.
4 case?                                                     4       Q. Okay. Finally, I just want to show you
5      A. No.                                               5 this document, and this will be 15.
6      Q. When you say that -- let me start that            6           You've been shown what's been marked as
7 question again.                                           7 Keller Exhibit 15. This is a one-page document
8         You have indicated today that when you            8 that is Bates stamped 5980. The top -- there are
9 observed or felt Cory Lovelace's body that she was        9 two e-mails on Exhibit 15, and the top one is an
10 cool to the touch; is that right?                        10 e-mail from Detective Gibson to you on December
11     A. Yes.                                              11 29th of 2015; is that right?
12     Q. Have you ever expressed that observation          12      A. Yes.
13 to anyone at all before today?                           13      Q. Okay. And in this e-mail Detective
14     A. Yes, I believe I stated it at trial that          14 Gibson    is relating to you that he was listening to
15 she was cool.                                            15 jail calls from Curtis and his feelings were hurt
16     Q. And prior to trial, have you stated that          16 because he was called a, quote, shit bag detective.
17 observation  to anyone?                                  17 Do you see that?
18     A. I don't recall, no.                               18      A. I do.
19     Q. When you were feeling her -- when you             19      Q. Do you know why Detective Gibson was
20 were feeling Cory Lovelace as you were moving her,       20 telling you that Curt had called him a shit bag
21 were you feeling her through her clothing?               21 detective?
22     A. No.                                               22      A. I don't.
23     Q. Where did you make contact with her bare          23      Q. Did you and Detective Gibson have a, you
24 skin while you were moving her?                          24 know, professional relationship where you joked
                                                    246                                                          248
1      A. Through the -- as I moved the back of her         1 with one another on occasion?
2 hands kind of went up from upper buttocks to the          2     A. I would say we did speak with each other
3 back, upper buttocks area.                                3  on occasions, yes.
4      Q. Did you feel her skin directly?                   4     Q. Did you joke with each other on occasion?
5      A. I did.                                            5     A. We were always joking.
6      Q. Anywhere other than on her back and upper         6     Q. Was this --
7 buttocks?                                                 7     A. I don't recall seeing this, but...
8      A. Her side or back area.                            8     Q. And I didn't mean to interrupt you, so
9      Q. Anywhere else?                                    9 I'm sorry. If you want to finish your answer.
10     A. No.                                               10    A. I don't recall seeing this, so -- go
11     Q. Did you respond to the scene of Linda             11 ahead.
12 Booth's death as Deputy Coroner?                         12    Q. Well, did Detective Gibson ever give you
13     A. I did not.                                        13 any other information about things that he heard on
14     Q. Okay. And I asked you some questions              14 a phone call of Curtis Lovelace's?
15 about this, but I just want to make sure I               15    A. No, he did not.
16 understand. In the meeting that you and Detective        16    Q. Okay. Do you know what the attachments
17 Gibson had with Dr. Bowman, did Detective Gibson         17 were that are included with this e-mail?
18 give Dr. Bowman any information about additional         18    A. I do not.
19 facts related to the investigation or anything that      19    Q. Okay. Were you -- around December of
20 had changed in the investigation since Dr. Bowman        20 2014, were you working on a report related to
21 issued her opinion that this was undetermined?           21 someone with the last name of Tournear,
22     A. I don't -- can't recall what he --                22 T-O-U-R-N-E-A-R?
23 information he gave to her.                              23    A. Yes. There was -- there has been
24     Q. Is there anything that would refresh your         24 several Tournears who have passed away, who have
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-15                   Page 63 of 64
                                          Transcript of James Keller                                   63 (249 to 252)

                                         Conducted on August 22, 2018
                                                     249                                                         251
1 died.                                                      1 Gibson about him getting those reports?
2      Q. Okay. And the reports that you were                2      A. I did not.
3 getting from Detective Gibson about Tournear in            3         MS. THOMPSON: Okay. I don't have any
4 December of 2014, and I don't need any specifics           4 other questions. Thank you,
5 about that person's passing, but in general, what          5         MS. EMERY: I just have one follow-up.
6 did those reports consist of?                              6 Mr. Keller.
7          MR. HANSEN: I'll just object to                   7               EXAMINATION BY
8 relevance.                                                 8               MS. EMERY:
9          And don't give away any information on            9      Q. Do you remember this morning when you
10 medical conditions, anything like that. In                10 were talking about things that you had learned in
11 general, if you recall, go ahead and answer.              11 the course of your mortuary sciences studies about
12         THE WITNESS: I don't recall what they             12 you were discussing the progression of odors of a
13 were.                                                     13 dead body?
14 BY MS. THOMPSON:                                          14     A. Uh-huh.
15     Q. Do you know what it was that Detective             15        MR. HANSEN: Is that a yes?
16 Gibson would have been e-mailing you in terms of a        16        THE WITNESS: Yes, ma'am.
17 report on this person, again without giving any           17 BY   MS. EMERY:
18 specific medical information about that person?           18     Q. And you indicated that the odors get
19     A. I can only assume when he -- when a                19 progressively stronger as gasses are produced and
20 detective requests information, it is generally due       20 then expelled by the dead body?
21 to a toxicology or an autopsy report.                     21     A. Yes.
22     Q. And are the reports that were attached to          22     Q. And I wrote in quotes here, but you said
23 this e-mail to you on December 29th of 2014, were         23 that when you had gone to the scene of where Cory
24 those reports that were related to this person            24 Lovelace's body was you said the odor, quote,
                                                     250                                                         252
1 Tournear?                                                  1 indicated to me that she may have been there a
2      A. I don't know that.                                 2 little bit, unquote. Did you mean by saying "a
3      Q. If you had gotten reports from Detective           3 little bit" that she had been there only briefly or
4 Gibson related to a Tournear, would you have opened        4 was that your way of saying that she had been there
5 those attachments?                                         5 much longer than you had been told?
6      A. I would have opened them, yes.                     6      A. Much longer than I had been told. I felt
7      Q. Okay. And finally, unrelated to Exhibit            7 the -- it was eight to ten hours.
8 15, did you ever take any steps to obtain                  8          MS. EMERY: Okay. Thank you. I don't
9 additional records related to Cory Lovelace's death        9 have anything else.
10 other than pulling the documents that you had in          10         MR. HANSEN: We will reserve.
11 the coroner's file?                                       11         THE VIDEOGRAPHER: This concludes the
12     A. I don't understand.                                12 video deposition. The time is now 4:07 p.m.
13     Q. Sure. I mean, you said that one of the             13               (DEPOSITION CLOSED)
14 things that a coroner might do in conducting an           14
15 investigation would be to get, you know, medical          15
16 records, for instance; is that right?                     16
17     A. Yes. Yes.                                          17
18     Q. Did you take any steps to get any medical          18
19 records  related to Cory Lovelace's death?                19
20     A. I did not.                                         20
21     Q. Did you ever get those documents from              21
22 someone    else during this reinvestigation?              22
23     A. I did not.                                         23
24     Q. Did you ever discuss with Detective                24
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-15                    Page 64 of 64
                                           Transcript of James Keller      64 (253 to 256)

                                          Conducted on August 22, 2018
                                                       253
1 STATE OF ILLINOIS )
              ) SS.
2 COUNTY OF ADAMS )
3
4
5           C E R TIF IC ATE
6
7       I, Gina L. Nottingham, Certified Shorthand
8 Reporter in and for the State of Illinois, do hereby
9 certify that JAMES KELLER, the witness whose
10 deposition is hereinfore set forth, was duly sworn by
11 me and that such deposition is a true record of the
12 testimony given by the witness.
13      I further certify that the signature of the
14 witness to the deposition was not waived.
15      I further certify that I am not counsel for
16 nor in any way related to any of the parties to this
17 action, nor am I in any way interested in the outcome
18 thereof.
19      In testimony thereof, I have hereunto set my
20 hand this 29th day of August, A.D., 2018.
21
22
23 __________________________________________
24 Gina L. Nottingham, Certified Shorthand Reporter




                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
